Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, my attendance is not recorded even though, as you know, I was here because I sat in the Bureau with you for two hours.
That will be corrected, Mr Balfe.
The Minutes were approved
Mr President, I want to draw to your attention the fact that the agriculture debates will be starting in a few minutes. The amendments to two of the reports are still not available in English. I asked for the amendments yesterday evening. One set had appeared by this morning - to the Fantuzzi report - but there are still no copies in English of the amendments to the Jové Peres and Happart reports. It really is not good enough to expect us to debate when we do not have the amendments in our own language.
Mrs Hardstaff, I have been informed by my services that there was a technical problem. The translations will be circulated as soon as possible.
Mr President, I merely wish to refer to the problems concerning the accessibility of the airports around Strasbourg. Along with many other Members, I am often unable to arrive on time at the start of a sitting. This is because although the city of Strasbourg provides us with a free transfer service, the operators try to make up large groups of passengers, and at times we have had to wait one and a half or two hours for a sufficient number of travellers to arrive. I am grateful to the city of Strasbourg for the service it provides for us free of charge but I do feel, however, that the previous arrangements should be reinstated to ensure a more flexible service. We have been informed of budget cuts, and I appreciate that cost is an important consideration. Nevertheless, if we are truly serious about saving money, we should only come to Strasbourg once or twice a year and meet in Brussels the rest of the time as it is much cheaper. We all enjoy coming to Strasbourg, but we would like to see a return to the previous standard of services.
Thank you very much. I think we are all mindful of what you have just told us. We will continue our representations to the French authorities and we shall see if there is some way in which we can improve things, since I am aware of the problems that you face.
Mr President, yesterday morning I left home at 8.10. Having arrived at the airport and boarded the plane, I was told my flight had been cancelled. We arrived here last night at 10.40. That is 14 hours of travelling to get to this place. Quite frankly, if Air France cannot provide a better service to Strasbourg airport then a lot of British Members are just not going to turn up in Strasbourg.
Mr Corrie, I would not be adding very much if I said that you have all our sympathy, but that does not change anything. Yesterday evening, we heard a similar story in the Bureau from Mr Collins, a Vice-President. Unfortunately, there are problems. However, I do not want to continue this discussion now.
Mr President, I would like the European Parliament to take note of the fact that last night a missile fired by NATO hit a passenger train in Yugoslavia, claiming dozens of victims, both dead and wounded. It is not yet certain - at least I do not know - whether there were Greek journalists on that train who were travelling within Yugoslavia. I believe that this catastrophic act perpetrated against the people of Yugoslavia and against a civilian means of transport is a clear violation of human rights and may even be regarded as a crime against humanity. I think that the European Parliament must denounce these actions and this disaster that is taking place in Europe.
Mr Theonas, a debate will take place tomorrow in the presence of the Council and the Commission on the situation in Kosovo and all these problems.
Mr President, I want to raise a point of order. Although the preceding points of order may all seem rather disparate, in actual fact they are not.
With regard to the transport problems, I must remind you that we are allies and so, in this case, Air France should not be criticised because the problems are due to air traffic having been disrupted by the military flights over Serbia and Kosovo. Those who like criticising France may gain satisfaction from doing so but they are quite simply mistaken.
Thank you very much for those explanations, Mr Duhamel. I think we have dealt with enough problems that are outside the agenda, and we must now proceed with our agenda.
Agriculture
The next item is the joint debate on:
the report (A4-0168/99) by Mr Happart, on behalf of the Committee on Agriculture and Rural Development, on the proposals for 16 Council Regulations on the prices for agricultural products (1999-2000) (COM(99)0038 - C4-0077/99 to C4-0091/99 and C4-0093/99-99/0025(CNS) to 99/0039(CNS) and 99/0801(CNS)); -the report (A4-0164/99) by Mr Jové Peres, on behalf of the Committee on Agriculture and Rural Development, onI.the proposal for a Council Regulation amending and correcting Regulation (EC) No 2200/96 on the common organisation of the market in fruit and vegetables (COM(98)0647 - C4-0709/98-98/0309(CNS))II.the proposal for a Council Regulation amending Regulation (EC) No 2202/96 introducing a Community aid scheme for producers of certain citrus fruits (COM(98)0647 - C4-0710/98-98/0310(CNS)); -the report (A4-0173/99) by Mr Fantuzzi, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation on measures to promote and provide information on agricultural products in third countries (COM(98)0683 - C4-0158/99-98/0330(CNS)); -the oral question (B4-0159/99) by Mr Colino Salamanca, to the Commission, on imports of garlic from third countries.
Mr President, Commissioner, ladies and gentlemen, I am today presenting my final report to this House as I will be standing down at the elections on 13 June.
I will be returning to southern Belgium to continue my work of promoting European construction in other ways. We need Europe and our children even more so.
Before the 1992 reform of the common agricultural policy, the report on agricultural prices was one of the most sought-after and most prestigious reports. Although this has now lost its attraction, the prices for agricultural products still form the bulk of farmers' income, providing between 60 % and 80 % depending on the types of product.
My intention with these proposals to adjust agricultural prices is to send a clear message to the European farming community. I want to assure them that this House intends to defend their legitimate interests at a particularly difficult time when doubt is creeping in among farmers, particularly the younger ones.
We are increasingly telling our farmers about the necessary enlargement of the European Union and they are not against this. Some have already set up in the new areas, mainly in Poland. However, they do not want the farming community to have to foot the bill for this enlargement. They are prepared to make the necessary effort and sacrifices as citizens of Europe, like everyone else, but only to a fair and equal degree.
This is why I am talking about adjustment and not increase. Is it a crime to compensate for the loss of 1.9 % due to the changeover from the green ecu to the euro? Is it a crime to include farmers when compensating for the inflation rate of 1.9 % given that other European workers are justifiably benefiting from this compensation? For example, I am very happy for the German steel workers who have obtained a 4 % wage increase.
The European Parliament must ignore the Council of Ministers and the national governments which only want to recover the unspent amounts in order to help balance their domestic budgets. In addition, the richest of these governments want this money in order to partially renationalise their agriculture, with blatant disregard for farmers in the poorest Member States.
If the Council had at least had the courage to refinance the Structural Funds by transferring the budget allocations, farmers could have been bailed out. What hope can we give and what jobs can we offer for the future to the 200 000 farmers leaving the profession every year in Europe? Between 500 and 600 farmers are leaving farming every day, with this figure reaching over 3 000 per week in certain areas. The desertification of the countryside due to the farmers' exodus is killing the rural environment.
If we cannot save the rural society of the poorest regions today, what will we do tomorrow when the USA, having imposed on us its dollar bananas and hormonised meat, forces us to abandon these areas in the name of the World Trade Organisation?
I do not want a society 'made in the USA' for my children, where money is more important than people. I want the opposite.
If we do not adjust these prices and provide the necessary refinancing of the Structural Funds, we will destroy the individuality of European agriculture where diversity goes hand in hand with quality.
Mr President, the Commission's proposal amounts to minor modifications of the COM in fresh fruit and vegetables and the processing of citrus fruits.
Where fresh fruit and vegetables are concerned, it is proposed to meet the cost of selecting and packing products to be distributed free of charge from the Community budget.
Clearly, if what is involved is providing an alternative to the withdrawal and distribution of products, free distribution should not become burdensome to the producer organisations.
In addition, the Commission has proposed authorising members of producer organisations to sell part of their produce outside the commercial circuits of the producer organisation to which they belong.
As a result of the 1996 reform, most of the instruments designed to regulate the market were replaced by producer organisations' operating funds. The producer organisations play a central role in the COM and it is essential to avoid any modification of the regulations which might weaken them.
The Commission has proposed making it easier for members of recognised producer organisations to sell a limited part of their produce direct to the consumer. We might wonder how a producer organisation can regard as a right the abandonment of its main purpose - marketing its members' produce.
To date, direct sales have been severely restricted and can only take place on the producer's farm. This approach could have a negative effect on the main role of producer organisations - marketing their members' produce.
Although current regulations ought to be sufficiently flexible to adapt to local situations, there is no justification for jeopardising the general system in order to comply with local practice which is far removed from areas where the bulk of the Community's production of fruit and vegetables is concentrated. In such cases, it would seem wiser to resort to subsidiarity and to allow each Member State to regulate local practice as appropriate.
However, to avoid undermining the main purpose of producer organisations, any exemption should be accompanied by a tightening of the limits on the amount of its members' produce that can be marketed outside the producer organisation so as to offset the producer organisation's loss of marketable production.
Concerning the production of citrus fruits for processing, the present system leads to serious delays in the receipt of aid. In the case of citrus fruits processed at the start of the season, aid sometimes arrives twelve months later. The anticipatory scheme only partly compensates for these delays and some producer organisations are likely to be tempted to stop handing over their production for processing and to opt instead for the withdrawal arrangements. The Commission has come up with an appropriate proposal to resolve this problem.
Aid has been granted for the processing of citrus fruits since 1976, and in the intervening period it has proved necessary to correct and prevent interference between the withdrawal scheme and the processing scheme. Great care should be taken when setting the conditions for aid to processing in order to prevent withdrawal from becoming a more attractive option than processing.
The Commission's proposal does not resolve the imbalance between the thresholds set for the processing of citrus fruits and production reality. This situation could result in the processing of citrus fruits becoming less profitable than withdrawal. An increase in withdrawals would have a negative effect on the environment and public opinion would be much more strongly opposed to it than it would be to aid to processing.
The lack of balance between the commitment appropriations and the actual payments highlights the imbalance between the instruments for the common organisation of the market in fruit and vegetables. Following reform of the COM in fruit and vegetables, a surplus in commitment appropriations of ECU 400 million over payments was recorded. Yet the thresholds set for processed citrus fruits have resulted in chronic inadequacies in budget allocations. It is therefore proposed to increase the threshold to the average quantities processed in the last four years. An additional expenditure of ECU 64 million would be involved. This figure falls well within the financial margin of expenditure not incurred for withdrawals.
Another cause of destabilisation of the system is the lack of a penalty limit. A 20 % limit on penalties should be set. In this connection, it is worth remembering that such a system existed in the past and is indeed still applied to other regulated produce subject to thresholds.
Mr President, I wholeheartedly welcome this proposal for a regulation on measures to promote agricultural products in third countries. It is a sign that, despite all the difficulties and uncertainties over reform of the CAP following the agreements reached in Berlin, some important and innovative moves are afoot. It is also a sign that agricultural products are in need nowadays not so much of policies to defend and protect them but of aggressive, innovative policies to promote them judiciously on third countries' markets.
All too often - not least in this House - we have heard talk of globalisation as though it merely meant net losses for European agriculture. This initiative puts us back on the right track: globalisation also offers unique opportunities for European agriculture. After all, there is growing demand in the world for high-quality farm produce and food, and the EU has the highest standards of food, safety and quality in the world. Therefore we should not stand on the sidelines hoping for the best, but should equip ourselves with the appropriate instruments and strategies to be competitive and to make the most of this growth in demand around the world for high-quality agri-food products.
Flooding world markets with low added-value commodities is the wrong approach, since it will be increasingly difficult to compete on such commodities with countries whose costs are lower than our own; furthermore, as we are aware, the WTO has placed both volume and value-based ceilings on export refunds; and lastly, we know that the new Millennium Round talks are to begin soon and should not have too many illusions.
What is more, Commissioner, we might get into hot water over these issues and make our presence felt rather late in the day. I see from the budget of the US Department of Agriculture that, in the three years from 1996 to 1999, over USD 150 million per year was spent on policies to support the internationalisation of agriculture. Of course, some promotional work has already been done in the EU - geared likewise to non-European countries - in the general context of promotion activities, the most outstanding in recent years being support for the IOOC initiative to promote olive oil on world markets.
I should like to conclude with four points. The first is that this should be an opportunity to bring together and integrate all the promotional measures, not just those geared to external markets, but also those relating to the European internal market. Too many fragmentary initiatives have been devised with different motives, timing and procedures, and this opportunity should be taken to put them all into some kind of order.
The second is that a budget increase is required. If this initiative is to be a serious one, it cannot be restricted to EUR 15 million - a derisory sum - and the Committee on Agriculture and Rural Development has proposed that, for 2000 to 2003, the funding should be boosted from EUR 30 m to 50 m. By the same token, the funding for all the promotional activities scheduled under Agenda 2000, limited to EUR 100 m from now until 2006, may be inadequate.
My third point is that a more long-term view is needed. It is no accident that we have proposed extending from two to three years the period for revising the list of products to fall under the promotional measures and the duration of the programmes, in order to lend greater certainty and effectiveness to the measures. My fourth and final point is that the basic principle behind this regulation should be adhered to, namely subsidiarity and complementarity, in order that initiatives are not imposed from Brussels in a clean sweep but that they complement, blend with and in turn stimulate similar measures devised by the national authorities and by producers' associations, so that all the players involved in European agriculture and in its future challenges are following the same approach.
Mr President, Commissioner, in the explanatory statement of the opinion I am privileged to present to you today, the REX Committee has indicated that, in its view, the Commission's proposal is very important and represents a great opportunity. The reform of the common agricultural policy in the framework of Agenda 2000 ought indeed to include a package of external measures providing for the development of actions to promote and provide information on agricultural products in third countries.
Such actions must be aimed at increasing the competitiveness of European products on the world markets, and to this end, it is essential to promote their image. Information and publicity ought to result in good outlets for quality Community products with regulated designations of origin, particularly when countries with stringent quality requirements are targeted. These countries usually have high purchasing power.
The present initiative is particularly timely as the results of the campaign to promote olive oil and fibre flax, to which Mr Fantuzzi also referred, are already available. Sales of these products outside the Community have increased thanks to ad hoc methods of promotion. The proposal, which has been amended by the Committee on Agriculture, lists a whole range of possible actions. Nevertheless, the best publicity will always be the quality, safety, hygiene, labelling and respect for the environment that are characteristic of Community products.
The REX Committee is certainly in favour of this proposal and believes that it merits consideration. Nevertheless, as Mr Fantuzzi also pointed out, there are some grounds for concern as to whether such an ambitious project can be adequately financed through the annual sum of only EUR 15 million allocated to it until the year 2003. In view of the large sums allocated to the CAP, there could well be scope for an increase in funding. If wisely managed, this would enable our exports to grow in an increasingly globalised international trading environment.
I shall conclude, Mr President, by reiterating that the REX Committee supports this proposal. The committee is particularly in favour of the principle on which the proposal is based, namely, strengthening the Union's commercial policy through the promotion of agricultural products in third countries.
Mr President, on behalf of the Committee on Agriculture and Rural Development, I should like to put an oral question concerning the present state of the market for garlic.
This is certainly not a new situation. It is a recurring problem, but I feel it is important to draw attention to it, particularly as unofficial imports of garlic from third countries are directly responsible for the collapse of the garlic market.
I should reiterate that this is not a new situation, and the reason for putting this question now is that in accordance with Regulation No 1137/98 of 29 May, the period in which import licences may be granted for a maximum of 12 000 tonnes of garlic from China is due to expire on 31 May. According to the figures I have available, total imports for 1998 total approximately 50 000 tonnes, though average imports for the European Union in the period 1990-1997 were only of the order of 40 000 tonnes.
It is surprising to find references to countries such as Malaysia - which did not export any garlic to the European Union in 1993 - Jordan and India suddenly appearing. The figures of 7 300 tonnes, 6 167 tonnes and almost 1 000 tonnes respectively for 1998 are quoted, over and above the nominal 12 000 tonnes from China. This immediately gives rise to suspicions that triangular operations may be taking place involving garlic of Chinese origin which arrives here following deals with third countries. As a result, the quota and safeguard procedures are becoming meaningless. The situation has been further aggravated by the failure to insist on certificates of origin for imported garlic and by the failure to apply the appropriate tariff codes correctly to differentiate between green garlic with undeveloped cloves and garlic to be sold dried or partly dried.
It seems that the Commission needs to be reminded that this particular crop is of great social significance in certain areas: it is produced mainly in regions with structural problems - Objective 1 regions. It should also be borne in mind that in addition to adopting the set of measures applied to date, there is a need for further measures, and the possibility of aid to rural development could be floated. What is at issue is a fall in production in areas such as Castile-La Mancha, Castile-Leon and Andalusia, which are all Objective 1 regions. Their economic activity revolves around this product as it represents the only means of making a living in these areas.
Documents produced by the Commission reveal that it is aware of the problem. For instance, Regulation No 1197 states that, since 1993, the Commission has noted a significant increase in imports of garlic from China relative to previous years. As far as I am aware, the cost of producing garlic in the European Union is of the order of 220 pesetas per kilo whereas Chinese garlic is priced at around 135 pesetas per kilo. Clearly, the ensuing fall in the price of garlic could cause a significant upheaval in the Community market. Indeed, this is already happening.
In Regulation No 544, the Commission states that following the introduction of a safeguard clause relating to the import of garlic from China, a significant increase in imports of garlic from certain third countries with no tradition of exporting garlic to the Community has suddenly taken place over the last few years. The Commission itself has suggested that this raises doubts as to the true origin of the garlic imported from these third countries. Imports of garlic of dubious origin have continued to increase.
In the light of this data provided by the Commission itself and since the market is collapsing, it is essential to put pressure on the Commission to take action to remedy the situation. Given that the Commission is aware of the situation and that it is also aware that the measures taken so far are inadequate - as the state of the market proves - it is simply not acceptable that no further measures are being taken. The garlic producers have raised the possibility of setting a maximum world trading quota, and of even setting a deterrent tariff barrier for quantities above this maximum world trading quota.
I realise that these issues will be dealt with during future negotiations. We would, however, urge the Commission to remain vigilant and to introduce appropriate measures to prevent the annual drop in producers' incomes. I should emphasise once again that their income has been falling year on year since 1993.
Finally, I should like to take advantage of this opportunity to express my support for the reports by Mr Jové and Mr Fantuzzi, particularly as regards the processing of citrus fruits and aid for the promotion of agricultural products in third countries.
Mr President, ladies and gentlemen, I would ask you to bear with me if what I have to say takes some time, but I do now have to comment on four different reports. I should like to start straight away with the price proposals for the 1999/2000 marketing year.
The proposals which the Commission has made are in line with the same stability policy which has already been pursued in preceding price packages. They are primarily intended to guarantee the rollover which is necessary for legal reasons. The reform will in any case mean that in future, far fewer market management parameters will need to be set on an annual basis. Under these circumstances, the Commission is proposing not to increase the amounts. I believe that we should confine ourselves strictly to measures which do not run counter to the overall strategy agreed in Berlin. At this point, I should also like to thank Mr Happart very much for his report, along with the members of the Committee on Agriculture and Rural Development and the members of the other committees who were actively involved in the preparatory work for this report.
With your permission, I will now turn to the amendments. I will begin with those which seek to increase all the prices and aids so as to take account of the inflation rate of 1.9 % and the introduction of the euro. This concerns the following groups of amendments: firstly, Amendments Nos 13, 16, 23, 33, 38 and 42 on the rate of inflation; then Amendments Nos 14, 17, 24, 34 and 39 on the introduction of the euro; and finally, Amendments Nos 15, 18, 19, 20, 21, 22, 25, 27 to 31, 36 and 41 on raising prices. The Commission cannot agree to these amendments, because they would run directly counter to the need to improve the competitiveness of Community produce, both in the internal market and on the world markets.
Secondly, this would involve additional expenditure of EUR 463 million for the year 2000. If that is applied to the forthcoming financial framework from 2000 to 2006, the additional costs come to over EUR 3 billion. Finally, this would also mean that we would be unable to honour our international commitments in full, that is those on reducing internal support.
Incidentally, Council Regulation No 2799/98 on the new agri-monetary arrangements provides in any case that if there is proven loss of income as a result of the introduction of the euro, then compensatory payments may be granted, provided that the conditions specified are met.
On Amendment No 1 on compulsory set-aside, which amounts to keeping the set-aside rate as it currently stands for the coming years, I should like to point out that part of the Berlin compromise is that a basic set-aside rate of 10 % should apply for the whole of the period from 2000 to 2006.
Amendment No 2 concerns flax and hemp and aims to promote the use of these agricultural products for non-food purposes. I understand the reasons behind this amendment. But I cannot agree to it, because this issue needs to be considered in a wider context. It will also need to be taken into account when the future set-aside rate and the options for rural development measures are discussed.
Amendments Nos 4 and 5 seek to introduce new measures to manage pigmeat production. I should simply like to draw your attention here to the fact that subsidising the pig sector at the present time will only compound the problem, because farmers will be less willing to reduce the size of their herds. Implementing a proposal of this kind would also be very costly. Incidentally, I might also point out here that in the management committee we have repeatedly invited the Member States to make structural proposals. We have discussed all the variants which have been mentioned here. The Member States did not find a single one of these attractive, and stated on the contrary that appropriate market management was a sufficient measure.
I now come to the amendments relating to the wine sector. Amendments Nos 3 and 32 on the granting of permanent abandonment premiums in respect of wine-growing areas and extending the deadline for submitting applications for premiums for the 1999/2000 marketing year from 31 December 1999 to 31 March 2000 do not cause any difficulties. However, the Commission is unable to accept the remaining amendments on the wine sector for the following reasons.
Firstly, this will either pre-empt the reform - which has been agreed at political level - or might even go against it. Secondly, as regards the ban on planting new areas under vines, I might point out that this was extended in the last price package until 31 August 2000, and that in 1998 an additional 10 000 hectares of planting rights had to be granted for both the 1998/99 and 1999/2000 marketing years. The Commission cannot agree to the other Amendments Nos 26 and 31 on the monthly reimbursement of storage costs for sugar, simply because the proposed reduction is indisputably due to the fall in interest rates. In the light of the new timetable for the reform of the common organisation of the markets in the milk sector, Amendment No 35 is unjustified.
Finally, as regards the three amendments on the beef and veal sector, Amendments Nos 37, 40 and 41, I would point out that they are unnecessary in view of the proposals to reform this sector. In conclusion, I would ask you to bear in mind that while we are waiting for Agenda 2000 to be implemented, we should on no account lose sight of the fact that underlying these price proposals are efforts to achieve greater simplification and stability which are reinforced by the broad consensus in this debate.
Since the report Mr Happart has presented today is his last, I wish to thank him very much and, Mr Happart, you can take this assurance with you for your continued political career: for as long as I work here, I will not allow the Americans to dominate European agriculture, but like you will fight for us to retain our independence in Europe!
I now turn to the report on a number of adjustments to the common organisation of the market in fruit and vegetables. As you know, this is only the second marketing year that this new market organisation has been in force, and you also know that in any case it is intended to carry out a general review of the way this market organisation is operating next year. This being the case, I think it is too early for us to make more far-reaching changes than the ones proposed at this stage. During the recent negotiations on the price package, however, the Commission did agree to make a few minor adjustments so as to improve the way in which the market organisation operates. That alone is therefore the aim of these proposals.
I should like to thank Mr Jové Peres for his report, in which he also registers a large degree of support for the Commission's proposals. Like him, I too believe that it is necessary to strengthen the producer organisations, on which the major burden of market management clearly falls. Mr Peres also refers to a number of problems which we will have to deal with during the forthcoming review. The Commission therefore believes that many of the proposed amendments are premature and would not appear to be feasible without a detailed analysis. This applies to Amendments Nos 1, 3, 4 and 6 to 9. I can assure Parliament, however, that the Commission will pay careful attention to these points when it reviews the market organisation next year. The Commission cannot accept Amendments Nos 2 and 5, because the producer organisations need to have the financial and technical capability to monitor their products appropriately.
That brings me to Mr Fantuzzi's report. Here too, my particular thanks go to the rapporteur, but also to the members of the Committee on Agriculture and Rural Development and the other committees which have given their opinions on this proposal. I am glad that the proposal has met with broad support. The aim of the proposal is to create an operational instrument which will increase the international competitiveness of European agricultural products. We must certainly not - and here I agree with Mr Fantuzzi - stand by and watch while our most important competitors in the new markets - such as those in south-east Asia and Latin America - pursue an active policy of export promotion, when we have nothing even remotely equivalent to set against it. We will therefore have to make considerable efforts in this field in the future and develop a wide range of information and promotional measures so as to consolidate our position in these markets, particularly because European products are as a rule highly processed and that can only mean that jobs are also at stake here.
The Commission will observe the principles of subsidiarity and complementarity and will essentially confine itself to acting as a link or as a catalyst and ensuring European added value.
Of course, we can only take action within our limited budget, and we should also make use of the best available know-how from outside. This approach therefore requires the Member States - both the private and the public sector - to be heavily involved in terms of making cofinancing available and providing the necessary support for managing and monitoring the measures.
I should like to say the following on the proposed amendments: firstly, as far as the criteria for selecting the eligible products are concerned - this concerns Amendments Nos 1, 5, 6 and 9 - we believe that these amendments are superfluous because the Commission proposal already covers these points in a more general way. According to the Commission proposal, the products which can be selected are those which are intended for direct consumption or processing. In just the same way, organic products or products made using other specific production methods may be selected, as can processed foodstuffs, provided that the information and promotional measures are of sufficient benefit and are in the European interest.
As regards the nature and content of the measures to be supported, I can accept Amendment No 7. The more precise statement of the target groups at which the measures should be directed, analysed in Amendment No 8, does not, however, seem to me to be necessary. As far as your proposed adjustments to the procedure for drawing up the list of products and the question of how long this should remain valid are concerned - this relates to Amendments Nos 10, 11 and 14 - this might pose problems if we still want our policy to be sufficiently flexible and if we also want to keep it up to date at all times.
I actually think it would be better to consult the Standing Group on the Promotion of Agricultural Products - as it is called - from the very outset, if time allows, and also for the lists we draw up to remain valid for no longer than two years. Introducing such rigid rules, as proposed in the amendments, could prevent our policy from having the best possible effect.
Your proposal only to work with those organisations which represent exclusively the Member States of the European Union or to which at least two Member States belong is not one I can accept, because we also attach great importance to working with international organisations, which of course have to show an appropriate European dimension. You only have to think of the work of the Olive Oil Council. As regards the obligation to consult the relevant management committee rather than simply to inform it, I am willing to examine this proposal in more detail. I have to reject the remaining points, however, because our experience has shown that programmes should not run for longer than three years, and because when we implement this scheme we want to adopt a bottom-up approach. In addition, the professional organisations have to obtain the prior agreement of the national authorities before they submit their proposals to the Commission.
Obviously, the proposer organisations may also appoint bodies to be responsible for implementing the planned measures. It must be clear, however, that these bodies must be selected on the basis of an invitation to tender at Community level. I cannot accept Amendments Nos 3, 4, 15, 19 and 24 on the tendering procedure, because the Commission believes that external support facilities must be selected on the basis of an invitation to tender, so as to ensure maximum transparency of Community interests.
We also think that the Member States should have sole responsibility for monitoring and making payments, in so far as measures are to be prefinanced by them. On your request to show more flexibility when determining the part of the funding to be paid by the Member States and in certain cases not to require any financial contribution at all - this is expressed in Amendments Nos 22 and 21 - I should like to say that I think that the Commission proposal is more balanced here in terms of the financial contributions of the three parties involved, namely the Community, the Member State and the proposer organisation.
On the proposal to increase the appropriations, as contained in Amendment No 22, I should like to say that a substantial increase would not be acceptable at the present time because the sums spent on export refunds are in no way linked to the promotion policy, since the proposal we are discussing primarily concerns quality products and products displaying high added value. But obviously here the ultimate decision rests with the budgetary authority.
I now turn to the comments made by Mr Colino Salamanca concerning imports of garlic from third countries. The Commission is currently investigating the possibilities open to it within the WTO for resolving the problems in the garlic sector and is also preparing to introduce a new system which provides for an appropriately high rate of duty on all garlic imports, with the exception of imports falling within the proposed tariff quotas.
In accordance with GATT rules, quotas would have to be set on the basis of average imports from third countries over a previous three-year period and allow for an appropriate annual increase. A draft recommendation for a Council decision authorising the Commission to hold negotiations with the third countries concerned about this change in the bound rate of duty is currently being prepared. In the meantime, as an initial measure, the safeguard clause, which exists in principle and which we have applied in recent years, is being further extended. Proposals have already been made on this.
I discussed both these possibilities in detail with representatives of the garlic industry a few weeks ago, and in principle they also gave the green light here and signalled their agreement.
Applause
Mr Fischler, I have to say that I let you speak for 22 minutes. However, I believe this is justified when Commissioners have to reply to a number of reports which deal with many aspects of a subject, and because many important events have taken place in this area in recent times, not least in view of the interim agreement reached by the ministers and the decisions taken at the summit.
I would like to ask the House to let me depart from the standard practice of the Chair, so as to add my comments to what Mr Fischler has said on the departure of Mr Happart. For many years, Mr Happart has been one of the more lively elements in the European Parliament. Those of us who have followed his activities will feel very sad that he will not be with us next time. We wish him every success in his career and in his new political endeavours.
Mr President, if I may, Commissioner, I will echo your words of farewell to Mr Happart. The fact is - and this is one of our colleague's attributes - that those who swim against the tide sometimes introduce rather more oxygen into the water. That is what Mr Happart has done throughout his long and successful career here.
Ladies and gentlemen, where expenditure is concerned, soundness, financial stability and continuity are of great importance, and in recent years - we can almost go back to the beginning of the European Union - they have not always been valued as much as we in the European Parliament, as representatives of the taxpayer, would have liked. One of the major successes of the Berlin summit was, for the first time in fact, to move this self-evident truth to centre stage. That is a success. However, there is another side, a darker side, to almost every success, and in this case the politicians in the Member States are not yet aware of it. To be cautious about this, I should like to express it as follows: alongside this stability, social justice and solidarity with the weaker members of society must of course also be key features of this policy, not only at European level but also right down to each individual locality. One of the things which disappoints my group and me personally is that at the present time there is still no instrument - and this could have been decided on in Berlin - through which greater justice and a higher degree of solidarity with smaller and weaker farmers might be achieved. It is painful to observe that there is currently no instrument to prevent the old principle from applying whereby price increases mean that more is given to the rich, while all that remains for the poor are the crumbs which fall from the table. In fact, it is not so much pricing as extending the second pillar of the integrated policy in rural areas which can be one of the ways of really providing help, and not least an opportunity of moving into a different sector for those who are evidently exposed to risk as businessmen and farmers. This opportunity must also be open to their successors. That is our social democratic creed; that is what we believe to be essential.
Although you also complimented Mr Jové Peres, Commissioner, I do have to say that his proposals are somewhat premature. Of course, Parliament often points the way ahead and some people - yourself excluded perhaps - then go down that road rather hesitantly. I hope, however, that the ideas which Mr Jové Peres has presented here today will actually also be translated into practical policy in the future. What this is really about - and in this respect all these reports belong together - is gradually dismantling this rigid market segment, this regulation down to every last detail, and going back to a free social market economy in the European Union. That is why it is obviously necessary to use our common sense to refocus the marketing initiatives undertaken very successfully by many producer groups in many countries of the European Union and to make it possible for them to sell anything they have that still needs to be sold. Only here too there is another side to the coin: it will not do for farmers to sell potatoes to the producer group when times are hard, and for them to distribute the potatoes on the open market when times are good and they can obtain a good price. That would mark the end of this help, this effective help of marketing.
Of course this is also about marketing. Mr Fantuzzi's report also contains proposals to give greater support to marketing in the European Union. It is quite astonishing that when it comes to marketing, the economic giant of the European Union is still in its infancy and is faced with the task of trying, with a very small budget, to emulate the marketing pioneers and giants.
We need a robust marketing campaign here. Unfortunately, good things cost money. We need to build on what we have at regional level. The economic giant, the EU, has to be a marketing giant as well!
Mr President, Commissioner, ladies and gentlemen, I am not going to talk about the CAP reform negotiated in Berlin until tomorrow, in the debate on the summit's conclusions. I just want to say that I share the Commission's disappointment about this reform, expressed at its first plenary meeting after the Berlin summit.
As mentioned at this meeting, the annual price packages were in the past the main instrument for defining agricultural policy. It is since the 1992 reform that the price packages have gradually ceased to be this policy-defining instrument. This is due to Commissioner Fischler who, since the start of his term of office, has consistently advocated the desirability of the common agricultural policy being increasingly defined by medium-term horizons. We now have this reform for 1999 before us in which, once again, agricultural policy is defined according to a medium-term horizon, in this case of seven years.
However, in the future the price packages will basically be used to adjust agricultural policy measures during the medium-term horizon. With regard to this 1999-2000 price package, it is clear to everyone that this has no role to play in defining agricultural policy. It is only a bridge between the past and the future, a transitional measure preserving the status quo until the new CAP is applied at the beginning of next year.
If we are to have any sense of responsibility, there is therefore no point in proposing new measures, in particular price increases, when the Agriculture Council has just unanimously reduced these same prices within Agenda 2000. If the European Parliament were now to approve these measures, quite frankly it would lose its credibility. The PPE Group cannot therefore support the amendments tabled by Mr Happart nor those tabled by other Members in this respect.
However, I must congratulate Mr Happart on some of his analyses which are apposite, particularly with regard to the pigmeat sector. I also want to thank him for all his work and cooperation with us during his time in this House. I wish him every personal and political success in the future.
Mr President, first of all I should like to join in thanking Mr Happart. I think he has been a good friend to agriculture and the countryside and many others share my view, even if I do not always see eye to eye with him. Instead, I support the Liberals on this issue, in other words the Commission's proposal for the most part rather than the amendments.
Since the Berlin summit, the immediate future for farmers in terms of agricultural policy looks brighter than the Commission had previously envisaged. However, there are a few points I should like to raise. In making savings, agriculture should not be the target of any economies that are required as a condition for eastward enlargement. The countryside, agriculture and other neglected areas should never have to pay for enlargement; it should fall to those sectors which can best afford it. For the same reason, there should be no renationalisation of agriculture. Until there is a fully functioning global market, the CAP needs to be safeguarded. And there is a strong likelihood that it will be some time before the market functions reliably.
I also agree with Mr Fischler's comments to the effect that European agriculture should not become Americanised. However, we should be aware that in the slightly longer term, the significance of the market and competition will increase. As a result, European agriculture will have to become more efficient in terms of quantity and possibly even more so as regards quality. In this context, I should like to say that what emerges from Mr Fantuzzi's report about endeavouring to increase sales is constructive. Agriculture should be something that Europe can rely on, and we should be able to feel confident about its capacity to provide food products that will be profitable in the long run.
Finally, we must give the right signals to farmers. We should lose no time in initiating a discussion on a more far-reaching reform of our agriculture and rural policies, not on the grounds of enlargement, but because it is needed. It is time to make changes which will last well beyond the year 2006.
Mr President, Commissioner, ladies and gentlemen, our debate on the agricultural reports and the question for oral answer cannot be kept separate from the conclusions of the Berlin agreement on CAP reform and from our assessment of this agreement. In one sense this agreement is positive as, due to the mobilisation of farmers and the rural world, the Heads of State and Government refused to apply the extreme ultraliberal measures prepared by the Commission. However, on the whole, the European leaders did not abandon the logic of allowing agricultural prices to fall, as imposed by the major European and international economic and financial operators.
This logic can be seen in the Commission's regulation on prices for agricultural products. This regulation does not even guarantee that prices will be maintained in line with inflation or will compensate for the abandonment of the green ecu. It also does not correct the imbalances occurring between products and between producers. This logic of allowing prices to fall can also be seen in the lack of determination and means to defend products such as garlic which is the victim of practices which contravene our regulations. Yet this is a vital product for employment in the European production areas.
We therefore need a policy to promote our agricultural products, provided that this has adequate financial resources, unlike the current proposals. It does not take a genius to predict that the logic of allowing agricultural prices to fall, as adopted in Berlin, will perpetuate a system of production which destroys employment, food quality and the environment.
However, the introduction of some negative measures in the CAP reform is to be staggered, which gives farmers, rural dwellers and the people of Europe time to demand that the CAP be genuinely reoriented in the direction defined by this House. This is even more of a possibility as we move towards the European elections which will give the people the chance to take part in the debate and decisions. I believe there is still work to be done on the CAP reform and the content of this policy can and must be reformed.
Mr President, Commissioner, Mr Happart's stance is perfectly normal. He has always defended production and naturally does not always submit to the limitations imposed by financial policy. Obviously, this view of general stability may seem outrageous and blasphemous but I understand and support it.
There is no doubt that the 1992 reform, which was based on historical production rates, created a sharp difference in aid throughout Europe, particularly between rich Europe and poor Europe. There is no doubt that the 'compensation aid', which will now be called 'direct aid', does not compensate for the fall in prices. There is no doubt that farmers are earning less, except in the case of industrialised agriculture. I do not therefore feel that Mr Happart's proposal is so outrageous or so blasphemous. It is a normal proposal from someone who is trying to defend producers as well as consumers. My group therefore supports the proposal.
What Mr Jové Peres says in his report is extremely important. It is particularly essential to maintain the balance between producer organisations and producers and to guarantee that the latter can remain faithful to their organisations without this constituting a kind of controlled economy in which they are forced, like slaves, to sell to poorly managed organisations. The main problem facing us is how to ensure the proper management of these organisations and, at the same time, meet the needs of producers.
I cannot agree more on the subject of withdrawal. This often provides a large profit because it is frequently implemented fraudulently in that payment is made for products to be withdrawn which are then sold on external markets. I have seen this happen!
The promotion of products as indicated in the Fantuzzi report is extremely important. We have been asking for this for ages and it clearly seems ridiculous that Europe has not taken a more aggressive stance given the gradual loss of our international markets. For example, Portugal has lost the olive oil market in Brazil to products of terrible quality against which we can easily compete.
Finally, garlic is a normal problem. We believe that, in view of the organised crime and laundering which the Commission has allowed in recent years, in this case strict control would solve the problem. There is a desire to control what we import.
Mr President, I have a question for Commissioner Fischler: you said to Mr Happart that his proposals would run counter to the Berlin strategy. Are you paying him a compliment, or can it be that you are happy with Berlin? I am becoming rather confused, because in his report Mr Happart did in fact pin his hopes on Agenda 2000 being implemented. It seems to me that the hopes which Mr Happart expressed in his report have not been realised. In this report on prices, he is still referring to the 1992 reform, and you are well aware - and have said so yourself in your documents and reports on Agenda 2000 - that the 1992 reform led to cases of severe injustice and showed a serious failure to take due account of employment and the environment.
You know that most of the money goes to well-situated production areas and not to less-favoured areas. You know that most of the money goes to larger holdings and that some large holdings have the premiums paid straight into a time deposit account, because the prices and their advanced stage of rationalisation mean that they can manage without them. You know that there are premiums in the maize sector which have no environmental conditions attached. You know that pasture land is also one of the economically marginalised areas. None of this was rectified in Berlin. That is why I really must take it as a compliment when you say that it runs counter to Berlin. We should actually start work straight away on developing a new strategy for safeguarding agriculture, not least on the regional market.
Time does not allow me to say any more on this, but you are familiar with my views. I should also like to comment on sales promotion. Here I believe, Commissioner Fischler, that we must not allow sales promotion to become export subsidies by the back door; this must be genuine sales promotion. I think that the internal market should also be taken into account here, which means making money available on both sides.
You said that you were against regulating the pig market, Mr Fischler. I fully agree with you that we should not intervene here, but if intervention is not wanted here, then why are we keeping it in the other markets? If it works so well there, then we should have it in the pig market too. I see that you are not pleased. That makes me very happy.
Mr President, I must also congratulate Mr Happart. His work has always been efficient and consistent and he has also sometimes acted as a necessary irritant to this House.
With regard to his report, the Commission's proposal to leave agricultural prices unchanged for the next season has come at a time when agricultural income has fallen considerably in certain Member States, which the Commission acknowledges. We therefore clearly understand the rapporteur's amendments which aim to adjust prices in line with the rate of inflation and in particular to compensate for the negative effects of a new agri-monetary system resulting from the changeover to the euro.
I fully understood the Commissioner's position just now. However, we will support the rapporteur's proposal on two express conditions. Firstly, the price adjustment must apply to all agricultural products and not just cereals, sugar and beet, butter and skimmed-milk powder and adult bovine animals. Secondly, the increase resulting from this proposal must benefit the 80 % of farmers who are the most disadvantaged. This is the aim of my amendment to the recitals which I have tabled on behalf of my group.
With regard to Mr Fantuzzi's report, this proposal is much more important than it seems at first sight. In view of the changes in the world agricultural trade, it is clearly imperative that the European Union implements a common action policy to promote and provide information on its products in third countries. In order to sell our products, and to sell them well, as shown by the specific case of olive oil, Europe must be united and must develop its own model of agriculture. Its products must focus on quality, the protection of the environment and the maintenance of land and farmers. Given that our main commercial competitor - the United States of America - spends approximately EUR 140 million per year on promotion, not to mention indirect aid, the Commission's proposal to allocate EUR 15 million to the promotion of agricultural products is derisory. This is why we support the rapporteur's proposal to increase this figure to EUR 50 million between now and 2003.
In line with the positions which I have always defended with my group and with other Members in order to make our European model of agriculture consistent and real, it is vital that the amendments are supported as they are intended, first of all, to make the professional organisations and the Commission jointly responsible for implementing this promotion policy. Secondly, they are intended to monitor the use of funds by providing for post-evaluation audits of spending in relation to objectives in order to judge their effectiveness and to reorient these funds if necessary. Thirdly and finally, they aim to include within this approach aid for the promotion of quality products, for example those originating from organic farming.
Finally, our group supports the report by Mr Jové Peres.
Mr President, Commissioner, a few days ago the Agriculture Committee decided that Mr Happart's draft report on agricultural prices could not be adopted as it was. A few moments ago, Commissioner Fischler rejected outright all the amendments which could potentially alter the Berlin agreements. It should be remembered that these agreements were reached without the European Parliament giving an opinion on them.
There is therefore nothing left for me to do but congratulate Mr Happart on having been willing and courageous enough to realistically attempt to defend the profitability of agricultural holdings. This is why, on behalf of the Group of Independents for a Europe of Nations, I participated in the tabling of amendments on an across-the-board increase in institutional prices and aid of 1.9 %. The aim of these amendments is to compensate for the effects of inflation and of the green ecu being abolished from 1 January 1999.
I did in fact table these amendments last year when I was rapporteur on the price package. Like Mr Happart, I thought that the dual effect of inflation and the abolition of the green ecu would cause an unacceptable fall in prices for farmers given that we were also imposing constraints on them in terms of the environment, animal welfare, traceability and so on. The fall in prices and in agricultural compensation will end up forcing farmers towards greater intensification when all they want to do is balance their budgets.
In addition to these two sets of amendments, I have tabled amendments with Mr Chesa on wine-growing. In anticipation of a future reform of COM 1, it is essential to set up the mechanisms specified in this in order to prevent any breakdown. These amendments involve extending the duration of planting rights, allowing planting in advance and providing for new planting rights in order to respond to market changes.
I deeply regret this situation which will unfortunately prevent a balance being achieved in European agriculture and between each Member State.
Mr President, as everyone else has already congratulated Mr Happart, I will refrain from doing so as well. Rather than concentrating on the issue of prices, on which we all agree with Mr Happart's struggle, I wish to focus on an issue which I feel is symbolic in this joint discussion. This issue is garlic. It is symbolic not just because it is a product like olive oil or wine which is subject to replanting rights and not just because it is representative of an era of civilisation, but also because it serves to demonstrate, like honey and other products, what European construction is really about.
This is a well-known issue. We produce garlic in Europe, in the Cuenca region of Castile in Spain and in the Drôme and Gers regions of France. This is quality garlic whose cultivation is ecological in two respects. Firstly it requires little water and secondly it can be grown in problem areas thereby helping to ensure that people remain in these areas. Our producers should therefore be protected by customs duties and controls. However, in addition to traditional imports from Egypt, Argentina and the United States, we also receive imports from China which has a quota of twelve thousand tonnes. Yet in reality thirty thousand tonnes are imported from China via countries involved in garlic fraud such as, dare I say, Malaysia - which sends us hundreds of tonnes without growing any itself - India, Jordan and a whole range of other third countries.
Both the official and illegal Chinese garlic leaves China at 10 centimes per kilo. It arrives in Europe at 4.50 francs per kilo which is 0.70 euro, whereas our producers can only produce it for 10 francs per kilo which is approximately 1.5 euro. This garlic is then offered to consumers at 3 euro or 20 francs per kilo. In other words, our producers are facing unfair competition from garlic produced at half the cost, quite obviously by prisoners in labour camps.
What is the Commission doing while all this is going on? It is considering referring the matter to the World Trade Organisation following on from its success in the banana dispute. No controls are being applied at the frontiers even though the Italians have shown that these can intercept the immigrant or, dare I say it, fraudulent garlic. The Netherlands and the United Kingdom, who are involved in these illegal imports, are being allowed to continue. Customs duties are not being imposed whereas the United States applies 376 % customs duties to imported garlic.
Like the honey adulterated with sugar cane, beet or corn syrups and many other imports, we are allowing adulterated garlic to be imported which can be up to two years old, thus leading to germination problems. We are allowing our producers to be destroyed, as with the banana producers in Guadeloupe, the Canary Islands, Martinique and Madeira and our wine producers. Prices are falling and inflation is being ignored. This is what European construction is really about, Mr President and Commissioner. Once again, the circle of stars on the European Union flag is blinding us to a world trade involving leniency and fraud. This really is internationalism.
Mr President, I would like to begin by expressing my disappointment at the outcome of the Berlin summit. It is difficult to discuss these matters without also seeing them in the light of what actually happened in Berlin. Compared with the Commission's proposal, which we supported, Berlin was in fact a disaster for European agriculture. Things we have been working on for a number of years were not completed, and prices were not cut sufficiently. I am unhappy about that. I agree with those who have expressed regret that Mr Happart will no longer be here, but I would also like to tell Mr Happart that unfortunately I disagree with him - as he is well aware - about this price proposal. It is clear that the idea behind the report was to ensure the best possible terms for farmers. But I believe we have to recognise the fact that we should have brought our agricultural prices down to a level which reflects the world market price, and so we will have to find other methods to compensate for the social distortion which may result.
Next I would like to say a few words about Mr Fantuzzi's report on measures to promote our agricultural products in third countries. This is an important area in connection with both Agenda 2000 and the forthcoming WTO negotiations. We are sympathetic towards the Commission's move, but we believe that the favouritism shown to the olive oil sector is untenable in relation to all the other products which we would also like to sell on the world market. To use 40 % of the budget on this sector is perhaps a little excessive. However, we cannot endorse the proposal on national cofinancing. I do not in fact consider it appropriate to have national cofinancing, because it entails a risk of differential treatment between countries and increases the trend towards a repatriation of common policies. That is why I believe that general promotional measures should be financed in full by the Union, and far more funding should be allocated for this than has been proposed by the Commission. We also support the rapporteur on this point. It is important for us to have an effective instrument to promote exports and react to US measures in this area. A fact which has also been pointed out by others in this debate is that the USA spends far more money on promoting exports than the Commission is planning to do here.
However, where more specific sales promotions are concerned, I think that the private companies and producer organisations involved should also participate in the financing.
Mr President, Commissioner, I should like to congratulate Mr Jové. True to his record, he has once again presented us with a report which is not only technically accurate and thorough but also well balanced from a political point of view.
The changes to Regulation No 2200/96 establishing the COM of the fruit and vegetable sector may initially appear minor, yet certain aspects of them do give cause for concern.
A central feature of the COM as it was set up in 1996 was the key role of the producer organisations in terms of both marketing their members' produce and regulating the markets financing withdrawal operations.
The Commission is now proposing to allow members of producer organisations to sell part of their produce outside the commercial circuits of the producer organisations to which they belong.
We agree with the rapporteur that such authorisation - doubtless intended to ensure the survival of traditional practices - should not have a negative effect on the operation of the producer organisations. This is particularly critical when allowing direct sales both on the farm and elsewhere. Producers can directly access commercial circuits outside those of the producer organisation.
Parliament does not object to a certain amount of flexibility, but we must ensure that the main role of the producer organisations is not eroded. I therefore welcome the differentiated quantitative limits set by the rapporteur depending on whether the sales take place on the farm or elsewhere. I feel that these measures will ensure that the bulk of production continues to be marketed through the producer organisations. Exceptions will remain exceptions and will not become a general rule that weakens the system.
As regards the modifications to Regulation No 2202/96 providing for aid to citrus fruit producers, the measures introduced by the Commission are indeed sorely needed to compensate for the delay in the receipt of aid. The Commission is therefore to be congratulated on dealing with the situation. Unfortunately, the Commission has failed to address the major shortcoming of the COM: the imbalance between the thresholds set for the processing of citrus fruits and production reality. This has resulted in significant increases in withdrawals given the heavy penalties incurred for exceeding the thresholds.
The rapporteur has suggested increasing the thresholds to the average amount processed during recent years. The financial implications are reasonable and could be covered under the COM's financial statement. He has also suggested setting a 20 % limit on penalties. This could help to stabilise the future of the processing industry by preventing the producers from breaking their contracts and directing their produce to withdrawal which would naturally have a negative effect on the environment and the common dimension of the COM.
Commissioner, if Mr Jové's proposals prove to be reasonable and well balanced, and if there are no technical objections, there is no sense in waiting for an eventual reform of the COM. Instead, the proposals should be implemented immediately, taking advantage of the fact that these regulations are currently being reviewed.
In my view, what is important is not where ideas come from but whether they are fundamentally sound. On this occasion, Mr Jové has presented us with significant alternatives which could easily be implemented in view of their low cost and sound technical basis.
Mr President, Commissioner, ladies and gentlemen, the average income of farmers in Portugal has continually and systematically shrunk in recent years, particularly between 1996 and 1998. The official statistics prove that farmers now earn just over half of what they earned three years ago. This is the concrete and dramatic effect of the famous 1992 CAP reform on the weakest farming sector in the European Union.
This situation should have been corrected by the European Council in Berlin but unfortunately was not, with the incredible acquiescence and even approval of the Portuguese Government. As a result of the Berlin agreement, prices will continue to fall, the weakest Mediterranean products and farmers will continue to be discriminated against and the smallest farmers in Portugal will continue to receive the scraps of the financial transfers allocated to Portugal. This means that less than 10 % of the cake will continue to be distributed to more than 90 % of those actually working the land.
As a result of the Berlin agreement, the big food industries, the large European farmers and the main cereal crops will continue to be favoured and to receive the lion's share of the Community's agriculture budget. The Berlin agreement is simply continuing the 1992 CAP reform which was not altered at the end of March when it should have been.
In this context, the Commission is trying to bring forward the Berlin decisions and is proposing further price reductions for next season. We therefore feel it is useful to support the attempt by the rapporteur - who we congratulate - to block these reduction proposals, although we consider that the fair and across-the-board increase which he is proposing, despite applying to all sectors, will still not solve the existing discriminations.
I must briefly mention the pigmeat sector. It is clear that one of the reasons for the grave crisis which has affected and which is continuing to affect this sector has been the Commission's refusal to establish market regulation and intervention mechanisms. These would over time have prevented the accumulation of such large surpluses. The Commission should draw the respective and requisite conclusions from this and accordingly not insist on, or even abandon, its proposals to abolish market intervention mechanisms in other agricultural sectors.
Commissioner, the price package for 1999/2000 is being fixed at a decisive time for the future of European agriculture when farmers' income is continuing to shrink. In 1997 and 1998, their income fell by 6.5 % overall. The fall in market prices which began in 1998 is continuing in 1999 and the prospects on the world market remain uncertain in some sectors. The abolition of the green rates and the introduction of the euro on 1 January 1999 have resulted in a fall of 1 % to 2 % in the agricultural conversion rates in each Member State.
It is now clear that the Commission's proposal on the price package is still paltry and gives farmers little room for manoeuvre. We must clearly reaffirm the benefits of agriculture in terms of the economy, self-sufficiency in food production, which is its primary function, and occupation of the land. We must maintain a prosperous and successful agricultural sector and, in particular, we must prevent the disappearance of certain categories of farmers due to falling income. We must not allow agriculture to be taken over by bureaucracy due to an increase in public aid as this would restrict farmers' freedom of action.
Dare we say that European agriculture has a cost which cannot be reduced any further without calling into question our model of agriculture. Furthermore, European consumers benefit from this model because they are assured of quality products and a regular market supply. We have also been able to develop the products from our land and the products from organic farming. Our agri-food industry also represents a high value added. In twenty years, the price of a metric quintal of wheat has fallen by 40 % whereas production costs have increased by 20 % and more in certain sectors.
It is therefore not difficult to understand why European farmers are worried about their futures. The European Union's role is not to sacrifice its agriculture on the altar of enlargement or Americanisation but to allow our farmers to carry out their work and to have a standard of living equal to the average in Europe.
This is why I will support Mr Happart's amendments. I also wish him every success in his new work.
Mr President, I welcome this opportunity this morning to speak on the situation regarding agriculture within the European Union and the effects of present policy and of the recent decisions at the Berlin Summit.
To some extent prices have very little effect on the farmer's actual future, because while we sit and talk about prices and say there will be no inflationary aspects, in the final analysis it is the actual income to the farmer that is important. If we look at statistics throughout Europe over the last two to three years, we can see that actual income to the farmer on the ground has dramatically dropped. Every year the income drops. The question we have to ask ourselves is how long can this continue? How long can agriculture sustain itself in this position?
The other question we have to ask is: will there be any future for the industry if young people do not continue to enter agriculture? That is the long-term challenge. If we do not have young people coming into agriculture - young farmers beginning at the bottom of the ladder to work their way up - then in the longer term agriculture has no future, long-term or short-term. To some extent what we are involved in at the moment in Europe is short-term policies that have no long-term vision. We require long-term vision for the future, for the future of agriculture.
There are also areas within European agriculture that are not covered by any regime, such as the situation in the pig industry and the situation in the poultry industry.
We are allowing imports to come from third countries outside the European Union; we are allowing food to be imported into Europe that would not come near European standards. At the same time we are laying down standards, we are telling our farmers how they should produce food. We are tying farmers' hands behind their backs. Frozen chickens are being imported from Brazil and from the Far East. I challenge the Commission here today to tell us whether these chickens are being examined and whether they meet the same standards as we have? Our processors are being put at risk. This is why there is high unemployment. Our processors are being put out of business.
I challenge the Commission here today. Let us look at ourselves, let us not ask our farmers in Europe to produce food to a standard that others in the rest of the world cannot match.
Mr President, ladies and gentlemen, the difficulties facing European agriculture are sufficiently well known. They are of course being discussed at this very moment. Small-scale farmers have problems competing directly with factory farms overseas. I am favourably disposed towards the idea of selling more quality products from European agriculture on the world markets by means of the measures proposed in the Fantuzzi report. However, as with all support policies, two points need to be taken into account here.
Firstly, we must ensure that no new bureaucratic bodies are created. There is already a proliferation of forums and committees. I am therefore critical of the proposal to arrange our own trade visits. It begs the question of whether associations already in existence might not be able to perform this task.
Secondly, the financial burden and the risk must not be borne predominantly by the public sector. Only if the operators also bear a considerable proportion of the costs will sensible projects be implemented without public money being wasted. That is why the amendment stating that the Community should pay 60 % of the costs in each case rather than a maximum of 50 % is not acceptable. Overall, I believe that the measures will unlock new sales potential for our farmers. I therefore support the Commission proposal.
Mr President, I should like to start by saying that 15 minutes ago there were still no amendments in English to two of the reports despite your assurances at 9 o'clock that there would be some within a couple of minutes.
I turn now to the price package. I am afraid I cannot support the rapporteur's amendments calling for price increases across the board. Yes, many farmers are struggling at the moment, but large, richer farmers, though profits are down, are very far from the breadline. The extra expenditure is not justified overall and these amendments go against the whole thrust of the CAP reforms agreed in Berlin.
More appropriate would be temporary special measures to assist particular sectors to survive through short-term difficulties. Mr Fantuzzi's report on the marketing of EU produce to third countries, mirroring similar schemes within the EU, is one such instance which could assist.
I wish to welcome the proposals on fruit and vegetables, in particular the move to allow up to 20 % of produce to be sold directly to consumers at the farm gate or through farmers' markets. In the UK in particular, the large supermarket chains are gaining ever greater control of producers, insisting from a semi-monopoly position that their suppliers conform exactly to their requirements. There has been a reaction against this. We have seen the growth of farmers' markets and the demand from consumers for less standardised fruit and vegetables in terms of size, seeking rather flavour and freshness at prices which provide a good deal for both producer and consumer. I therefore particularly welcome this proposal.
Mr President, Commissioner, ladies and gentlemen, ever since agricultural policy was converted into a price support system in the agricultural reform of 1992 to 1994, agricultural debates have in fact lost much of their charm. That is why I should like to focus on the future. Mr Jové Peres's excellent report also talks about controlled and integrated cultivation. I have a very clear request to make to the Commission here: this method of agricultural production is a very good one and deserves to be supported because it takes account of the environment and heeds consumers' wishes. However, its impact and the form it takes vary across the Member States. Integrated cultivation is not the same thing in each Member State, and that is why we need uniform directives on the integrated and controlled cultivation of fruit and vegetables to be transposed in the Member States.
However, I should now like to turn to the rural development programme - the second pillar of the new agricultural policy - and say the following: the remarkable feature of this programme is the variety of measures for farmers and rural areas. Nevertheless, I do have a question for the Commissioner. The risk here is cofinancing. How can we guarantee that it will be possible to bring these programmes - which are really good for rural areas - to the people, when governments are refusing to proceed with cofinancing? Early retirement for farmers, the setting-up premium for young farmers and modernising agricultural holdings to reduce production costs, for example, are extremely important measures, and I should like to welcome the fact that they are presented here in a separate rural development pillar. But there is still the risk that if cofinancing is not guaranteed by the Member States, then how are the people who live in areas of this kind going to benefit from these programmes, which are undoubtedly valuable, but which cannot be implemented if they are not taken up by the Member States?
I have one final question for you: in Germany, can the Bundesländer also act as treaty partners, so that the programmes can at least be implemented in those Länder which are prepared to provide cofinancing?
The debate is suspended at this point; it will be resumed this afternoon.
We shall now hear a statement by the nominee for President of the Commission, Mr Romano Prodi.
Statement by Mr Prodi, nominee for President of the Commission
The next item is the statement by Mr Prodi, nominee for President of the Commission, followed by a debate between the political groups, without a final resolution.
I therefore give the floor to the nominee for President of the Commission, Mr Prodi, whom I would also welcome to the House.
Mr Prodi, you have the floor.
Loud applause
Mr President, ladies and gentlemen, when I decided personally to force the pace of Italian politics so as to participate from the outset in the building of European monetary union, I was conscious of my country's long-standing commitment and contribution to the European venture during the previous decades. But I was even more conscious that solid links with Europe were the only means of guaranteeing every individual country and every individual citizen a future of peace and progress in the world of globalisation. For this reason, I staked on that objective all the political capital which I had so far accumulated. Today I am happy to be here before you, not only to assure you that I intend to apply the same determination to this new phase of the European venture, but also to assure you of my personal commitment and that of the future Commission to guiding Europe towards a great age of reform and change; I repeat, a great age of reform and change.
Applause
The European institutions - all the institutions - are in need of renewal and reform, both externally in respect of their policies and internally as regards their forms and methods of organisation. It is an age of reform which, as I have said, must affect all the European institutions: the Commission first and foremost, but also the Council and even Parliament. I am not here to conserve but to reform. Today's challenge, on which the credibility of the entire European undertaking now turns, is to prevent the recent economic and political differences from stalling our process of integration. I not only fear delays, as such, in the realisation of our project; above all, I fear missing the opportunity to make a vital contribution to solving the grave problems afflicting neighbouring countries. Therefore, even at this very early stage of my relationship with the European Union, and at my very first encounter with Parliament in plenary sitting, it is legitimate that I should set out my vision of the European venture.
In the economic sphere, the single market in goods and factors of production was the theme of the 1980s; the single currency that of the 1990s. We must now face the difficult task of moving towards a single economy and political unity. Despite the diverse models of social organisation adopted by our countries, they have all taken pains to lay the foundations for coexistence in fairness and solidarity. This tradition must be upheld, but reformed to bring it into line with the new international circumstances; the welfare state model so far constructed by the countries of Western Europe, bringing about a high degree of social cohesion, is in great need of reform. The individual Member States will be the main players in this process of reform, but Parliament and the Commission must play a driving and coordinating role to ensure that national reforms lead to a more efficiently organised labour market which promotes social mobility and mobility between Europe's large regional areas. Even though competition is not the sole objective of the new Europe, I am nevertheless aware that a high degree of competition is a necessary tool to reduce our excessive pockets of inefficiency.
The incentive to act along these lines comes from the fact that Europe, the largest area in the world, must be the first to tackle the problem of population ageing. Population ageing not only has social policy implications; it also calls for a response in terms of productivity of the entire economic system, so as to fulfil the difficult pact between the different generations with less social conflict. The establishment of a broad-based, efficient European market in venture capital is a necessary condition for achieving higher levels of productivity. Such a market is also the instrument through which we can reposition ourselves to manufacture more highly developed, innovative products. More direct action is needed from the governments and the Commission to promote investment in research and development, especially in the new electronic, information and communication technologies, but also in chemicals, pharmaceuticals, biotechnology and more generally in the life sciences.
The future of our continent, not only that of its industry and finance but of European society as a whole, depends on high-tech, research-intensive, knowledge-based industries. One need only think of a simple fact: the Internet can change the very way in which production is organised. One need only think of the reduction in stocks or the dematerialisation of products. Direct access to information by the people must therefore be developed further. We still have much ground to cover to catch up with the United States; a good deal of my work will focus on reducing this gap. I have a plan which I should like to see converted into a commitment for the Commission, Parliament and Europe's governments: my plan is that, five years from now, young Europeans finishing their secondary education will be as capable as the best of their contemporaries, throughout the world, of using the technologies of the information society.
Europe has a great cultural tradition; it has a great wealth of scientific knowledge stored in its universities and research centres. Where Europe falls down is in the ability to convert this tradition, this knowledge, into opportunities for growth, above all by improving the links between the academic world and the world of production.
Turning to macro-economic policy, the abandonment of monetary sovereignty has increased the significance of fiscal policies. These must be better coordinated in order, on the one hand, to play an effective role of stabilisation in response to events or situations occurring in the different countries - the dangerous asymmetric shocks which could occur in Europe - and, on the other, in the longer term, to achieve real harmonisation of our national economies. Economic policy coordination is rendered all the more necessary by the possibility that regional economic divergences could emerge.
Shocks of international origin, arising in Asia, Russia and Brazil, have prevented European monetary union from unleashing all the growth potential generated in the second half of the 1980s by the prospect of the single market and which the establishment of the single currency prepared for the end of this century. Confidence in the future on the part of businesses and households appears to have been dented, and unfortunately this effect is being compounded by the events of the war in Yugoslavia. This analysis, now shared by all the relevant bodies, has led the European Central Bank to assume with a great sense of responsibility its task of managing monetary policy. Better coordination between national budgetary authorities is now needed so that, within the bounds of the Maastricht Treaty and the stability and growth pact, everything possible is done to underpin the growth of Europe's economies. It will fall to the Commission to endeavour to implement as rapidly as possible the agreements reached in Berlin on Agenda 2000 and, within the limits of the budget, to launch high-profile European schemes which not only boost internal demand in Europe but make the Union's actions visible to the people. By the same token, it will also be up to the Commission to seek to defuse tension in international trade between Europe and the United States, thereby reassuring our producers. Growth is the necessary condition for Europe's economic policy to help reduce unemployment. But there is no guarantee that growth will be sufficient; therefore the Commission should make itself the driving force for early action to review the rules governing the labour market and the occupations, so as to lower the barriers to entry and increase the possibilities of individualised working practices - all with the aim of making employment more responsive to economic growth.
The new financial and monetary stability introduced through the establishment of the single currency can help to address this urgent requirement with success. We must be all the more determined to pursue this aim, because high unemployment is the main cause of the anxiety which seems to be spreading among the European people. Demographic decline, mass emigration and doubts as to whether the European model of social protection can be preserved intact are the other major fears casting shadows over the continent's future. Unless they are handled properly, not least on a continental scale, the links between the various generations and the various population groups will begin to unravel bit by bit. A new phase of more intense economic growth is needed to achieve this aim. But that will only come about if the presence of public administrations is made more lightweight and the micro-economic reforms to which I referred a moment ago are introduced.
On a political level, the Union has never had greater potential in the international arena. From EU enlargement to the universal affirmation of the principles of freedom and democracy, I feel a moral and political duty to interpret the desire for Europe and its presence. Europe can therefore stand as a model of development and social cohesion, internally, and it has a growing presence on the international stage. I shall therefore do my utmost to bring the enlargement process to a successful conclusion, for which the terms and exact timetable must be established swiftly. In view of the war in the Balkans, the completion of enlargement becomes a top political priority because of the message it can send to those peoples by preparing them for closer ties with Europe.
Within the confines of its specific responsibilities in this field, the new Commission must strive for rapid implementation of the process. The European Union's growing responsibilities in the world derive in fact from the strength it has now achieved, its tradition of safeguarding peace and human rights, and its concern to see a stable international environment for its commercial activities and its political presence. To this end, on the basis of the Maastricht and Amsterdam principles, the European Union must equip itself with an independent defence capability whilst at the same time rationalising, as of now, its use of industrial resources and military infrastructure. By strengthening the link between economic prosperity and trade, on the one hand, and political stability on the other, the European Union must continue along the road of multinational liberalisation under the auspices of the World Trade Organisation. We must reject all attempts at protectionism, not least so as to allow developing regions access to markets, such access being the greatest possible contribution to their growth.
Finally, Europe must pursue its policy of partnership and cooperation with the countries of the former Soviet Union and the Balkans, above all those bordering on the Mediterranean, so as to create a large area of stability and a free market in which the European Union can prosper and invest. For all of us - not just for me, a man of the Mediterranean, but for all of us, and not only in the southern part of our continent - the Mediterranean must be the other face of Europe: naturally not as a balance to enlargement, but to create an area of peace and development in the most difficult and high-risk region that exists on Europe's borders, or rather - if I may say so - the most difficult and high-risk region in the world. Indeed, our future life will be determined by our relations with the Islamic world. It is a choice which requires intelligence, political initiative and great confidence in our strengths and in the prospects for peaceful coexistence among peoples. I do not believe that these relations can be built by a single country in isolation; no European country can do that: either such relations exist at European level or they will be unable to generate hope and change.
The Union has grown a good deal and must grow still more. Its new mission necessitates stronger, more cohesive institutions, closer dialogue and a more democratic environment. In the affairs of the Union and in its institutional philosophy, the three main institutions must achieve close harmonisation: a stronger leading, guiding role for Parliament and the Council; a Commission which is increasingly capable of spearheading EU growth. An equally dominant role must fall to the individual national governments and, within them, to the bodies and institutions representing the local authorities, which have thus far been badly neglected in the building of Europe. It is difficult to speak of subsidiarity without also speaking of the bodies which are its most tangible expression. The united Europe will be strong only if the independence of its component parts is strong. To this end, the Commission has a twofold task ahead of it: the first is to assist in planning the future; the second is to ensure that the Union as a whole has an efficient administrative apparatus. I have already had occasion to state that the Commission must be the guardian of the Treaties, but only if relations between the Commission, Parliament and Council are productive, honest and transparent will Europe grow ever closer to the people.
The highly ambitious tasks which I have outlined for Europe in the future certainly cannot be pursued with the existing Community institutions, which the Amsterdam Treaty has only begun to reform. Moreover, enlargement in itself makes reform vital, given that institutions designed for six Member States and which are already now proving inadequate are definitely not suited to managing a Union of 20 or 25 countries. For this purpose the Commission must be thoroughly overhauled, reorganising the portfolios according to the main new political priorities and the changes in its tasks. However, the democratic legitimacy of increasingly important European institutions and the effectiveness of EU policies create the need for a more ambitious blueprint, based on a strengthening of Parliament's powers of codecision, greater use of majority voting in the Council and proper implementation of the Amsterdam Treaty in respect of the Commission President's role in selecting the Commissioners and sharing out responsibilities among them.
I am likewise well aware of the fact that not only this House, but also the national governments and more generally European public opinion as a whole, have very great expectations concerning the reforms I am to make to the internal workings of the Commission. These reforms, which will be a cornerstone of the new Commission's programme, will require the implementation of at least three principles: greater efficiency, absolute transparency and full responsibility, or what is usually defined as accountability. I can assure Parliament as of now that I will not tolerate corruption in any form, that I will ensure increasing transparency and account for my work without reserve, and that both the College and the individual Commissioners will take full responsibility for our work.
Applause
Relations between the Member States and the European Union as a whole have grown tremendously, in quality and quantity, to such an extent that the interests of the individual countries depend, to a not insignificant degree, on the smooth running of Europe's supranational institutions. I shall not forget this, acting first and foremost as a good administrator of collective resources. Yet I realise that, for the commitment on which I am about to embark, it is not enough to be a good administrator; I am about to devote myself to an immense political commitment, bringing to it a background ranging from my personal education to my experience at the head of a government utterly dedicated to European reform. On the subject of this commitment, I wish to clarify here and now a matter which has drawn attention from many of you as well as from the media in the past few days: I am referring to my possible candidature at the forthcoming European elections. I shall be involved in these elections, championing the ideas to which I have always committed myself and supporting the women and men with whom I have been working, but I have decided not to stand myself.
Applause
From a legal point of view, there is nothing to prevent me from standing; indeed, my candidature could and would represent a step towards that resolutely democratic Europe in which the members of Europe's government will also be subject to popular scrutiny. I hope that this will soon happen, and I believe that the battle of principle which I have waged will serve this purpose. At this current stage of European politics, however, I acknowledge that my candidature could constitute not a stimulus but a cause of division. And I am not here to divide, I am here to unite.
Applause
I have stated on several occasions that, in one sense, the search for a European soul appears increasingly to be the dominant problem for the future of our continent. It is without doubt a sign of weakness to believe that Europe's institutions will have a future - a strengthened Parliament, the right of veto confined to exceptional cases, a reorganisation of the Commission and its powers - unless common European feelings can gradually be fostered.
There is no dominant culture in Europe, and I believe this to be a good thing: Europe would not have been what it was in the past or be what it is now if its individual, diverse and great national cultures had not flourished down the centuries and were not flourishing today. But - and this strikes me as less positive - nor are there any contemporary philosophers, thinkers or opinion-formers with a resonance throughout our continent. The risk therefore is that what is happening on the financial markets could happen to our culture and values: the euro is bringing together many diverse forces into a single market, but in these first few months this unifying function is mainly being performed by American commercial banks and investment funds. The strength of American culture, in the broad sense of the term, is symbolically expressed through the mass media; indeed, some go so far as to deem it the single reference-point for a Europe in search of its soul. There is nothing outrageous about this hypothesis, not least because the world's equilibrium will in future depend on ever closer cooperation between Europe and the United States in the fields of politics, economics and defence, which presupposes a certain degree of affinity regarding basic models of society. I nevertheless believe that Europe can draw on a great historical heritage, the richest store of culture and knowledge ever accumulated by humanity. Unfortunately, there is no ready solution or quick fix to help us achieve our aims; all we can do is start from the confusion of today and attempt to overcome the dispersion of knowledge and culture, to conquer the Babel of languages in search of a common tongue and an ever more necessary dialogue. We cannot remain in the past; the remedies found in the last century are not enough. Europe gives us an ideal opportunity to revisit this past, to compare it with the experience of others and to cast off once and for all the legacy of the past which should have united us but instead divided us. No ruler, no people can single-handedly cast off the past and build the future; but the European peoples and governments can do so by working all together. That is why we need Europe: as individuals we cannot find the new road; as individuals we are unable to tackle even the most straightforward problems of the present, beginning with the greatest one, namely our relations with the peoples of surrounding countries who are looking to us to build their political and economic future. No single country can respond to them; only Europe can do so.
Just as our economic goals are suffering interference from international shocks, so too could Europe's political venture be jeopardised by the serious events of the war in Yugoslavia. The pace of this venture must now be stepped up if it is to survive. The tragedy of Kosovo makes it tragically obvious that the European Union has a duty to assume an increasingly important role in guaranteeing security and democracy in areas crucial to our future. This future must be built by us, with the power of our institutions, creating the common defence and foreign policy structures which the Maastricht and Amsterdam Treaties have promised to the European people. The Commission will assume to the full its responsibility for letting the EU citizens know what reforms are needed to achieve this future. Such an initiative can, however, only be successful with active, enthusiastic support from Parliament.
Loud applause
Thank you, Mr Prodi.
I give the floor to Mrs Green.
Mr President, on behalf of my Group, I wish to welcome Mr Prodi here today. His nomination by the European Council came swiftly and decisively in the wake of the resignation of the present Commission, and my Group welcomed the speed with which the Council responded. We had urged the Heads of Government in Berlin to act quickly to end the uncertainty and confusion which followed the unprecedented resignation of the 20 present Commissioners. We welcomed the Council's clear understanding of the political nature of the moment and of the opportunity it offered to create a new relationship between the European Union institutions and its citizens. It could not have acted more quickly and, it has to be said, that it acted with uncharacteristic speed.
Mr Prodi's statement to us here this morning is the beginning of our ratification process of the new Commission. My Group wants the new European Commission to come into office as soon as possible. It must be said that the timetable which the European Council has set us is not an easy one. Given the European elections in June, given the imminent introduction of the Amsterdam Treaty and given the convergence of general elections in two of our Member States on the same day as the European elections, the timetable presents us with a logistic headache of monumental proportions. However, we must find a way around the problems.
All of us in this House want to see the present Commission leave office as soon as possible. To be fair to them, they too have expressed a desire to leave as soon as possible. They remain in office only as a caretaker Commission, as the Treaty obliges them to do. It is a situation unloved by them and grossly unsatisfactory to us.
To carry out our role now with regard to the next Commission, we may have to put our own parliamentary calendar and personal diaries under considerable strain. So be it.
The conclusions of the Berlin Summit asked this Parliament to deal with the nomination of Mr Prodi and the new Parliament to deal with the ratification of the entire new Commission. We insist, however, that the ratification of the next President of the Commission must be done rigorously, seriously and properly by this Parliament. I welcome very much Mr Prodi's consent to come here today and begin that process in that spirit. The role of this Parliament in recent events has been fundamental. It is important that we now demonstrate our maturity and see the process through to its conclusion.
My Group believes that now, together with the Council and a reforming Commission, we can set up a structure and decision-making process which is more appropriate, more in tune with modern governance. First and foremost, we want a strong Commission. The new Commission must have clear direction, a firm political leadership which is open, it must practise genuine transparency and partnership with the European Parliament and not just pay lip-service to those values.
None of us here underestimate the problems and challenges of creating such a European Commission. However, I want to make clear to Mr Prodi today, on behalf of my Group, that if the next Commission makes a genuine attempt to reform with the courage and vigour which he has expressed this morning, then it will receive the support of my Group.
My Group will not play toy-town politics with this process. We would not do it in January of this year and we will not do it now.
Mixed reactions
Some in this House welcomed Mr Prodi to Parliament; some in this House seem determined to play solely national electoral politics with this issue, ignoring the importance of the moment for Europe, for its policies and for its people.
Mixed reactions
Those concerned for the evolution of this House as the real democratic voice of Europe's people will work together to enhance its role and its rights, which is what our citizens are waiting and watching for. My experience during the last few weeks campaigning in Britain has been that, for the first time ever, people know that the European Parliament exists as a force to be reckoned with - not just the subject of myths about curly cucumbers and curved bananas - but a body which has delivered objective evidence through the report of the Committee of Independent Experts and then acted on it. My Group takes considerable pride in our role over recent months.
Mixed reactions
We believe that we have acted in the best traditions of parliamentarians: responsible, exercising leadership and acting with integrity.
Mixed reactions
Mr Prodi, you have come to this House today as the Council's designated candidate. You come with excellent credentials as a good European and a proven track record of personal integrity, the authority of having held the highest office of the land in one of the largest Member States of the European Union and one of the founding states at that. You have demonstrated your ability to put together a reforming government and develop a consensus with all sectors of Italian society, to ensure that Italy was able and ready to enter the first wave of the single currency. In this you have confounded the sceptics.
Hopes in this Parliament of just what you could achieve with those formidable skills as President of the European Commission are high. I believe, therefore, that when you come to this Parliament next month, we would like to hear some clear idea of the direction you will take on two fronts. It must be said that you began that statement in a very clear and very strong way here this morning, and we very much welcome that.
Firstly, given the trauma which led to the collapse of the present Commission, we expect to hear a clear commitment - not just to implementing the programme of reforms already agreed by this Parliament and the current Commission in January and the subsequent agreement on the independent investigatory body OLAF - but to further and deeper reforms of substance, in particular (and I was glad to hear you mention it) with regard to the acceptance of political and personal responsibility for work done by officials at whatever level in the European Commission. We also expect that you will give due account to the second report of the Committee of Independent Experts and work with us in Parliament to examine, assess and implement the necessary reforms.
Secondly, for my Group, the real substance of the programme of the European Commission is political. We understand that, if your appointment is ratified, you will not be able to present a full political programme until you have negotiated with the governments on their nominations to the Commission under the new rights given to the President of the Commission by the Amsterdam Treaty. We understand from various interviews which you have given, that you intend to use those rights to the full. We would not only support you in doing so but would also encourage you to do so.
The new Commission must act like a college and not like 20 fiefdoms and the moulding of such a Commission will lie in the hands of the new President of the Commission.
However, for my Group the political content of the programme which will be produced by the new Commission is crucial. Last week when you visited my Group, I presented you with our objectives for the next five years in the form of our manifesto for the European elections. From this you will see that our agenda is for jobs, training for jobs, protection of the environment, the fight against social exclusion, the need to protect the health and safety of our citizens in a world now having to deal with issues like BSE and genetically modified foods, the struggle against cross-border crime, working together for a stronger Europe in the world and carrying out the necessary reforms to ensure that we can enlarge the Union at the earliest possible moment.
We will judge the European Commission to be established in the coming weeks on both its political programme and its programme for reform. I for one welcome your human and intelligent development of your thinking here this morning - economic, cultural, social, based on peace. I think all of us here very much welcome that.
Finally, I wish to touch on the issue you raised at the end of your speech. Many in my Group feel a strong democratic affinity with the proposals of Jacques Delors that we move in the future to a position where the President of the European Commission should derive his or her credibility from the electoral process. For this to happen there has to be agreement between the Council and Parliament on the process. The sensitive balance between Member States and the institutions of the Union cannot be jeopardised by precipitous action which could damage the process of European integration, in which respect for differing political cultures and democratic practices are paramount. In this respect, you, Mr Prodi, have already been unanimously nominated for the office of President of the European Commission by all the Heads of State and Government in the European Union. You do not come to this nomination through any defining electoral process. However, one of your great strengths is that you bring with you a great experience of success at consensus building. It is in that context that my Group very much welcomes the statement you made today that, whilst, of course, you will engage with those with whom you are politically aligned - as we and the Commissioners have always done - we welcome your clear statement this morning that you will not stand as a candidate to this House.
We might have expected that, with just over three weeks of the life of this Parliament left to go, we might be on the gentle slope towards an election. Usually parliaments ease their way out or drift away as legislation peters out and parliamentary life comes to an end. In the last week of the last parliamentary term, in 1994, we had to mobilise all outgoing Members to vote on the enlargement of the Union. On this occasion not only do we have Agenda 2000 but also we have to face the consequences of a resigned Commission and a new President of the European Commission. This is a serious process. Mr Prodi, the programme you develop after this debate and your discussion tomorrow evening with the European Council represent an important step in the development of European democracy.
Applause
Mr President, president-designate Romano Prodi was nominated by the European Union Heads of Government just as NATO began its bombing of Yugoslavia. Because of the very complicated timetable, it will be months before the European Union gets a new executive. This is why Parliament has pressed for it to happen as speedily as possible, and we shall support any measure which expedites the process.
Mr Prodi, we are very pleased by your appointment as new president of the European Commission. After your investiture by Parliament in May you will, in the parlance of the House, be the formateur , the co-formateur , of the new Commission. We are strongly and unequivocally in favour of your candidacy and, I should add, we attach no political strings. We are convinced that you possess the political and professional skills to overcome the deep crisis in which the Commission finds itself. And this crisis must prompt us to carry out some historic reforms.
You must reform the Commission and its services. As the present Commission too has said, there has to be a new European political and administrative culture. The problems began ten years ago, as the report of the independent experts shows us, with chapter and verse - from 1990 onwards tourism, from 1992 onwards the programmes for the Mediterranean area, humanitarian aid, the security services. The Wise Men tell us that the supervisory bodies within the Commission are a mess and that procedures take too long. Staff policy is a machine running out of control.
More than a year ago, in March 1998, our colleagues in the Committee on Budgetary Control, at the instigation of James Elles, called for measures to be taken by the middle of September 1998. In October 1998, Parliament called for an independent anti-fraud office to succeed UCLAF. We did not obtain satisfaction in December last year. Our group put forward an action programme to modernise the Commission by 1 January 2000, with codes of conduct for Commissioners, on relations between Commissioners and their private offices and services, and codes of conduct for officials, with a reform of the Staff Regulations involving transparency and good faith in the recruitment of officials and clear rules and restrictions on outside appointments. Clear rules too for budgetary management, more specifically regarding technical assistance offices, and reform of the Financial Regulation. All this awaits you, especially once the second report by the Wise Men comes out this September.
But numerous political challenges also await you, very clearly formulated in documents of this Parliament, reports by our colleagues Mr Herman and Mr Brok. Fernand Herman's report will be debated this week. It concerns institutional reforms, not least in the Commission, which can be carried out without amending the Treaty: reducing the number of portfolios and a rational make-up of the Commission, a proper balance between collective and individual responsibility. As you know, this is a central problem. Mrs Cresson, who was not prepared to accept her own personal political responsibility, dragged the entire Commission down with her.
Applause
The PPE and we as the PPE Group have said that we can no longer work with her. My question to you is this: where do you stand on this relationship between collective and individual responsibility? We are in favour of interinstitutional cooperation. In 1994, I took the initiative as PPE Group president to call for reform of the modus vivendi governing the relationship between the Commission and the European Parliament. This modus vivendi needs to be revised and expanded again. New agreements have been reached and it needs, I think, to be approved and accepted before the new Commission takes up its duties.
Mr Brok spoke in his report, with the resolution that was adopted on 13 January, of the consequences of the Commission President's investiture and the independence of members of the Commission. This report is particularly instructive and informative, not least on the subject of the procedure to be followed now for the investiture of the Commission under the Amsterdam Treaty. It advocates independence for the members of the Commission, and that the European Commission must remain the guardian of the Treaties and work for the general interest. The report also calls for a political balance in the membership of the Commission. I would add: a new Commission comprising both men and women. This report urges, and I too urge, that this new Commission should have the support of a clear majority of the new Parliament, because one of the lessons of recent events and the recent crisis is that if the Commission does not have the backing of a large majority of the new Parliament, we are in for a period of guerrilla warfare. And that is the last thing we need between Commission and Parliament.
But you, Mr Prodi, will be able to demonstrate your political leadership once your appointment has been ratified by Parliament, in the appointment of the new Commissioners. I hope that your legitimate authority as president will be a factor in their approval, in the giving of your agreement. Once you have approved the new Commissioners, on the basis of your legitimate authority as president, duly ratified by Parliament, then and only then will hearings be held here in Parliament. We may wish to speed up the procedure, but it is not acceptable for the Member State governments to have three months in which to nominate their Commissioners and for Parliament to have just three days in which to hold the hearings.
Applause
Mr Prodi, we are very impressed by what you have said. You have said in your statements to the press, but to Parliament too, that you want to impart new momentum to the European Union, that political union is a major objective of yours. Above all, you have said that you attach importance to further democratisation and transparency and to cooperation with the European Parliament.
I think that once the period of bureaucracy is over, not to mention fraud or nepotism, a very important new task and new responsibility will be to ensure that the Commissioners put in an appearance in this House and in our committees. Like Michel Rocard and many others, I am a member of the Committee on Development and Cooperation. How often have we been able to hold a political debate in this committee? How often have we had to make do with talks with officials? There has to be someone with political responsibility there. Happily there were exceptions to the rule even in the present Commission, Commissioners who cooperated actively, but this has to be the norm for the whole of the new Commission and then we can impart a new momentum to the institutions, to your new Commission and to Parliament.
This is the hope I express on behalf of my group, given the prospects you have offered for a new momentum. Not just for the Europe of markets, of banks, but for Europe with its cultural and spiritual dimension. This is what you advocate. We are convinced that you will realise these prospects and this is why we were so positive in welcoming your nomination by the Member States' Heads of Government.
I am one of the people who, as prime minister, took part in the negotiations on the single market and the Maastricht Treaty. We laid the foundations at that time for a new relationship between the institutions. We hoped to achieve a true government which would be answerable and accountable to Parliament, and would work together with Parliament. I venture to hope that you will bring this about, with your new Commission, with people who are aware of this aim and eager to play this pre-eminently political role.
Applause
Mr President, as I listened to Mrs Green's speech I felt the need to apply a brief reality check to it and to the procedures of this House. Is this the Pauline Green who, in December, recommended that we vote confidence without even thinking?
Applause
Is this the Pauline Green who, in January, defended collegiality? Is this the Pauline Green today who promotes individual accountability? I salute her for being one of the few genuine revolutionaries in this House since, on this issue, she has never stopped spinning.
Sustained applause
I should like to say to Mr Prodi how welcome he is here today. He is a European of the first rank. The ELDR Group looks forward to deepening our engagement and dialogue with him, and to a very productive period for the future. But is not for this Parliament, in this mandate, to appoint the president of the Millennium Commission. That is the moral, political and legal responsibility of the next mandate. Recent events have established, through the work of this House, the need to establish ethical and normative rules for the conduct of European affairs. But this is also representative of a significant maturing in the European democratic process, with major institutional and constitutional implications. This House will no longer be the junior partner. We do not need to be first among equals, but we assert the right to be treated as an equal among equals. That is why I welcome the presence of Mr Prodi at this early stage and the dialogue we start.
I should like to say to you, Mr Prodi, directly on behalf of my group, not as advice nor as an instruction but as a suggestion that you might like to think about, that you should seek in the coming days - and especially tomorrow in your dialogue with the European Council - to assert your own independence, not just of the needs of this House, but of some of the parameters of the Council itself. I believe you are your own man. You should assert that from the outset.
I believe you should explain to the Council that it is not appropriate that we should, in a procedure in May, elect you as the legitimate head of what would be an illegitimate Commission. I believe you should not launch your project in such a sea of political and institutional ambiguity. I would like to think that in May we could give you a political mandate to act as formateur, to go from this House in May to begin to explore in substance, as formateur with a political mandate, what you might do. It would be most unfortunate if you should start in a procedure where you are legitimate in the context of a Commission as college - I speak not of individuals but of a college - which itself is discredited.
In the context of being your own man it is also correct that you should consider getting your project right rather than getting it early. What you are dealing with is vitally important for all of us. I note your political discretion in saying you will step down from running in the European Parliament election. That discretion is your choice and I respect it. But I would say to you: be engaged in that election; maintain your political conviction; and fight the cause with those colleagues whose list you will not now head. In doing that you will establish that you, Romano Prodi, come to us not as a bureaucrat, not as a technician, but as someone dedicated to European politics, as a politician, and that as a politician you will lead a strong, independent political Commission. If you decide to be your own man, to be political, then you will do us all a great favour.
Applause
Mr President, ladies and gentlemen, we are today beginning the process, itself completely new, of appointing a new Commission. This will have the task of completing the term of office of the previous Commission which was forced to resign en masse in order to avoid a motion of censure.
There are two consequences of this unusual situation. Firstly, a new College must be established as quickly as possible. This is because it is detrimental to leave in office for too long a weakened body which under the Treaties can only deal with current business, the limits of which are rather vague. The various governments must appoint their Commissioners as quickly as possible so that the European Parliament can, in accordance with the Amsterdam Treaty, confirm the appointment of the new College. This could take place, in the best-case scenario, during an extension of the constitutive sitting after the June elections.
Secondly, it would not be right for the process to appoint the new Commission, whose term of office will end at the end of the year, to overlap with the process initiated to establish the Commission which must be appointed to complete a normal term of five years from the year 2000. This overlap would have the major disadvantage of obscuring the deep-seated reasons currently prompting us to establish a new team, namely the need for large-scale and profound internal reform of the structures, procedures and working methods of the Commission.
This is perhaps not an exciting task for the nominee for President but it meets an immediate and unavoidable need. The actions of the European Parliament which led to the resignation of the Santer team would seem senseless if this priority of sorting out the Commission institution was not fully understood by the new College.
This matter requires in-depth examination. The Commission must refocus solely on those powers expressly conferred on it by the Treaties, in accordance with the principle of subsidiarity reaffirmed by the Amsterdam Treaty.
The Commission must once again become what it was originally, namely an administration with a mission, responsible for making proposals to the political authorities of the Council and Parliament and for explaining their choices. It must not represent the beginning of a European government invested with many poorly fulfilled management tasks. The management of common policies must be extensively decentralised. This requires both substantial reinforcement of the control bodies and the establishment of a central anti-fraud office which is independent and has the resources needed to fulfil its mission.
In light of the conclusions to be announced by the Committee of Independent Experts, which should be available in September, the Commission must establish real internal financial control. It must also introduce professional and totally transparent procedures for awarding public contracts together with procedures for recruiting and managing staff which finally put an end to the nepotism and favouritism which recently have unfairly stained the reputation of an administration whose powers and availability are otherwise acknowledged. Finally, a shake-up is required together with the pruning of any dead wood following the disciplinary and legal proceedings which are now in progress.
This is what we expect from you, Mr Prodi, in the coming months. Your vision of the future of European construction is all very interesting but you must, as a priority, return to working order the institution for which you will be required to assume responsibility when your appointment has been confirmed by the European Parliament.
Applause
Mr President, our group - the Confederal Group of the European United Left - Nordic Green Left - would like to thank Mr Romano Prodi for his presence in the House today.
In our view, the political implications are clear. Mr Prodi does not wish to be simply the Council's nominee for President or the governments' President. Rather, he wishes to become the President of the people of Europe through a close relationship with the European Parliament.
The new President will be appointed at a critical stage in the construction of Europe. Over and above the institutional crisis, we are faced with a crisis in the wider Europe. As Mr Prodi himself pointed out, war has come to Yugoslavia 42 years after the signing of the Treaty of Rome and 10 years after the end of the cold war. Human rights are being infringed in the Balkans, most particularly in Kosovo. NATO has initiated military intervention. Yet the European institutions and a sense of European identity have been absent.
Could we ever envisage managing the euro if the European Central Bank were not fully operational? How then can we expect European policies to operate effectively under what is merely a caretaker Commission and with Parliament almost at the end of its fourth term since 1979?
There is plenty of scope for debate on whether we should be aiming at more Europe or less Europe. Personally, I am in favour of more Europe. However, I think we all agree that we would like the existing European powers to be imbued with greater democracy, and hope that the sectoral policies will be managed more efficiently. That is our message to the nominee and I am sure there is consensus on this.
As far as we are concerned, this new era in the history of the European Commission must be defined by four conditions or characteristics: a sound democratic basis, transparency, the Commissioners' individual and collective political responsibility to Parliament, and effectiveness in fulfilling objectives.
In this respect, I am referring to political responsibility to a Parliament that has come of age, and this should be made abundantly clear. Parliament is now a mature institution and will soon be embarking on its fifth term. It certainly has not transferred its powers and responsibilities to any committee of experts. It simply asked for a report to be prepared to clarify certain situations.
I do not intend to concentrate on the responsible attitude my group has shown throughout this crisis. After all, as the old Latin saying goes, excusatio non petita, accusatio manifesta . I would merely remind the House of the events and our response to them.
In conclusion, I should like to make it clear to Mr Prodi that we are keeping an open mind on his investiture. We are of course already aware of his record in Italian and European politics, and we shall doubtless learn more about it. Nevertheless, our vote will be based on the programmes and objectives he presents at the investiture sitting, on the credibility of his desire for change and of the necessary proposals for reform, and on his political strategy for dealing with the difficult challenges facing European society.
We are concerned about the timetable for his appointment and the appointment of the Commission, and would like to set out our position on two issues. Our group hopes for a swift procedure and a clear presentation of the Commissioners in line with the Treaty of Amsterdam. We are no longer concerned about Mr Prodi's possible candidature in the Italian elections. He has clarified the situation very well and in a responsible manner.
Mr President, I shall finish by pointing out that in view of the serious problems concerning enlargement and our social and economic policies, our group feels that what we need is not just a President of the institutions, but a President of all the people of Europe.
Mr President, Mr Prodi, your achievements in Italy unquestionably make you a most worthy candidate, because you have done things there which no one thought possible and in the European Union you will face tasks which are every bit as difficult, if not more so. Vaclav Havel once said 'what use are the most beautiful of buildings if they serve no purpose?' You have made statements in recent weeks to the effect that the European Union needs a purpose. But what does that mean exactly? We think that what matters most is that you should make the Union, which is currently so remote from its people and has fallen into such disrepute as a result of mismanagement and fraud, into a democratic and transparent Union which demonstrates that it can take responsibility and is willing to answer to the people and to the elected Parliament. Your appointment has been swift, and that is a good thing. But the problem is that the whole of the outgoing Commission, which no longer has the confidence of Parliament and which has truly been discredited, will be staying put until September. This, ladies and gentlemen, gives rise to a situation which is politically untenable for us and unworthy of the European Parliament. At a time when the Union needs to be forceful, when we have a major political catastrophe in Yugoslavia and beyond, we have a lame-duck Commission. So we are urging you, Mr Prodi, to make every effort to come before Parliament with a capable and forceful Commission as swiftly as possible.
We consider it most important that you should put forward sound proposals for reform of the European Commission which will enable it to exercise collective responsibility in a real and proper way and will also determine the individual responsibility of Commissioners and the responsibility of directors-general, because things have to change in this respect as well. We should have liked to hear in your statement a reference to the need for radical adjustments to the European Union's economic policy, because belief in unqualified growth ignores the absolute need to restructure our economies to take account of environmental imperatives. We trust you will take on board Parliament's proposal that more women should be appointed as European Commissioners, that they should be able to play their proper part in developing further something which is a part of our acquis communautaire in this context.
Lastly, we find it splendid that you have said here today that you will not be standing in the elections. This is a political decision, worthy of a good European. In conclusion, we would say that we are looking for a strong Commission, but a strong Commission which is happy to be accountable to a strong Parliament. Only then can we have a new basis for trust.
Mr President, Mr President-designate, your presence here today is a very positive sign in the spirit of the Amsterdam Treaty which will shortly enter into force. Our group thanks you for coming here.
During your meetings with the Members of this House, you must have realised the expectations and I would say the high hopes resting on the new Commission, in terms of both the interim Commission and, later on, the permanent Commission to be established in January 2000. Naturally, these hopes primarily concern the new Commission President whose role will be absolutely vital.
We are hoping for and indeed we demand a strong Commission. This firstly requires a strong President. The current crisis and the resignation of the outgoing Commission under pressure from Parliament have primarily been caused by the Commission's gradual loss of authority. Even though important work has been achieved over the last five years, for example with the single currency, this loss of authority is serious because the European Union needs a politically strong Commission. The Commission must be strong faced with the national governments, all the more so if the number of countries increases following enlargement. It must be strong faced with Parliament, as one of the elements of this strength is precisely its political responsibility before this House. It must be strong faced with public opinion because the Commission, whether it likes it or not, is the very personification of the European Union.
Although this political strength is our main demand for the future Commission, we also have other demands, particularly regarding the internal working of this Commission.
Even though there are other deep-rooted causes for this situation, as I have just mentioned, the immediate cause of the crisis which prompted the outgoing Commission to resign was the problems in the organisation and working of the College of Commissioners and also in the organisation and working of the services under the authority of the Commissioners.
Questions must also be asked about the increasing number of powers entrusted to the Commission. This increase in the number of tasks seems paradoxically to have weakened its prestige and certainly has not helped, which speaks volumes.
Mr President-designate, your work, I should say your mission, will be immense. You have already shown in Italy that you are capable of taking it on. I have also noted everything you have just said in your introductory speech and your concern that the democratic link between the members of the Commission and universal suffrage should be reinforced.
On behalf of my group, I hope that you will be courageous and enjoy every success!
Applause
Mr President, the Europe of Nations Group would also like to congratulate Mr Prodi on his nomination. We regard you, Mr Prodi, as a centralist and super-federalist in favour of a United States of Europe, and we are therefore going to vote against your appointment. We regard you as Jacques Delors the Second. The Europe of Nations Group promises you critical and constructive opposition. We shall be critical every time you propose a step in the direction of more Union. We shall be constructive every time there is even the slightest chance of having greater openness in the corridors of the Commission. What we need now is not a new Commission, but a spring clean by independent individuals who can dispense with any Commission work which is not transnational in nature and introduce complete openness for what remains. We need a modern law on public administration, with decentralised responsibility and consequences for those who do not fulfil their responsibilities. There should be an end to 50 years of secrecy and privilege. Officials who came to Parliament with revelations of fraud should be reinstated on full pay, and those who obstruct investigations should be fired. It is scandalous that the current Commission, after its resignation, has decided that Mr Van Buitenen is not allowed to help the Belgian police to investigate any of the matters which led to the Commission's downfall. Officials at the Commission should be servants of democracy in our countries and not new overlords. To personal friendship and political enmity: 'Benvenuto, Signor Prodi! '
Mr President, Mr Prodi, Alleanza Nazionale endorses the formal commitments which you are to make concerning institutional reform in the Union - which the Amsterdam Treaty unfortunately deals with in insufficient detail - and the launch of political union.
If ever proof were needed, the tragic events in Kosovo and NATO's military intervention there demonstrate the pressing need for the European Union to adopt a common foreign and defence policy, without which it is as though Europe did not exist. Developments over the past few days have confirmed the absence of Europe as an independent entity. What we are experiencing now proves conclusively, as never before, the urgent need for a European political identity and a recognisable presence on the international stage, with due regard for the alliances to which we belong.
The European Council stated a long time ago that it would nominate the new Commission President before the elections. What displeases us is that your decisions on the Italian front might have been influenced by the European left, which is seeking, somewhat surreptitiously, to prevent you from standing at the elections. But in our opinion - turning now to Europe - a sound democratic foundation for the next Commission should enable the political groups to propose to the European Parliament their candidates for Commission President, rather than always having to react to proposals from the governments. Therefore, Mr Prodi, we look forward to the 'age of reform and change' which you announced in your speech, but the reforms should be real ones and not just vague proposals: a political union to reinforce the economic union, so as to have a foreign policy, to address ourselves to the Mediterranean, as you said, but also to deal with immigration and crime, as well as humanitarian aid - and here I include the agricultural products which Europe is still throwing away or not producing, to the great detriment of our economy. GATT must be overhauled too, since despite our good relations with the United States, we cannot be held to ransom over the safeguarding of our manufactured products and our production system, while being compelled to import - duty-free - products from third countries which obviously result from dumping practices.
So, Mr Prodi, one aspect of planning the future is to demand explicit social clauses of the countries to which the EU gives aid: third countries, or indeed fourth countries, including the republics of the former Soviet Union. In this way, enlargement will not just mean a rise in poverty and unemployment, but will be based on a revival of Europe's economy driven by quality production; obviously, since we cannot compete on price, we must do so on quality. The idea, then, is that the Commission and Parliament should plan the future together, reminding the Council that it cannot take all the decisions; otherwise the European people will feel that they count for nothing.
That is how to begin planning the future!
Mr President-designate, you expressed a wish for a strong Europe. I fear that your attitude will only contribute to the ultimate disappearance of the European Union.
You start by accepting that the provisions of the Treaty are not being correctly applied. Article 159 requires new Commissioners to be appointed as quickly as possible. It also requires the European Parliament to approve one Commission, which will be in place for six months, before a new Parliament approves another Commission which will remain in office for five years.
You are also preparing yourself to take on the responsibilities of the Commission President without learning the lessons from what has just happened. The Commission - and you are surrounded by outgoing Commissioners - was challenged initially by a majority in this House which refused to grant discharge for 1996. The accounts for 1996 have therefore not been closed. Whatever Mrs Green may say about 'toy-town politics' - and actually this is just what she has been playing at throughout this year - the whole College of Commissioners, and not just one particular Commissioner, was censured by 232 votes. The Committee of Experts was extremely severe in its report and comments, stating that none of the Commissioners should be reappointed.
If you really want a strong Europe, you must therefore be responsible for ensuring that a new Commission is established very quickly. This Commission must implement a shake-up, it must provide a cure as far-reaching as the diagnosis and it must permanently change its working methods, without which the whole European Union will die.
Mr President, we may hear flights of rhetoric, but they can also turn into futile debates. And now there are also flights of bombers, carrying your lethal weapons.
I must formally protest about the policy of war being conducted in Europe, supported by the European Union on the orders of the Americans!
Exclamations
This criminal policy of aggression against Serbia and its small heroic population is a violation of the UN Charter and also of the NATO Treaty. It is also a violation by France of its Constitution!
The continued bombardment of economic targets and civilian populations is one of the most cowardly and unpardonable acts in 50 years! May God ensure that you do not turn out to be the sorcerer's apprentices allowing a third world war to break out!
Mixed reactions
I give the floor to Mrs Green under Rule 108. I would remind her that she has the floor to rebut any remarks that have been made about her person in the course of the debate or opinions that have been attributed to her, or to correcting observations that she herself has made.
Mr President, I wish to make a personal statement as my name has been mentioned.
I want to say that for a British parliamentarian the cut and thrust of party politics which we heard here this morning is actually like manna from heaven and say to those who are shouting at me I actually thrive on it. I note that the level of personal abuse towards me from the right of this House has risen as the right's political fortunes have fallen all across the European Union.
Mixed reactions
I can accept that, and the European public are aware that it was the European People's Party which split from top to bottom in March on the motion of censure in this House, with a majority voting the Socialist position.
Mixed reactions
Their shouting and abuse is designed to obscure that fact. Mr Martens is fond of telling us in this House that in March his party asked for the resignation of Mrs Cresson. He forgets to tell the House that he, and his party, also asked for the resignation of other Commissioners who were found not to be guilty by the Independent Group of Experts.
Finally, may I say to Mr Cox that his statement was in line with the cheap opportunism for which his political family is famous.
Mixed reactions
I shall give the floor to Mr Martens on the same basis, but I would ask for an end to these constant personal references, which will turn this into a never-ending issue. You have the same right, Mr Martens, and you have the floor.
Mr President, Mrs Green has the unfortunate habit of turning a political remark into a personal one.
Applause
I would just add that in January of this year she tabled a motion of no confidence, saying that the Socialist Group would vote against. That was the start of the crisis, and if she is criticised for that political misjudgement she should not take it as a personal comment.
Applause
As was previously agreed, Mr Prodi will reply to all these speeches during the forthcoming investiture debate. I do not think we should interrupt the sitting. We ought really to move straight on to the votes, because as things stand at the moment, we are due to deal with 200 votes today, a further 300 tomorrow, and we are already running a quarter of an hour late.
VOTES
Parliament approved the Commission proposal
We have just completed the vote on one of the Kittelmann reports. I am told they are available in all languages and as the House has voted to give this matter urgency I have to move to the vote.
Recommendation: Kittelmann (A4-0126/99): Proposal for a Council Decision on the position of the European Community on the draft Regulation of the United Nations Economic Commission for Europe concerning uniform provisions for the approval of tank vehicles of categories N and O with regard to roll-over stability(12832/98 - COM(98)0564 - C4-0098/99-98/0292(AVC))Committee on External Economic Relations
(Parliament adopted the decision) - Recommendation for second reading: Damião (A4-0152/99): Common position adopted by the Council with a view to adopting a Council Directive amending for the second time Directive 90/394/EEC on the protection of workers from the risks related to exposure to carcinogens at work and extending it to mutagens(13835/1/98 - C4-0002/99-98/0093(SYN))Committee on Employment and Social Affairs
(The President declared the common position approved as amended) - Report: Weber (A4-0134/99): Proposal for a Council Decision concluding the Agreement amending the Agreement for Scientific and Technological Cooperation between the European Community and Canada(COM(98)0664 - C4-0703/98-98/0316(CNS))Committee on Research, Technological Development and Energy
(Parliament adopted the legislative resolution) - Report: Plooij-van Gorsel (A4-0142/99): Proposal for a Council Regulation on implementation by the Commission of a programme of specific measures and actions to improve access of EU goods and cross-border services to Japan(COM(95)0188 - COM(98)0722 - C4-0062/99-95/0116(CNS))Committee on External Economic Relations
(Parliament adopted the legislative resolution) - Report: Flemming (A4-0127/99): Proposal for a Council Decision on the approval, on behalf of the Community, of the amendment of Annex I and the adoption of new Annexes VIII and IX to the Convention on the control of transboundary movements of hazardous wastes and their disposal (Basel Convention), as laid down in Decision IV/9 of the Conference of the Parties
(Parliament adopted the legislative resolution) - Report: Langen (A4-0144/99): Third report from the Commission concerning negotiations regarding access to third country public procurement markets in the fields covered by Directive 93/38(the Utilities Directive) (COM(98)0203 - C4-0457/98)Committee on Economic and Monetary Affairs and Industrial Policy
(Parliament adopted the resolution) - Report: Kestelijn-Sierens (A4-0172/99): Communication from the Commission to the Council 'Fostering Entrepreneurship in Europe: Priorities for the Future' (COM(98)0222 - C4-0557/98)Committee on Economic and Monetary Affairs and Industrial Policy
(Parliament adopted the resolution) - Report: Kenneth D. Collins (A4-0147/99): Proposal for a Council Decision on reference laboratories for monitoring bacteriological and viral contamination of bivalve molluscus (rectification of legal basis)(9594/97 - C4-0014/99-97/0182(CNS))Committee on the Environment, Public Health and Consumer Protection
(Parliament adopted the resolution) - Report: Fraga Estévez (A4-0179/99): Proposal for a Council Decision amending Council Decision 93/383/EEC of 14 June 1993 on reference laboratories for the monitoring of marine biotoxins (rectification of legal basis) (10339/96 - C4-0013/99-96/0234(CNS))Committee on Fisheries
(Parliament adopted the resolution)
Mr President, I would like to speak to Amendment No 12. However, before I do that, I would like to apologise to the House. Last night my report was called and I was not here. I set off yesterday mid-afternoon from London City Airport. Seventeen hours later I arrived here. To add insult to injury my suitcase was lost. So I was deprived of my opportunity to speak to this worthwhile report which makes motoring safer for all citizens of Europe. I am very much aware of Mr Rübig's amendment, I approve of it and I recommend to the House that we vote in favour. It is an improvement on the amendment voted through EMAC.
Applause
I must say you are looking very glamorous this morning. One would not have known your suitcase had not arrived.
Laughter
(Parliament adopted the legislative resolution)
A word or two if I may, Mr President. We noted here at yesterday's sitting that it was the first time, in point of fact, that a report on drugs had been able to command broad support, but also that the balance should not be disturbed. I myself have tabled an amendment, and it transpired in the debate that this might give rise to difficulties. I would ask you to remove the word 'uncontrolled' from the last line of Amendment No 9, or to agree to a split vote in which people can vote for or against this word. But I would prefer you to delete the word 'uncontrolled'.
Parliament adopted the resolution
Mr President, we have received a document today from the services telling us what Members should do to prepare themselves for the move to the new IPE IV building. The majority of Members have never seen the inside of the IPE IV building, though I am told that lots of people who are not Members have been taken around. I wonder whether during the next plenary part-session arrangements could be made for those Members who would like to have a preview of the building, to be able to do so?
I do not see any difficulty with that. I suggest that you contact the security service if you wish to be escorted round the building. The problem until now is that work has been continuing in the building. I would also suggest that perhaps we could organise groups of Members to go round.
The objective of the IDA programme is to enable and to encourage administrations to exchange data electronically throughout the European Union. Under the first IDA decision, several sectorial projects were implemented or initiated. However, some compatibility problems remain. The new proposal for a European Parliament and Council Decision on a series of guidelines, including the identification of projects of common interest, for trans-European networks for the electronic Interchange of Data between Administrations (A4-0131/99) and on adopting a series of actions and measures in order to ensure interoperability of and access to trans-European networks for the electronic Interchange of Data between Administrations (A4-0130/99) focus on the sharing of common concepts, tools and generic services among the different networks and applications.
The common position of the Council endorses in full or in principle most of the EP's amendments from first reading. The only remaining controversial points have been tabled again by the rapporteur, Mrs Read. These ask for establishing as the aim of the Directive to 'provide benefits to the persons of the European Union' (instead of citizens in the common position) and to present not only to the Council, but also to the Parliament the Commission's evaluation of telematics.
I congratulate Mrs Read once again on the constant high quality of the work she has been doing in the field of defining a new regulatory framework for the most important aspects of the information society which we have the common task to share now and in the immediate future.
Bontempi report (A-0133/99)
Mr President, the action plan on an area of freedom, security and justice, presented by the Austrian Presidency and adopted by the Vienna European Council in December 1998, is quite a rigorous text. Its clear aim is to ensure that the provisions of the Amsterdam Treaty are implemented in a realistic way. The same cannot be said for the European Parliament report on this subject which has just been adopted by the House today. As usual, it seeks to put the federalist obsession before the real needs of the people.
For example, the European Council's action plan declares from the outset that although freedom of movement is a fundamental objective of the Treaty, this must generally be assessed bearing in mind the security requirements. According to this text, freedom involves more than the free movement of people as 'it is also freedom to live in a law-abiding environment'. On the subject of immigration and asylum policies, the Council text then adds that 'particular priority needs to be attached to combating illegal immigration'.
However, the tone changes completely in the European Parliament report. The main priority becomes, and I quote, 'a more positive definition of fundamental rights and European citizenship'. It is as if the Member States used to be part of a semi-barbaric state where the rights of the individual were constantly being violated and where we had waited for centuries for the Eurocrats to appear and finally impose the rule of law. Clearly, we are all being taken for half-wits.
Under these conditions, it is no surprise to see that, on matters involving the movement of people, the European Parliament regards freedom of movement as the primary Community right, whereas combating illegal immigration is buried in the middle of a list of other objectives. Our position is obviously closer to the Council's although we would stipulate that each Member State must retain sovereign control over its territory.
The development of the EU into an area of freedom, security and justice is extremely important for the people of Europe, and we therefore welcome the Bontempi report. However, we believe that the proposals it contains to give Europol operational powers and to establish a European public prosecutor are incompatible with what has already been laid down in this area. Europol should merely complement and assist national police forces and not be able to take direct action against our citizens. As regards the establishment of a European public prosecutor, we are opposed to such a move because there is no supranational cooperation on matters of criminal law. Cooperation in this area should continue to be intergovernmental.
The Danish Social Democrats have abstained from voting on the Bontempi report. The report is a broad survey of the various instruments aimed at ensuring the establishment of an area of freedom, security and justice. The Danish Social Democrats are in favour of ensuring the basic rights for people living in the EU. However, there are several demands in the report which we oppose. These include the introduction of a 'Corpus Juris', harmonising the basic provisions of procedural law in the Member States and operational powers for Europol. We have therefore abstained from voting on the report as a whole.
I welcome this report with great satisfaction. It provides a fair analysis of the action plan of the Council and Commission on implementing an area of freedom, security and justice. This plan responds to the demand of the Cardiff European Council and is part of a clear and ambitious approach to engage the Union in reforms which will bring it closer to the people of Europe.
An area of this kind clearly can only be constructed gradually. The Schengen Agreement, the Maastricht Treaty and, of course, the Amsterdam Treaty have been important steps in this construction process. I am also pleased to see that a new Title headed 'Visas, asylum, immigration and other policies related to free movement of persons' has been inserted in the Treaty establishing the European Community. This will allow consistency to be increased in the key areas directly affecting the people of Europe. However, I must indicate my disagreement with the retention of the exemption clause benefiting the United Kingdom, Denmark and Ireland. Everyone is well aware of the exorbitant cost in terms of consistency of an overly flexible Europe.
The challenges of creating such an area are extremely great. The rapporteur rightly asserts that this area must be one of the Union's priorities. I support this idea because we must meet the expectations of our people who aspire to live securely within the borders of the European Union. The response to this legitimate demand requires improved border controls and the prevention of crime.
Being secure also implies knowing that you can assert your rights by having recourse to justice. We all know, myself in particular, that cross-border disputes sometime pose inextricable problems. We must therefore act to simplify access to the courts and to facilitate cooperation between the judicial authorities of each Member State.
Finally, one of the basic points is to draw up a Charter of fundamental rights. Such a text will clearly identify the rights which the people may assert within the European Union. This will ensure that the famous concept of European citizenship, which for many remains an empty shell, will finally take shape. The level of these rights must be as high as possible. The Court of Justice of the European Communities must act as guarantor of these rights. It is absolutely unacceptable that the latter's jurisdiction is limited on such matters.
I hope that the debate which will take place on this subject in October 1999 in Finland will be productive because there are still gaps despite the positive advances. The role of the European Parliament must go beyond simple consultation and the unanimity rule must be replaced by the qualified majority rule.
We are voting against Mr Bontempi's report on the provisions on establishing an area of freedom, security and justice, because we believe the report puts the European federal state at the top of the EU's list of priorities.
The report emphasises its support for the so-called 'Corpus Juris' proposal, which is aimed at introducing a European public prosecutor who would be in charge of legal proceedings. At the same time, it stresses that minimum rules should be established for what constitutes a criminal offence and what penalties should be applied. If these efforts come to fruition, it would mean the establishment not only of a political area but also a judicial area in the EU, where Member States would be obliged to harmonise their different legal traditions and different moral views about what constitutes a criminal offence. In doing so, we believe that EU cooperation is taking a major step towards the establishment of a federal state. No one knows what implications the proposals in the report carry with them, but it is clear that the proposed encroachment on national sovereignty is in conflict with the derogations provided for individual Member States with regard to the police and the judiciary, for example.
The EU's efforts to establish an area of freedom, security and justice are aimed at safeguarding the legal rights of individuals. We do not believe that legal rights and public confidence in the judicial and political systems will be strengthened by undermining the various judicial cultures of individual Member States and by transferring competence to a system which does not have substantial support among the peoples of the Member States. The provisions in the field of justice and home affairs should therefore be a matter for national governments.
For several reasons, we are unable to vote in favour of this report.
According to the rapporteur, the combating of crime should be addressed at EU level and Europol should be given operational powers. First and foremost, we believe it is unnecessary to set up another organisation when Interpol, incorporating as it does some 150 member countries, exists and functions very well. Moreover, the structure of Europol is undemocratic and it is our firm belief that, as a result, people's personal integrity will be threatened and their right to legal security replaced by a lack of judicial protection.
In our view, harmonisation of the Member States' policies in the area of visa, immigration and asylum policy is undesirable. Furthermore, as long as people actually seek asylum in specific countries, any such harmonisation is very hard to justify.
The rapporteur would like to see a harmonisation of international private law. That would be undesirable, since judgments, particularly in family law, currently vary so widely in the individual Member States. Moreover, it is unnecessary when the most important aspect from a commercial point of view, namely the provisions of international private law which govern contracts, are already regulated by the Rome Convention. The same also applies to the report's stated aim of facilitating recognition by the courts. Many of the points are already regulated by the Brussels and Lugano Conventions respectively, as well as another convention on family law that is in the process of being drawn up. We have come to the conclusion that the rapporteur seems to favour harmonisation purely for its own sake.
As regards the harmonisation of legal procedures, the functioning of the courts is an important part of the national legal culture which also differs markedly from one Member State to another.
In the area of criminal law, it is worth noting that the crimes which are to be targeted for harmonisation are very broadly defined. It is worth recalling that in Germany and France, for example, it is an offence to deny so-called historical truths, something which is in direct conflict with Sweden's right to freedom of expression. Criminal law is the State's ultimate instrument of enforcement, and it is most important that decisions on what it should include and how it should be practised are genuinely democratic. It is not worth taking the risk of forcing countries to redefine criminal law solely on the grounds that it will be possible to punish some types of crime more effectively.
Finally, there is an express wish to abolish the dual criminality requirement for extradition, in other words that extradition can only take place if the offence committed is punishable in both countries. This requirement exists in order to guard against a particular view being taken of what actually constitutes an offence. In view of the major differences that exist between the Member States in this respect, the requirement should remain.
Schmid report (A-0141/99)
We think this is an excellent report. On one point, however, we see things somewhat differently. We believe that the definition of a child as laid down in the international conventions, namely anyone under the age of 18, should be adhered to.
The Danish Social Democrats have voted in favour of a joint action to combat child pornography on the Internet. The fight against crime on the Internet is transnational by nature, and there is therefore a need for international and European cooperation in this area. So this joint action, including practical cooperation which also involves Internet service providers, should begin as soon as possible. However, we do not support the call for harmonisation of the age of consent in the Member States. Setting the age of consent is the responsibility of the Member States.
No further proof is required of the urgent need to start relentlessly combating the child pornography networks which are invading the Internet. This is why I support Mr Schmid's report.
Although Internet users and service providers clearly have a role to play in this fight for human dignity, we cannot rely on them alone. I therefore believe that certain individual or collective initiatives must be welcomed. Thanks to this cooperation with the competent authorities, many examples of these abhorrent dealings have been stopped from causing harm.
However, in my opinion it is essential to pool our human and material resources through Europol in order to make the fight against these crimes more effective.
In this respect, I share the rapporteur's opinion about the description of this child pornography as this is indeed a crime against which the Member States must act accordingly.
However, although the European Union is taking an important step in this fight, it is essential that we establish a strong initiative with regard to third countries so that these networks cannot gain a foothold in any other countries.
Finally, it is imperative to include the site 'hosts' so that the effect of the actions undertaken in this area can be increased, while ensuring that the main feature of the world wide web, namely freedom, is maintained. Yet this freedom cannot under any circumstances become synonymous with irresponsibility and anonymity.
I will be supporting this report. Some argue that the Internet should be completely uncensored. I disagree. Although I take a permissive view of what should be allowed, certain images and demands are beyond the pale.
Paedophilia is one limit; others, for example, are incitement to racial hatred and so-called 'snuff' movies which show real examples of torture and killing.
It has been argued that control of Internet content is very difficult. That may be true, but so is preventing murder and we make that illegal. More recently Parliament's Scientific and Technological Options Assessment (STOA) unit prepared a report on technical aspects of Internet control which revealed that it may be simpler than originally thought. For example a feature of paedophilia and pornography is large areas of flesh tone.
We may therefore have the means. All that is lacking may be to find the will.
I will vote for the Schmid report as I believe one of the most disturbing consequences of the development of the Internet is the apparent freedom it gives to distributors of child pornography.
Tackling child pornography requires the cooperation of Internet users who should be encouraged to inform law enforcement authorities if they discover or suspect that an Internet site is being used for the distribution of child pornography.
As the Internet is no respecter of national frontiers cooperation between Member States to tackle this reprehensible practice is vital.
In every Member State the production, processing, supply, distribution and possession of child pornography must be made a criminal offence and Europol should immediately be informed of cases of child pornography. This is a welcome step in the right direction of improved European cooperation aimed at stamping out this disturbing trade.
I wholeheartedly support this report and will be voting in favour. While the Internet is a wondrous tool of huge potential benefit to mankind, it also has its darker side. The freedom and easy access offered by the Internet, that make it of such great use in business and education, also make it the ideal tool for those who wish to disseminate horrific material such as child pornography.
The Labour Government is determined to do all in its power to stamp out this vile trade. We will build upon the work of the 1996 Stockholm Conference and the 1999 UNESCO Conference on the sexual exploitation of children. We will also support this report's recommendations and strive for closer cooperation between national police forces, including exchanging information 24 hours a day. In addition, we will cooperate with our European partners to develop Internet filters to stem the distribution of child pornography.
The Labour Government will not rest until the perpetrators of this evil business are stopped and brought to justice.
Reding report (A-0143/99)
Mr President, the CDU and the CSU were obliged to vote against the Reding report, because it was rendered unacceptable by amendments from the left. We regret that the important issues of asylum seekers and refugees from civil war are linked time and again to various ideological demands: see Amendment No 12 on voting rights and so forth. This makes it more difficult for us to help in real emergencies. The hypocrisy of those who vote in favour of amendments of this kind is intolerable, since it is precisely they who are then not prepared in cases such as that of the Kosovo refugees and displaced persons to take in their share of displaced persons. Take France, for example: Mr Jospin has not taken in anyone from Kosovo. In Bavaria, we have already created the capacity for 7 000 people.
This is about us providing real and practical help and not continuing to overburden this important subject with our own ideological and unrealistic desires. If this continues to happen and there is a real emergency, we will remain inflexible, we will not be able to help, and we will provoke unwelcome public opinion. That is why I call on the left of the House finally to reach a consensus on these issues.
The strategy paper presented by the Austrian Presidency on the European Union's migration and asylum policy provides a worrying assessment. It states that 'Neither the potential will to emigrate nor actual emigration from the main regions of origin has decreased in the past five years (rather the opposite). Furthermore, neither the control activities at the external borders of Schengen and the Union nor the Member States' laws on aliens and asylum stop illegal migration.' The paper also very rightly notes the changes which have occurred in the types of migratory movement. In previous decades, these movements largely resulted from the bipolarity between the Western and Communist worlds whereas they are now mainly caused by conflicts between ethnic groups, which are followed by exoduses, or the precarious living conditions in many countries.
As a result, the Council's strategy paper calls for a review of objectives and the 'Europeanisation' of instruments. In particular it makes the following proposals: reduction of migratory pressure at source by intervening in the main countries of origin of immigrants; reduction of illegal immigration by reinforcing controls and stepping up the fight against illegal immigration networks; definition of an overall concept of control of legal entry to the Member States, specifically in the country of departure, in the transit states and in the country of final destination, and finally, greater recourse to quantitative control methods (quotas) for new immigration, including the reunification of families.
In view of these objectives, we can only be concerned about the proposal for a new refugee protection system which in many cases risks forming an additional magnet.
Unfortunately, in the Reding report the European Parliament has tried to reduce or completely alter the force of these proposals. This clearly demonstrates the problems which we would face if an attempt was made to establish a somewhat restrictive immigration policy in codecision with Parliament.
It is specifically in the second chapter, involving the institutional instruments of the policies to be conducted, that the Austrian Presidency's document seems most lacking. It goes without saying that the migration problem is affecting all the European countries and that it would be preferable to define a European response. However, this response would only make sense if it was more stringent than the current policy. Specifically, the European institutional system, as provided for by the Amsterdam Treaty, with the Commission's monopoly on initiative and the codecision of the European Parliament, risks producing a laxer response. We are therefore overwhelmed with contradictions.
In addition, the definition of a European policy should not mean abolishing all national independence in decision-making. Otherwise, we risk removing responsibility from the Member States and once again achieving a result which is contrary to that intended. The Group of Independents for a Europe of Nations therefore believes that this policy must be maintained in a context where decisions are taken unanimously, with a safeguard clause to be used at the discretion of the Member States thus allowing rapid corrections if necessary.
We voted in favour of the report, because it sets out a number of basic humane principles which should be incorporated in any refugee policy. This is particularly important, since the Council's strategy is still heavily marked by repression and a reluctance to accept responsibility.
The report also calls for a degree of harmonisation and supranationalism which we have voted against.
Pirker report (A-0138/99)
Mr President, what has been proposed here is a very dangerous situation in which immigrants and asylum seekers are being treated like criminals in that they are to be fingerprinted. In normal circumstances it is only criminals or suspected criminals that are fingerprinted. The idea that people as young as 14 are to be fingerprinted is completely unacceptable. It just goes to show the attitude that the EU has towards asylum seekers and refugees: automatically the first thing they are classified as is criminals. This whole thing has been pushed through in the guise of protecting asylum seekers and refugees, but it clearly is not. It is just going to endanger them, threaten them much further and put them in an extremely vulnerable situation. At the end of the day, they are being treated like criminals. We cannot accept that. We have to look at how we treat asylum seekers and refugees, especially in the current situation where there is a lot of anxiety about what is happening in the former Yugoslavia and the number of refugees there.
Are we going to treat people who are unfortunate enough to be seeking asylum or fleeing persecution as criminals? I do not think we should.
Zimmermann report (A-0115/99)
Mr President, Europe cannot take all the misery of the world on its shoulders. This is what the former French Prime Minister, Mr Rocard, once said about France. All the world's refugees cannot come to Europe. If they must be accommodated somewhere, they should be placed in countries with which they have the closest ethnic, cultural or religious links.
If the Kosovar Albanians have to be accommodated, they should go to Albania or Turkey. They should not be placed in western Europe whose economic and social advantages attract anyone and everyone, thus leading to migratory influxes which are as harmful to the host country as to the country of origin. The European nature of the Union must be preserved in terms of its people, its culture and its religion. To achieve this, we must fix and adhere to an objective of zero immigration.
This debate today is unfortunately very topical. Even as I am speaking, thousands of Kosovars are being brutally deported from their country, having been hounded from their homes, and are now packed into emergency refugee camps waiting to possibly return to their country. Some of them, particularly those in Macedonia, are being forced to board planes for unknown destinations. We, the Member States of the European Union, must welcome these refugees as required. This means that we must allow them every dignity and subsequently do everything in our power to ensure that they can quickly return to their country.
It is in this context that we are discussing the proposed Joint Action today. I fully support its objectives which are to improve reception conditions for displaced persons and asylum seekers and to facilitate the voluntary return of refugees.
We must improve the reception conditions in material terms but also in human terms because these people are more often than not in a state of utter psychological turmoil.
I do not need to say any more for you have all seen the terrible pictures broadcast constantly on television screens around the world, except on Serbian television of course!
Reception is only the first stage. We must also facilitate the return of these people to their country and ensure their reintegration.
However, I must point out a shortcoming, the gravity of which is underlined by the events in the Balkans. The Commission has omitted to include an essential aspect which the European Parliament put forward, namely emergency aid in cases of sudden influxes of refugees from a region affected by a severe crisis.
Finally, I must highlight Parliament's commitment to refugees and its ability to anticipate events. For the 1999 financial year, this House proposed creating a European Refugee Fund. From the year 2000 this Fund should finance the whole refugee policy. And also from this date these matters will come under the competence of the Community, which can only be welcomed.
With the Kosovo crisis raging a new urgency is given to the two Council proposals to deal with the situation of refugees.
These two proposals are being made under the 'third pillar' and will need to be revisited when the Treaty of Amsterdam is in force.
The first measure is intended to support and develop existing measures at local, regional, national and EU levels to make refugees independent and prevent them from becoming socially marginalised.
The second measure is a proposal for joint action supporting the reception and voluntary repatriation of refugees, displaced persons and asylum applicants. The action aims to improve reception conditions for asylum seekers and displaced persons and to facilitate their voluntary return and reintegration in their countries of origin.
The amendments suggested by Mrs Zimmerman are welcome and on the whole strengthen the proposals. In particular, the establishment of a European Refugee Fund and support for reception centres in Member States are important initiatives.
We think this report provides a constructive basis for a rational discussion of the problems experienced by the Member States in their respective asylum policies. Nevertheless, we should like to point out that we are highly critical of the common asylum policy as outlined in the report. In our view, asylum policy should be a national responsibility as long as asylum is sought in individual countries, which it probably will be for some time to come.
As a result, we are also doubtful about the common fund described in the report. Obviously the Union should assist countries with heavy economic burdens, but we do not approve when it says that 'all aspects of refugee policy' should be financed out of the European refugee fund.
Harrison report (A-0174/99)
This report certainly contains an interesting argument on the subject of VAT and how it can be applied, but we do not think that this is the right place for such a discussion. Taxation, including VAT, is a matter of national competence.
Second Cox report (A-0171/99)
In general, we support the use of environmental taxes as a means of bringing about improvements in the environment. However, we only support a common EU environmental tax as long as it focuses on the environment and as long as the proceeds are returned to the Member States. We cannot support the EU regulating these national economic instruments solely in order to promote trade and the internal market. We have therefore voted for individual parts of the report, but have abstained from voting on the report as a whole.
We voted against the report in the final vote for the following reasons.
The report contains a number of environmentally friendly proposals to which we have already given our support.
However, the report is based on a system of so-called tax trade-offs that are designed to reduce countries' tax bases, drain national insurance systems and make social redistribution harder.
On the whole the report is - and here we quote the Environment Committee - more 'brown than green'.
There is no reference in the report to nuclear power and its problems.
The implication of the report is that there would be interference in tax policy, which would impinge on the role of national parliaments to represent the people's right to decide on their own taxes. It goes far beyond the strict principle of minimum rates of taxation. It would give the power of taxation to institutions which lack democratic legitimacy and over whose policies the people have no control.
We are voting in favour of the Cox report because these ecotaxes are a logical political measure which make sense under certain conditions. However, some important steps first need to be taken:
a fundamental tax reform with a general reduction in overall tax revenue; - targeted measures; - a clear promotion of renewable sources of energy.The ecotaxes, conceived as a policy instrument, should under no circumstances degenerate into a means of tapping new sources of revenue. That is also why we reject Amendment No 6.
The proposal for a Directive on the taxation of energy products has returned before this House and I must again congratulate Mr Cox on the further simplification and rationalisation which he has tried to achieve. However, I must reiterate the concerns expressed previously and incorporated into the amendments for which I was jointly responsible. The rejection of these amendments is the reason why I and my group voted against this report.
Regardless of the fact that a tax which alters the production functions cannot be regarded as neutral, it is important in terms of this neutrality to ask whether this is just one attainable objective or the ultimate objective to be attained. It is actually more important to achieve a more prosperous economy offering employment opportunities. This is a priority objective and we must determine whether this will be damaged by excessive taxation of energy.
In any case, as one of the primary concerns must be not to distort competition between production sectors and means of transport, we must avoid unjustifiably penalising some and not others. The labour costs of each one must of course be taken into account but this cannot be the only circumstance considered, in case we unfairly let off other sectors and methods of transport which are equally noisy and polluting.
Finally, you will understand if I again express unanswered concerns about social justice and economic cohesion. It is not acceptable to aggravate the situations of families with more modest resources who must spend higher percentages of their incomes on energy. Also, the situation of peripheral countries must not be worsened by forcing these to incur higher transport costs, particularly where this involves means of transport which are necessarily large energy consumers - as in the case of road transport - for which realistic alternatives cannot immediately be found.
The proposals before us are partly a response to the requirement to review the minimum rates of excise duty on hydrocarbons laid down in Article 10 of Directive 92/82/EEC. They are also a result of the Council's request, following the deadlock in negotiations on the CO2 /energy tax, to put forward new proposals in the field of taxation of energy products.
The aim of any tax should be that it is simple to understand, easy to collect, predictable and difficult to evade. This is why we are in favour of the polluter pays principle.
However, the Group of Independents for a Europe of Nations shares with all sectors of economic activity a deep concern at the introduction of new taxes on energy products or the increase of the present taxes. We consider that the establishment of a Community framework for the taxation of energy products, with the Member States having the opportunity to act in a flexible manner in their application of indirect taxes, may provide an appropriate escape route from the dilemma into which the failure of the CO2 /energy tax has led the Union. This may also be a way of achieving the internal energy market and may provide a necessary response to the undertakings given in Kyoto.
Taxation actually partly determines the price of energy products. It may therefore act as an incentive to optimise energy consumption by increasing energy efficiency and by reducing the emission of pollutants into the air and the overall generation of waste.
We consider that a comprehensive ecologically-based tax reform may provide a real weapon for combating unemployment in the Member States, provided that an environmental clause is introduced into the WTO rules as we expressly requested during the last GATT negotiations. Otherwise, we will end up creating discriminatory measures which penalise our own companies. The increase in tax yield from energy consumption, if correctly compensated for by a reduction in labour costs on companies, may have a positive effect on employment. This of course depends on production tools in the industrial energy-consuming sectors not being relocated, as was seen for example in France during the 1970s in the horticulture sector.
This is why our group voted in favour of the amendments promoting simple taxation, including the various dispensation principles, but rejected all the amendments which would systematically increase the taxation of energy products. Some amendments actually envisaged introducing a systematic coefficient of increase for all energy products, without taking into account the international constraints applicable within the WTO.
Having voted in February in the Strasbourg plenary by a narrow majority (consisting of the PPE and UPE Groups and several Socialist Members) to refer the draft report on energy taxation back to committee (the legislative resolution was rejected by 239 votes to 215 with 20 abstentions), the European Parliament has today adopted the second report by 278 votes to 219 with 16 abstentions. This report (which is essentially no different from the first) welcomes the Commission's proposal to lay down compulsory minimum levels of taxation for energy products (including hydrocarbons, coal and electricity), but proposes the following changes to the Commission proposal:
. renewables should be exempted from the scope of the legislation; . instead of the minimum levels of taxation being increased in three stages, they should be increased continually (annually) in the coming years by 2 % plus the rate of inflation; . exemptions for companies which are major energy consumers may be granted by the Member States, provided the companies can demonstrate a decline in their competitiveness.
The Greens support the report, but had tabled some additional amendments. One speaker thought it particularly positive that even in the Committee on Economic Affairs, a majority endorsed the Greens' proposal to provide for the possibility of exempting local public transport from energy taxation. However, a majority of Parliament rejected the Greens' amendments providing for the minimum levels of taxation to be increased in accordance with a steeper index (an annual increase in the minimum level of taxation of 4 % for energy products and 6 % for electricity, plus the rate of inflation in each case) and seeking to remove the tax privileges for generating energy from the incineration of waste.
By rejecting the report, the Conservative parties and those on the right in Europe have shown once again that they do not take protecting the environment seriously as an across-the-board task of European politics; indeed, they are even pursuing a policy to block the transition to the use of renewables. That is not the way to win the public over to the European cause.
However, we do specifically recognise the efforts made by the current President of the Environment Council, the German Environment Minister, Jürgen Trittin, to work actively towards overcoming the reservations on energy taxation in various Member States. These efforts need to be continued and intensified to prevent a good European initiative from being ruined, once again, by individual 'brakemen' in the Council because of the principle of unanimity, which still applies on fiscal matters. There is an old saying which states that a journey of 10 000 miles begins with the first step. Even though we regret that this has taken so long and that progress is still so slow, this is one such first step in the right direction!
Nassauer proposal for a recommendation (A-0064/99)
Mr President, the European Police Office or Europol was set up with a purely intergovernmental status and under the control of the national parliaments. Its purpose is to gather information on international crime and exchange this between the Member States of the European Union.
This is an extremely important task which deserves to be pursued very energetically, with the sole concern being its effectiveness in practice. However, the European Parliament is clearly not satisfied with this. As is apparent from the Nassauer report which we have just discussed, this House wants to take Europol and make it into an example of a supranational administration. This House is essentially asking for Europol to be converted into a European police unit with operational powers in the Member States and powers of command over the national police forces.
Would this federal super-police force actually contribute anything more to the fight against crime? The Nassauer report does not demonstrate this and indeed does not even consider this question. You would almost think that this was of no importance. The report's main objective is instead to advance the federalist cause. We therefore gradually learn that the supranational Europol should take orders from a European public prosecutor's office, itself under the responsibility of the European Commission, which would be accountable in this respect only to the European Parliament.
This is all very well in theory. However, in practice it is clear that once again serious work and the progress which really could be achieved will be sacrificed to totally futile ideological quarrels. These will end up blocking all progress as the countries and parties square up to each other. We witnessed this during the many years of preparation of the Europol Convention.
The Group of Independents for a Europe of Nations prefers serious work. We want Europol to develop within the intergovernmental framework because it will be more effective to rely on the national authorities to improve the exchange of information. We also want to really make the system democratic by placing it under the control of an interparliamentary monitoring committee. This would consist of representatives from the national parliaments who would be responsible for reporting to their respective houses.
The development of the EU into an area of freedom, security and justice is extremely important for the people of Europe, and we therefore welcome the Nassauer report. However, we believe that the proposals it contains to give Europol operational powers and to establish a European public prosecutor are incompatible with what has already been laid down in this area. Europol should merely complement and assist national police forces and not be able to take direct action against our citizens. As regards the establishment of a European public prosecutor, we are opposed to such a move because there is no supranational cooperation on matters of criminal law. Cooperation in this area should continue to be intergovernmental.
The Danish Social Democrats have voted against an extension of Europol's powers. We do not support turning Europol into a supranational institution. We are not in favour of developing Europol in the direction of a European police force with operational powers. Nor are we in favour of setting up a European judicial authority to direct Europol. Europol should not develop into a European police authority, but should continue to be a form of intergovernmental cooperation.
The report by our colleague follows on logically from our work on the fight against crime. As an elected representative of a cross-border region, I read Mr Nassauer's report with great interest.
In view of the development of criminal networks, we must rapidly adapt our weapons against these. This is why Europol must be able to adapt accordingly. However, it has a credibility problem with the people.
Like the rapporteur, I hope that Europol can become a genuine police force with cross-border operational powers. There are many cases which should prompt us to consider and accelerate this development in order to establish a unit which is capable of actively combating this scourge.
In this respect, the European Union must have jurisdiction in order to conduct the investigations needed to combat crime. This House has already given its opinion on these matters on many occasions. It is now up to the Commission and our governments to take steps to ensure that crime is fought effectively. We have no time to lose on this.
As the aim of bringing Europe closer to the people seems to be the stated desire of an increasing number of politicians, this must now be put into practice.
By this means, I wished to emphasise once again that I clearly see that the lack of parliamentary supervision of Europol is a problem, and that any steps to resolve this have my full support. I have of course also voted in favour of these points.
However, I think that the approach adopted in the report, of putting Europol under the supervision of a Commissioner and thus under the supervision of the European Parliament, is the wrong one. I certainly cannot agree to Europol having higher status than national officers either: this is unacceptable. For these reasons, I voted against the report in the final vote.
More extensive parliamentary controls over Europol, with frequent reporting, a greater obligation to keep Parliament informed and the incorporation of Europol's budget into the Community budget will reinforce democratic control over Europol. Turning Europol into a European police unit with operational powers goes altogether too far along the road towards a supranational EU police force. Cross-border police cooperation should take place through collaboration and the exchange of information between national police authorities, as well as through Interpol. There is no need for another parallel organisation when Interpol exists already.
Wiebenga report (A-0091/99)
Mr President, the whole idea of corpus juris is something that has not been discussed in public. There have been no public discussions on it; there have been no discussions in national parliaments. This has all taken place in secret, behind closed doors. What is most amazing is the silence of the British Members of this House. For Britain and Ireland the whole legal system is under serious threat. The proposal is to harmonise the EU criminal legal system on the continental inquisitorial model.
The British and Irish systems are very different. I cannot understand why no British Member in this House has raised the question of what is going on here. The British and Irish systems are very much based on the presumption of innocence, trial by one's peers, as in the Magna Carta . The issue of habeas corpus is also in danger here - the guarantee of safety while somebody is in custody.
My main point is the whole lack of debate on this issue, the fact that all this is taking place in secret. It has been pushed through behind closed doors so that Members of this Parliament are not even aware of what are the real consequences of corpus juris . They should look at what is going on. The British Members should look at whether they want to get rid of their own system and bring in this EU criminal legal system which will be based on the continental inquisitorial model. I do not think the British or Irish public want this kind of system. If they do, at the very least people should have the right to discuss what kind of system is being brought in.
Going back to what the last speaker said, there is a major rush on here to harmonise everything within Europe, to actually set up a European police force. The next thing will be a European army. We are harmonising the legal systems, whether for better or worse, without proper public debate, without public accountability. This whole institution lacks any kind of democratic control or democratic accountability. The people of Europe have had no say whatsoever in the direction Europe is taking. Something has to be done about it. People in the Member States have to know the decisions that have been taken on their behalf which may not, in the long-term, be in their interests.
The development of the EU into an area of freedom, security and justice is extremely important for the people of Europe, and we therefore welcome the Wiebenga report. However, we believe that the proposals it contains to give Europol operational powers and to establish a European public prosecutor are incompatible with what has already been laid down in this area. Europol should merely complement and assist national police forces and not be able to take direct action against our citizens. As regards the establishment of a European public prosecutor, we are opposed to such a move because there is no supranational cooperation on matters of criminal law. Cooperation in this area should continue to be intergovernmental.
The Danish Social Democrats have voted against the introduction of a common European public prosecutor. We should not have a common European criminal law or public prosecutor. We can fight crime just as effectively with the existing instruments, including Europol and the conventions on extradition and mutual judicial assistance. We should not harmonise for the sake of harmonising. And in fact the differences between the criminal laws of the Member States are not so great that they cannot be overcome by using existing intergovernmental instruments.
Efforts to successfully combat international crime are right and proper. Any obstruction of effective prosecution by an individual Member State must be prevented, so that public safety can be guaranteed. However, this does not justify the creation of a supranational authority which would intrude heavily on the authority of the individual Member States and thus flagrantly impair their sovereignty. Effective prosecution can only be guaranteed by the authorities on the spot.
For these reasons, although I voted in favour of the report, I voted against the proposed appointment of a European public prosecutor in the final vote.
Cooperation to combat organised crime is an important task for the EU. The areas involved are smuggling, terrorism, trafficking in persons, offences against children, drug trafficking and money laundering, as well as arms trafficking, crimes against the environment and crimes committed via the Internet and e-mail.
Cooperation should, however, be intergovernmental. No good reason exists for seeking to establish a new Corpus Juris to integrate criminal and civil law at Community level, as proposed in the report. On the contrary, it might well be detrimental to respect for the national legal systems which have become established over the centuries. The latter have grown and matured in the course of a continuing dialogue with the people, something which could not happen at EU level.
The report contains a proposal for a European public prosecutor with the power to open investigations at EU level. However, the ability to tackle organised crime does not depend on the existence of common EU legislation. Information, coordination and knowledge of each other's activities are aspects which should be given priority instead. On the basis of the above, I voted against this report.
d'Ancona report (A-0185/99)
The report from the Council to the European Council on activities on drugs and drugs-related issues under the UK Presidency is, generally speaking, a constructive one. The contents of the report reveal that the proponents of decriminalisation are now on the defensive.
The drugs debate is now being conducted in an objective way here in Parliament, in spite of the differences that exist between the approaches taken by Members from countries which have different drugs policies. We think we have contributed towards achieving this progress. It means that in future the EU will be able to work in a more constructive manner. This is a vital achievement, since the problems posed by drugs are still enormous both in Europe and the world in general.
I can certainly endorse some of Mrs d'Ancona's criticisms of the Council document on the post-1999 EU drugs strategy. I definitely share the rapporteur's demand that Commission and Council forces should be joined in a single document so that there is greater clarity and, above all, better coordination leading to more effective and rational action on drugs.
I also endorse her criticism of the Council's attitude to Parliament: consultation did indeed take place at a very late stage.
Finally, I can also go along with her comments concerning the need to promote prevention and information activities, to contribute to crop substitution and to ensure more effective coordination between the police and customs to combat drug trafficking.
However, I certainly cannot endorse Mrs d'Ancona's habitual pragmatic approach to the problem of drugs. This pragmatic approach consists of resigning oneself to the fact that drug abuse is a social phenomenon which is virtually impossible to eradicate: according to the rapporteur, it can be contained and fought only by means of a damage-limitation exercise; in plain language, through the legalisation of soft drugs and the controlled administration of hard drugs. To the rapporteur, this is the only way of de-ideologising the drugs debate.
I cannot share her reasoning: ideology and politics have nothing to do with a drugs strategy; all that really does count is the value of and respect for life.
For these reasons, since I am convinced that a drugs strategy cannot ultimately be based on the approach set out by Mrs d'Ancona, I am voting against the motion.
Voting on a report by Mrs d'Ancona on drugs and drug addiction has become something of an institution in this House. However, all the texts which she has presented through a unanimous Committee on Civil Liberties and Internal Affairs have had an inexorable tendency to be devoid of any proposals. They are simply mediums for general requests.
However, by their very existence and the enterprise of those supporting them, these reports are still a constant means of pressure in favour of more libertarian measures. Mrs d'Ancona would like to ensure 'a de-ideologising of the drugs debate in Europe'. But what is the ideology of those who maintain that respect for human dignity requires us to ban anything which may harm us or of those who believe it is enough to control the use of drugs to limit their potential risks to health?
It is certainly essential to allow and develop cooperation between all those who, in one way or another, through either prevention or repression, are involved in the fight against this scourge of our societies. However, cooperation must also especially be encouraged with those who are victims of drugs and with their families. In this general context, it is not right to trivialise drug addiction as an insignificant activity of no consequence. At a time when restrictions on smoking are rightly increasing and when authorised alcohol levels for driving are being reduced, is it appropriate to provide a contrary example of irresponsible liberalisation, particularly when drug addiction causes greater harm to people?
We voted against this report and not just because, in the words of the supporters of decriminalisation, it contains nothing of interest. We feel it constitutes another step in this policy of gradual rather than rapid progress which has been rejected by a glimmer of common sense among a majority in this House.
That concludes Voting Time.
The sitting was suspended at 1.42 p.m. and resumed at 3 p.m.
Agriculture (continuation)
The next item is the continuation of the joint debate on agriculture.
Mr Jové Peres has the floor.
Mr President, I will try to be very brief and will confine myself to the oral question to the Commission on imports of garlic.
The Commission's response on imports of garlic is quite a surprise, ladies and gentlemen. The problem does not lie in differences of analysis. For once, everyone seems to be in agreement.
The problem is one of pace. The problem itself was identified as far back as 1993, but the solution was inadequate.
Clearly, when the safeguard clause was applied to garlic from China, it was already possible to predict that a number of traders would set up triangular arrangements, nationalising the Chinese garlic in Thailand, Taiwan, Vietnam, Iran, Malaysia, Jordan, India, or any other country.
Such a system is easy to conceive and is also viable, given how slack certain Member States usually are when it comes to carrying out customs checks.
Triangular trade has therefore continued to expand, and garlic production in the Community is moving ever closer to extinction. In Spain alone, 15 000 farms and more than three and a half million direct jobs are at risk.
Furthermore, production is highly concentrated in certain geographical areas. The social and economic consequences of the present situation will therefore be very serious.
Can this state of affairs really be due to administrative slowness? Can rural development measures really compensate for such shortcomings? It is therefore surprising that the Commission has stated that there is no time to implement an effective system this season because the procedure to establish a global quota and change tariffs in the World Trade Organisation has not been initiated.
There has, in fact, been ample time to initiate it and if it has not yet been set up then emergency action must be taken until it is. Such action must involve applying retaliatory measures to countries taking part in the triangular trade and compensating Community producers for loss of income.
Mr President, I shall confine myself to the Fantuzzi report. The promotion fund for agricultural products is seen by many as a substitute for export refunds. Now these refunds have been cut, we have to look to promotional activities, so the reasoning goes. This reasoning conceals a major risk, because it seems the Union is going to conduct its export policy along the same lines.
This was an export policy which was certainly advantageous to Europe's farmers, but which had numerous disadvantages as well. It was a policy whereby the European Union dumped its internal market surpluses on the world market at the expense of the developing countries. We must abandon this export policy driven by quantity. There must be information campaigns to promote a clear emphasis on quality. Only products which pay proper attention to food safety, animal welfare and the environment should be considered for subsidy. Developing countries must be given the chance to develop their own agricultural potential. Subsidising the export of European products to these countries would seriously hamper that process, and I am against it.
Nor must we equate promotional activities with export subsidies in terms of financing. The aim of export subsidies is to keep agricultural prices high throughout the Union. That works to the advantage of all Europe's farmers. So it is obvious that Europe should finance that. The same logic does not apply to sales promotion. Advertising is only effective if it goes together with a speciality or trademark. If the products concerned are made principally responsible for financing, that creates a new link between costs and benefits. European subsidies should at most play a supplementary role.
Mr President, I should like to make a few brief, general points on the debate which began this morning and is continuing this afternoon, and which will perhaps be - if not the last - then one of the last on general agricultural matters to be held in the Commissioner's presence. The policy on prices has become well established over recent years. Let us hope that future crises and our commitments to the CEECs will not oblige us to downsize even further, and that other events do not compound two negative trends which have been noticeable in the past few years: not only the falling incomes of European farmers, but above all the drop in their numbers. Thirty years ago, farmers represented some 25 % of the workforce in Europe; now they have shrunk to around 5 %. What particularly concerns us, moreover, is that full-time farmers are steadily being replaced by part-timers, who cannot guarantee proper levels of professionalism. I am referring here to Mr Fantuzzi's report on quality: clearly, non-professional farmers cannot guarantee top quality, and this will have an effect on product promotion strategies both within the Union and in third countries.
I agree with the offensive strategy proposed by the rapporteur. We should not wait for a disaster like BSE before promoting the consumption of European beef - safe beef, naturally - just as we should not have waited for globalisation, and hence the influx onto the EU market of wines from around the world, before deciding to promote European wine and explain to everyone that it is not harmful, especially as long as one does not over-indulge. What is more, as with all of life's pleasures - 'wine, tobacco and women are a man's downfall', as the Italian proverb goes - everything should be done in moderation. And so it is a matter of educating consumers: moderation, quality and teaching people how to drink - and, above all, how much to drink.
Finally, I agree that the funding is excessively limited, ludicrously so, for a promotion campaign such as this, given the present cost of advertising.
Mr President, I certainly hope that it will not be the last time that I am speaking here on agriculture to Mr Fischler as a member of the Commission, because over the years he has done an extremely good job.
I very much agree with the price package that has come out of the Commission - it is very similar to a lot of the proposals I put forward two years ago when I was the rapporteur on that particular price package.
I am concerned that we are making a singular mistake today if we think that the price package and the Berlin Summit are not intertwined. Agriculture is not about a short-term gain and short-term positions: it means planning for five or ten years. I work on a ten-year rotation; plans have to be made far further ahead than for any short-term positions. I totally disagree with Mr Rehder when he said that the Berlin Summit had been a great success. It has been a total disaster for agriculture! It was a total misconception, it was done in a hurry, without thinking about the future of agriculture. That is why it is very important that we keep the discussions flowing and work for the benefit of agriculture.
I wish to come back to a point the Commissioner made in his speech. He said very poignantly that we were not going to allow the Americans to dominate European agriculture. I was delighted to hear it. However, we are signatories to the WTO. Are we going to accept WTO regulations, even though it may mean somewhat expensive payments or having to take imports which we do not want? Perhaps the Commissioner could clarify that.
Finally, Mr Funk mentioned co-financing. I hope that co-financing is forgotten about forever.
Mr President, Commissioner, given the time, I should like to confine my comments to the Peres report. Amending and correcting the regulation on the common organisation of the market in fruit and vegetables is extremely important. In my view, serious questions need to be asked about the waiver from the obligation to supply producer organisations for products which are marketed directly by the producer. This method of selling by means of direct marketing has traditionally had a very special status in Germany, which I myself have strongly supported for many years.
You said this morning, Commissioner, that this is the second marketing year that the new regime for fruit and vegetables has been in force. Unfortunately, however, I have discovered that the Commission only takes the waiver in the market organisation to mean sales on the producer's holding. What is the position for sales in the field, at the roadside or at the weekly market? This extremely restrictive interpretation is the result of a letter from Mr Legrand of the Commission. You are nodding; it seems then that there have been more recent developments. That would certainly be welcome. The proportion of goods permitted to be marketed directly is supposed to remain unchanged at 20 % of the produce of each Member State. In this context, one of the issues we discussed in the Agriculture Committee was how it is proposed to check up on this. Is it not the case that implementing this system in agricultural holdings will actually be extremely difficult? If you consider agricultural practice, for example at asparagus or strawberry time, you might be forgiven for thinking that a certain amount of idealism is at work here. I do not believe that the rule of the game should be direct sales when demand is high and the producer organisation when demand is slack. But the monitoring of the whole scheme seems to me to have been too theoretically conceived.
Mr President, Commissioner, I will confine my comments to the Fantuzzi report. We should not forget that it was under the Luxembourg Presidency in December 1997 that the Council acknowledged the need to continue developing the current model of European agriculture while strengthening its competitiveness, particularly on the markets of third countries.
The proposal now before us is a result of that desire and also of the wishes of the Agriculture Ministers.
This proposal is laudable and should therefore be approved. However, it is unfortunately too timid and too paltry, if I may say so, in terms of the financial resources of EUR 15 million. Moreover, the promotional instrument proposed should be simplified and rationalised. This instrument really must take advantage of the experience and know-how of the existing professional structures in order to encourage and implement promotional and publicity measures on agricultural products and processed products which can be exported or sold through new outlets in third countries.
With regard to the financing, I agree with our rapporteur who has rightly pointed out that the United States annually devotes nearly ten times more than the modest appropriations indicated by the Commission for promotion on the markets of third countries. The Community should also be able to fully finance measures such as participation at events, fairs, exhibitions and so on. The financial participation of the Commission should also be rather more substantial, as we have proposed.
In view of the problems which may arise when, on the basis of an open or restricted invitation to tender, the Commission chooses the body responsible for implementing the promotional measures, it would be safer and more transparent for the organisation proposing the programmes and measures to be responsible for implementing these and for choosing the necessary service providers. I proposed amendments to this end which were approved by the Agriculture Committee and which I hope the Commission will accept.
Finally, I must insist on the strengthening of the consultation procedures of the Management Committees and the Standing Group on the Promotion of Agricultural Products.
Mr President, Commissioner, ladies and gentlemen, as you are all aware, garlic production in the European Union is concentrated in specific regions where this crop has great social and economic importance. It involves more than 15 000 farms and some three and a half million direct jobs. Garlic is being imported on a massive scale from Asian and Middle Eastern countries, some of which do not even produce it. The amounts involved exceed the maximum overall quota of 33 600 tonnes. Moreover, imported garlic appears in European Union markets after crossing borders at which officials are not always conscientious as regards properly enforcing the correct procedures relating to quotas and quality.
This amounts to a clear departure from the arrangements for commercial traffic envisaged in Article 115 of the Treaty. We therefore call on the Member States to provide the customs entry points with the human and material resources needed to undertake correct tariff classification, carry out phytosanitary inspections and check the origin of products. Further, we urge the Commission to demand that Member States be conscientious over border formalities.
We also call on the European Commission to broaden the scope of Regulation No 544/97 introducing certificates of origin for garlic imported from certain third countries, and to apply retaliatory trade measures to those countries involved in fraudulent deals. According to Article 115 of the Treaty, such measures aim to prevent distortion in the movement of goods under the framework of the common commercial policy. In addition, a dissuasive customs tariff for imports over and above the set limit should be put in place. Measures to compensate garlic producers for loss of income should also be considered in order to tide them over until the other measures previously requested come into effect.
Mr President, ladies and gentlemen, I have already had the opportunity today to explain the Commission's position in some detail. There is therefore no need for me to repeat myself now. I should simply like to thank very much all those who spoke in the debate for their constructive contributions and to respond briefly to three specific questions which have been asked in the meantime.
Firstly, as far as garlic is concerned, I said that we want to work on two fronts here. We want to make use of the existing safeguard clause again, and to activate this for a further period. In this respect, I was asked how this will be monitored. It is quite clear that the task of monitoring falls on the Member States. We have already alerted the Member States several times to the fact that their customs authorities, in particular, must make it known that there is a risk of garlic being imported illegally from certain countries. The countries are also sufficiently well known. In addition, we have introduced our own certificates to make monitoring easier. We are aware, however, that these measures - at least in the way they have been implemented so far - are not sufficient to achieve satisfactory results. That is precisely why we are also prepared to go a step further. We will be tabling a proposal for a negotiating mandate so that we can negotiate a suitable mechanism for fixing quotas in the WTO.
On the second question - raised by Mr Sturdy - about the WTO, Europe's position and how it proposes to act, all I can say to you today is the following: although this Commission is only an acting Commission at the present time, I believe that it is necessary and important - and I have therefore issued instructions to this effect to the services responsible - for us to develop a negotiating strategy based on the agreements reached as part of Agenda 2000 as soon as possible, so that we will then be in a position in the second half of the year to liaise with other countries about this forthcoming WTO round. You can safely assume that part of our strategy will be to take measures to strengthen Europe's position.
I can reassure Mrs Keppelhoff-Wiechert: the object of our proposal for an amendment is precisely no longer to include only sales on the producer's holding - when they take place on the holding - but to treat sales at weekly markets and all the other direct sales measures you mentioned in just the same way as direct sales on the producer's holding, that is to say as an exception and thus as part of the 25 % rule.
Thank you, Commissioner.
I have received three motions for resolutions to wind up the debate, tabled pursuant to Rule 40(5).
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
Informing and consulting employees
The next item is the report (A4-0186/99) by Mrs Ghilardotti, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council Directive establishing a general framework for informing and consulting employees in the European Community (COM(98)0612 - C4-0706/98-98/0315(SYN)).
Mr President, ladies and gentlemen, the information, consultation and participation of workers has been a key subject of debate in Europe ever since the first social action programme was adopted by the Council in 1974. Since then the Commission has launched several initiatives, but these have often met with resistance. In a context of continuous change, the adaptability of employees is of crucial importance and forms an integral part of the employment strategy adopted by the Luxembourg European Council.
Almost all the EU Member States have a legal framework - be it statutory or contractual - to ensure that employees are informed and consulted. It has to be said, however, that the current state of affairs - with its limitations and flaws - has proved not to give workers sufficient information and opportunities to be consulted on issues that really matter for the decisions of the undertaking. Consequently, the purpose of this initiative is to complete the existing national and Community framework, thereby helping - by improving the legislation - to prepare for change, ensure that restructuring takes place under reasonable circumstances and give employment the priority it now deserves. The proposed framework is therefore aimed at remedying the gaps and countering the shortcomings of the existing national and Community legislation currently in force.
The objectives are: to ensure the existence of the right to regular information and consultation of employees on economic and strategic developments in the undertaking and on the decisions which affect them; to consolidate the social dialogue and relations of trust within the undertaking in order to assist risk anticipation, develop the flexibility of work organisation within a framework of security, enhance employees' awareness of the need to adapt and encourage them to participate in measures and operations designed to boost their employability; to include the situation and anticipated development of employment within the undertaking among the subjects of information and consultation; to ensure that workers are informed and consulted prior to decisions which are likely to lead to substantial changes in work organisation or in contractual relations; and to ensure the effectiveness of these procedures by introducing specific penalties for those who seriously violate their obligations in this field.
I should like to congratulate the Commission on its initiative. There is no doubt that, with a single currency and a large single market, with increasingly interdependent economies and fiscal policies which, albeit belatedly, are starting to be coordinated, social policies are bound to become increasingly supranational in scale, so as to preserve and further promote our social model, which is recognised by a large number of authoritative sources as one of the decisive factors in our competitiveness.
In particular, this proposal will ensure minimum standards for information and consultation to be applied throughout the Community, by harmonising the fundamental rights of employees and helping to strengthen the European social dimension. It is therefore deplorable that the negotiations between the social partners at European level for an agreement in accordance with Article 4(2) of the Social Protocol have failed, in particular because of one side's total unwillingness to negotiate. The Commission was quite right to fully exercise its right of initiative as sanctioned by the Treaty.
The European Parliament, through my report, is proposing certain amendments. Here I wish to thank all those colleagues who have tabled amendments, thereby contributing significantly to the committee's work. Our amendments - on which we must hear the views of the Commission and which I hope the Council, in adopting its position, will regard as the European Parliament's firm wishes - are designed in particular to specify the means of implementing and defining information and consultation, especially as regards the point in time when information must be communicated, in other words planning, so as to enable employees to anticipate change, extending the content of information and consultation to other subjects which directly involve the rights of employees and their future; to extend the scope of this directive, proposing that it should include the public sector, and that the Member States should consider the possibility of including SMEs; and to ensure that minimum requirements are laid down at Community level from which it is not possible to derogate except to the benefit of employees.
In conclusion, I am absolutely convinced that if the period of profound change which we are currently experiencing is to have a positive outcome, both in terms of increased competitiveness on the part of undertakings and of greater civil and social harmony, a major readiness for dialogue is required. This proposal, improved and strengthened by the report now under discussion, is an innovative means of promoting social dialogue, by informing and consulting employees, so as to guarantee stability and respect for the laws of the Europe we are striving to build.
Mr President, Mrs Ghilardotti has done some excellent work on an important subject. This is a plank in the Commission's overall plan, to have information and consultation of workers and should be considered along with the directives on consultation in collective redundancies, consultation in transfer of undertakings, the European Company Statute and the European Works Council directives.
The Committee on Legal Affairs has supported me and we have put forward a number of amendments. There are concerns in some quarters that there is a problem with subsidiarity in this draft proposal but I believe that the reports I have already mentioned show that it is entirely appropriate for the Commission to act in this area.
More particularly it fills a gap in employment legislation which was vividly exposed by the closure of the Renault plant at Vilvoorde and I congratulate the Commission - I should say acting Commission - for plugging this serious gap. My own country has some misgivings about the need for this legislation, but I would suggest that Her Majesty's Government visit some of the factories in my own constituency. All the factories that I have visited in the last few years in the West Midlands have information boards where they show productivity levels, productivity targets, health and safety information, etc. All sensible employers I know see informing and consulting workers as a top priority for increasing productivity.
Mr President, Commissioner, ladies and gentlemen, on behalf of the Group of the Party of European Socialists, I should first like to thank Mrs Ghilardotti for her report, which we support in every respect. I should, however, also like to thank the Commission for presenting a report here which has made it very easy for us to endorse its conclusions on this issue. This directive constitutes a further building block in a social Europe, coming after our adoption of the European works councils and - I hope - shortly before the European Company and worker participation legislation is adopted.
However, it also constitutes a counterweight to capital in Europe. I believe that this is very important and sensible, particularly at the present time, so that the public realise that Europe does not adopt laws in a vacuum. I agree with Ms Oddy's assertion that of course this will not lead to national rules being abandoned. Those Member States which believe that employee involvement gives them increased and more extensive consultation rights will obviously keep their own rules. If you take a closer look, however, you will see that in many countries - including Germany - there are sectors in which employees are still unable to participate in decision making. The specific issue which I should like to address here is the size of the company. There is inadequate provision for small and medium-sized enterprises, including in Germany. That is why we would have preferred the company size threshold to have been set at 20 employees.
I am mentioning this here quite specifically and hope that the PPE Group can, after all, decide to go along with our proposals. Similarly, I also hope that you, Mr Menrad, and the other members of the PPE Group will vote against excluding certain media companies and charitable organisations from the information and consultation obligations in connection with the provision on the protection of certain interests, and will endorse our proposal. The view expressed by one media company in a letter to us - that the human rights and fundamental rights associated with the freedom of the press will be violated if we do not vote for it - is one which I find absolutely absurd.
In my opinion, there is a pressing need for there also to be worker involvement in media companies. I do not share Mrs Ghilardotti's misgivings about UNICE. I think that perhaps it is even a good thing that UNICE declined to negotiate. As a result, we have a reasonable proposal from the Commission which, particularly in terms of sanctions, contains much more far-reaching measures which we all support and which would certainly not have emerged from a social dialogue. Finally, I should like to express my hope and voice my request that the German Presidency and the Council as a whole should support this important building block in a social Europe as soon as possible.
Commissioner, a central tenet of Christian social doctrine and of the PPE Group's statement of principles is partnership; that includes participation and joint decision making, as well as informing and consulting employees. It was on this basis that our group made an important contribution here in Parliament in 1994 to the directive on European works councils, which was adopted almost unanimously. Since then, it is true to say that European works councils have been a real success story and that with the agreement of employers, employees and unions they are increasingly widespread. One of the aims of the EWC is to pass on information received from central management to the local employees' representatives in good time - across borders - so that they can do their job. The system only works if national laws give the local employees' representatives adequate rights. Amongst other things, this directive seeks to ensure that this is the case by setting minimum standards - minimum standards for information and consultation, not for participation in decision making.
Mrs Ghilardotti has produced a good and very thorough report, on which I would congratulate her. In the Committee on Employment and Social Affairs, she accepted a compromise solution on thresholds of 50 employees. That is acceptable, Mrs Weiler, and it is what the Commission and the Legal Affairs Committee had in mind. We are against total deletion of the provision on the protection of certain interest groups, as the report demands. However, in our amendments we propose a solution along the same lines as the works councils directive, which provides for this protection but severely restricts it. Quite simply, this is also about gaining broader support. It is particularly important - especially for small and medium-sized companies - for the Member States to provide for waivers if passing on information does considerable damage to the company. A release from these responsibilities must not be arbitrary, however, and that is why objective criteria need to be laid down and provision made if necessary for the granting of official or judicial authorisation. A framework for national rules on information and consultation which is structured in this way and which respects subsidiarity, Mrs Ghilardotti, is something we want to vote for. It is an important step towards building the social dimension and towards creating a proper partnership in the European Union and - you are right - it also has economic advantages. It is precisely at a time of rapid change and in a global economy that a lack of information engenders mistrust and ultimately fear, leading to a breakdown in relations. Information means transparency, which creates trust and avoids losses in European companies due to friction. Employers and employees are equal winners here.
Mr President, on behalf of a considerable majority of my group, I welcome the Commission's proposals. I would remind you of the debates we had here on Vilvoorde and the Renault affair, for example, when we found that our rules on information and codetermination were not strong enough, and certainly not as far as penalties were concerned. This proposal is a major step forward in terms of informing and consulting employees at European level. The majority of my group will be voting for the compromise reached, namely that the legislation should apply to firms employing more than 50 people.
I must reiterate how important it is to have information and consultation. Many firms which do this well take great care over how they treat their workers. And it makes for a level playing field that consultation and codetermination requirements of this kind should apply Europe-wide. It is, furthermore, a sign of the times. The rapporteur speaks tellingly in her report of the need to strengthen the social dialogue and promote mutual trust. And I think it can be seen as an example to the rest of the world, because we know that Japan and the USA lag behind us on this.
From my own experience in the Netherlands, I know that works councils have often acquitted themselves better, when firms close down, than the management which was accountable to investors. I think we need to realise - certainly those who are still reluctant, and I am looking at my colleagues in my own group here - that this is an area which offers great opportunities for modern-day entrepreneurship. So I think we should wholeheartedly endorse this proposal, together with some of the amendments.
Mr President, this issue of the framework for informing and consulting employees is controversial. It would be even more controversial if participation in the decision-making process, which this House has already asserted in various resolutions as being the right of employees, were added to information and consultation.
In accordance with its well-established practice, the Commission was in favour of the social partners establishing these rules themselves. However, UNICE, the employers' organisation at Community level, believes this issue falls within the principle of subsidiarity. There were therefore no negotiations because the Commission was forced to present its proposal for a directive outside the social dialogue. The Committee on Economic and Monetary Affairs and Industrial Policy was charged with drawing up an opinion on this report. This task fell to me and my intention was to help make real progress in the direction previously taken by the European Parliament. Most members of this committee did not believe this to be the way forward and actually adopted UNICE's position. No opinion was approved and the procedural page of the report states that the committee 'decided not to deliver an opinion'. This is to be regretted because this opinion would have contributed to the resolution which Parliament is going to adopt, whether my formulation was used or another one subject to more general agreement. This is why I congratulate Mrs Ghilardotti on her work and her report. If you will allow me, Mr President, I must say something briefly on another report on this area which came before this House today and which, due to Rule 52, was not debated or voted on. I am referring to the report on the organisation of work which must be regarded as a minor issue as it was rushed through Parliament. How our priorities are distorted! We voted on the monitoring of marine biotoxins and roll-over stability, which are technical reports whose importance I do not deny, but we passed over the report on 'modernising the organisation of work - a positive approach to change'. Yet there are those who want the information, consultation and participation of employees to come under the principle of subsidiarity. And then we complain about the public's lack of interest in the European Parliament!
Mr President, there is a gap in the EWC directive; that became only too clear during the strike at Vilvoorde, as previous speakers have already pointed out. Clarification is needed on what information requirements actually exist. This is provided in the important and very fine piece of work produced by Mrs Ghilardotti. Of course compromises have had to be made. We particularly regret one of them: it is absurd enough as it is to bring company size into play where obligations to provide information are concerned, and then on top of that, 50 is far too high a figure. We have therefore given Parliament another opportunity to go further and have tabled an amendment proposing 20 as the threshold, well aware that actually this figure is absurd as well.
As far as the protection of certain interest groups is concerned, we really have to say once again that this is a problem in any case because, for example, the freedom of the press is not the freedom of the newspaper owner, but the freedom of journalists. In churches too, church members have freedoms and these also need to be protected. But when it comes to information rights, this cannot have anything to do with the protection of certain interest groups. In German law, protection is provided for certain interest groups in joint decision making. There is some confusion here. If UNICE is now complaining that it is being ignored, then it ought to have cooperated constructively!
Mr President, I agree with Mrs Ghilardotti that there is a need for increased information and greater involvement of employees within companies, especially medium and large-sized ones, not least so as to avoid outright social injustices such as in the case of Renault. Allow me nevertheless to make one or two points. I believe in particular that it is only right to try to reconcile this legitimate expectation of information and consultation with the actual requirements of companies, above all small ones. In an economic climate as difficult and unstable as that of Europe at the moment, it would be inadvisable to burden companies with further legal and administrative obligations. I would point out that, at least in Italy's case, it is only large companies which, when experiencing a crisis, quite rightly and properly receive support from the State, whereas small firms, although they too are a precious resource for the Union, do not enjoy any such privilege. All too often, the heads of small firms have to face the uncertainties of the market all alone, shouldering all the risks without any protection or public assistance. I would therefore point out that prior consultation of employees would be meaningful only if it were one aspect of a genuine system of participation. What I mean is that, in a company which practises forms of participation - profit sharing or share ownership - prior consultation on company decisions is conceivable. In this case, there is a give-and-take relationship between employer and employees: joint decision making but also joint risk taking; the profits are shared but so are the responsibilities.
To conclude, this proposal for a Council directive, and Mrs Ghilardotti's position in particular, introduces further elements of rigidity which the labour market - above all with regard to small businesses and micro-firms - can well do without, in my opinion. Such elements of rigidity would certainly not encourage job creation.
Mr President, this report and the directive itself represent a very significant point in the progress of industrial relations. However, they are still less than the participation measures recommended some time ago, in particular by the studies of the European Foundation. This body carried out a major survey in 1991 and defined the following three models of participation: participation as a productive force, participation as a democratic force and participation as a set of positive forces.
Participation is actually the main objective which we must pursue but it is just one point which Mrs Ghilardotti has made more effective, broader and more efficient. I must draw the Commission's attention to the fact that, in countries such as Italy, Portugal, Spain and Greece, only 5 % of managers allow consultation and information on subjects which are not exclusively related to health and safety in the workplace.
We are therefore a long way from the European citizenship and democracy which we want for everyone. Political democracy is currently kept outside the company walls. We must hope that we can successfully implement this Commission initiative and the report which are intended to give people more freedom and make companies more productive while ensuring a greater human quality.
Mr President, I am not against minimum requirements and a common framework for informing and consulting workers. I think that Mrs Ghilardotti has made a good effort in this direction, but I feel that, carried away by her - albeit very good - intentions, she has gone somewhat over the top. I think that if we adopt the report as it is at the moment we may end up achieving the opposite to what we all want, which is the protection of workers. Discouraging enterprises from making investments will, in the end, be detrimental to workers.
I hold this view because we have different legislative approaches in the various Member States. Whilst in some Member States, such as Germany and Austria, what is being stipulated here is more or less already incorporated into their law, in other Member States a sudden change in legislation and a change of standards may have an adverse effect on the economy and on the labour market. Indeed, a positive step was taken when the original idea to implement the directive in enterprises with 20 workers was abandoned and 50 was introduced as the threshold. Nevertheless, there are still some things in the report I regard as negative and I would like to highlight a few as illustrative examples.
Firstly, the Commission proposal provides for derogations, for example for certain specific organisations with religious and charitable aims. Amendment No 15 rescinds Article 2(2), which permits such derogations. I feel this is a mistake. These are specific cases and therefore special provisions are required to guarantee information and consultation and the proper functioning of these organisations.
Secondly, Amendment No 24 (new) provides for final decisions to be postponed to allow consultations to continue so as to avoid adverse consequences for workers. In this way, companies will be unable to take decisions, possibly for long periods of time, and thus their survival may be compromised.
Thirdly, Amendment No 26 offers workers the possibility of requesting the assistance of experts. Experts should not take part in information and consultation meetings, since they may disclose important information to third parties, and the protection provided in Article 5 is inadequate.
Mr President, ladies and gentlemen, I personally am going to vote against this report. The proposal is a blatant example of a lack of respect for the principle of subsidiarity. Firstly, there are no cross-border aspects to the proposal and, secondly, the matter is already regulated in most Member States, including my own country, Denmark, through cooperation agreements. This question should be regulated nationally and between the social partners. This would take account of both the principle of subsidiarity and the national differences and traditions in Europe. There is therefore no need for more EU rules in this area. It should be up to individual countries to establish national rules or set up agreements, as we have done in my own country.
Mr President, I should like to begin by thanking the rapporteur for what is an excellent report. I should also like to thank the Commission for its proposal. There can be no doubt that this directive is needed, as developments during recent years have shown. I think it is obvious that employees should be regarded as a resource. It is therefore essential that they should have a right to consultation and information. However, I do not think the proposal goes far enough. In my view, 50 employees is far too high a figure - even 20 is too high. I believe that every single employee should have the right to consultation and information.
However, I shall vote in favour of the proposal, since it establishes minimum rules. Countries which already have better systems - like my own country, Sweden - should be able to retain them. Therefore, all things considered, I regard this proposal as a successful step in a process whereby all employees will have the right to consultation and information in the future.
Mr President, unfortunately, the principle that if you wait for long enough the outcome will be good does not always apply in European social policy. Many important decisions certainly take a long time, but then are not as good as we social affairs politicians would like them to be. The question of informing, consulting and participating has been under discussion at European level since 1974. All the Commission initiatives were defeated in the Council, because until the Maastricht Treaty came into force, unanimity was necessary for them to be adopted. The framework directive on the working environment was the first to include the field of information and consultation. Then in 1994, it became possible to adopt the EWC. Nevertheless, constant change and increased cross-border activities mean that there is an urgent need for action to be taken on this issue.
As a result of limitations and shortcomings, workers have not been given sufficient information and opportunities to be consulted on issues that really matter for undertakings. Admittedly - and this is true - legislation does exist at national level. Unfortunately, this is increasingly ineffective in cases involving cross-border activities. That is why a minimum social standard is absolutely essential in this case too. This is nothing more than that. In this way, subsidiarity is fully guaranteed. After lengthy discussions in the committee, we agreed on the threshold of 50 employees. In smaller companies, business developments are clearer and information harder to conceal.
The protection of certain interest groups has remained an open question. The PPE Group supports it here as it did in the case of the EWC, and we are still hoping for the PSE Group's agreement. However, we all agree that the minimum requirements must be adhered to, as must be the case for all minimum social standards. The right to have expert support must definitely be guaranteed, in the context of subsidiarity, because without it workers could be taken for a ride. After 25 years, I am looking forward to this directive for the benefit of workers finally being adopted. The idea behind this directive is also that European companies are different from American and Japanese ones, and work best if a consensus is achieved between the companies and their employees by means of information and consultation.
Mr President, I could have done without this proposal for a directive. Unfortunately, this point of view has not gained much support in Parliament. In Denmark, both employers and workers believe the proposal could be a time bomb under the special Danish negotiating model whereby information and consultation are regulated in agreements on works councils between the social partners. During the committee procedure, I proposed an amendment which would have allowed Member States to refrain from implementing the directive if the social partners agreed that adequate schemes already existed. Unfortunately, it was not adopted. I would not like Member States which do not have adequate schemes for informing and consulting workers to be able to evade the directive. That is why it is needed. On the contrary, I am in favour of solidarity among workers in the EU, but at the same time I want a Member State such as Denmark - where over a period of more than 100 years the social partners have developed a successful model for information and consultation through collective agreements, in a spirit of cooperation and dialogue - to be allowed to retain such a system. Conversely, we should not prevent others from being raised to the level that we enjoy.
Mr President, I should like to see the European Parliament reject this report. We should demonstrate that we respect the subsidiarity principle. To incorporate the contents into European legislation might run directly counter to our desired objectives.
The proposal for a directive is at odds with the different traditions that exist in the Member States. It is an old-fashioned idea that the unions should acquire more influence through the EU. This should be replaced by a modern approach - which obviously means influence and participation on the part of workers - in every organisation that wishes to be competitive and dynamic. The necessary frameworks are best devised within individual workplaces and would only be hindered by the bureaucratic superstructure of a labour market policy, for which some people would now like to use European cooperation.
Our role in a Europe in which human resources are being misused through high unemployment should be to create the right conditions for new jobs. The introduction of more rules and restrictions would mean fewer new jobs and less growth, development and prosperity. In other words, there would be many fewer workplaces in which there was consultation and information. I should not like to be a party to that, and I am glad that many of those present in the House today have said the same thing.
Mr President, ever since the Community institutions first became involved in building Europe, especially social Europe, the information and consultation of employees has been a topic of substance, dating right back to the first Council documents in 1974. Today we are dealing once again, perhaps in an almost final version, with this fundamental matter of how to involve the basic elements of companies - in other words those who work in them, those who invest their labour to help them grow and remain competitive on the market.
Many important considerations are set out in the rapporteur's text, for which we thank her. In particular, it is vital to include the public sector, provided of course that the Member States create mechanisms to encourage social dialogue. Clearly, social dialogue is especially desirable for SMEs, which appear to be excluded from this document, although - as we all know - they account for 90 % of companies in the Community. Therefore, in agreement with the Member States - and this is crucial - we must ensure the maximum involvement of employees in small firms, or rather micro-firms, those with up to ten employees, which currently form a majority in certain economic sectors and offer the greatest potential. The report has of course amended the initial proposal by ruling out a number of derogations on non-profit-making companies. We agree on this aspect, as long as it is properly applied within the Member States.
In conclusion, in this age of globalisation, it would be unthinkable not to step up - and indeed to maximise - the involvement of employees in Community undertakings, because obviously business success or failure ultimately depends on them.
Mr President, I wish to begin by thanking Mrs Ghilardotti and all the other rapporteurs for their work on this particular Commission proposal. I also wish to thank those Members who have taken the time to make valuable contributions to this debate. I should like to express my personal satisfaction and gratitude for your support for this very important initiative of the Commission.
It is, in our view, an important proposal, which, once adopted, could add an indispensable missing element to Community European labour law. Having listened to what has been said here - and I have read the draft opinion - I believe you are willing and ready to play a decisive role in the negotiations leading up to the adoption of this proposed directive. Once adopted, it will complete and make more coherent the acquis communautaire in the field of employee involvement and make a decisive contribution to building the social dimension of the internal market. In a way Ms Oddy is right: it will fill a gap that needs to be filled in European labour law.
Nevertheless, it is a controversial proposal, which is illustrated by the reservations which employers and some Member States have expressed. We are aware of the difficulty of the debate and that is another reason why I am particularly pleased with your position of clear support for the initiative, while having to be prudent about the caretaker Commission at the moment and what it can do with this proposal just at this time. So while the Council has not even started discussions on the text, and taking into account the absolute need to preserve the political viability of the proposal - notably within the Council - it is wiser at this time, and particularly at this stage, to act with some caution.
I fully understand all of your requests at this time. Most, if not all, of the issues they raise were the subject of intense debate within the Commission in the period leading up to the adoption of the proposal. In the end the Commission reached a delicate balance between the different points of view and divergent interests on what is regarded as a very sensitive issue. It would be inappropriate to depart from this balance at this stage, at least as regards the proposed amendments relating to the four main sensitive issues of the proposal: the thresholds, the definitions of information and consultation, the extent to which the social partners may derogate from the directive's provisions and the question of sanctions.
I am sure that all your proposals on these central issues are going to be very much at stake in the discussions between the European Parliament and the Council leading up to the adoption of the proposal. The Commission will play the role attributed to it by the Treaty in the course of the codecision procedure while facilitating the approximation of the positions of both parties and, in the end, ensuring consensus. So you will understand my caution when reacting today to some of your amendments, even if some of them could certainly be envisaged by the Commission in the future, in the light of the developments that will take place in the Council.
In spite of my caution, I should like to be as positive as possible today. Some proposed amendments can clearly be accepted by the Commission immediately, and they certainly improve the text. This is the case for Amendments Nos 1, 17, 8, 10, the first and the third elements of Amendment No 13, and Nos 19 and 35.
A second category of amendments concern more substantial issues. Nevertheless, I believe I can express my support for them as they are reasonable and do not seem to affect the delicate balance of the text. This is the case of Amendments Nos 4 and 15, Nos 6 and 32 - they are related to the non-aggression clause - No 16 on the level of information and consultation, No 22 - the illustrative list of issues subject to information and consultation - and the first part of No 33, concerning the application of the principle of the directive to the public sector, which is referred to, although the proposed formula needs to be reworked somewhat.
While Amendment No 34 is wholly consistent with our approach of involving the social partners, we could not envisage that change to the basic formula used for the implementation of Community legislation. I could, however, accept a recital based on this amendment. As for the other amendments, in the light of the circumstances I have mentioned, the Commission feels it will be difficult to accept them. In any case, as I have mentioned before, they will be very much present in the future institutional debates on this important proposal and so the debate on these central issues is far from being closed.
I must say to Mrs Weiler that it really is about minimum standards. It is very important for the European social model. As Mrs Ghilardotti said, in a way, it is all about mutual confidence between employers and employees. I regard this particular proposal as a key piece of European labour law. Even though I shall be watching it from afar, I will be extremely interested in the adoption of this particular piece of European legislation. It will do an amazing amount of good for employers and employees in the development of the European social model. I thank you for your support.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Working time
The next item is the joint debate on the following reports:
A4-0184/99 by Mr Chanterie, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council Directive amending Directive 93/104/EC of 23 November 1993 concerning certain aspects of the organisation of working time to cover sectors and activities excluded from that Directive (COM(98)0662 - C4-0715/98-98/0318(SYN)); -A4-0187/99 by Mr McMahon, on behalf of the Committee on Employment and Social Affairs, onI.the proposal for a Council Directive concerning the organisation of working time for mobile workers performing road transport activities and for self-employed drivers (COM(98)0662 - C4-0716/98-98/0319(SYN))II.the proposal for a Council Directive concerning the enforcement of seafarers' hours of work on board ships using Community ports (COM(98)0662 - C4-0717/98-98/0321(SYN))III.the proposal for a Council Directive concerning the Agreement on the organisation of working time of seafarers concluded by the European Community Shipowners' Association (ECSA) and the Federation of Transport Workers' Unions in the European Union (FST) (COM(98)0662 - C4-0718/98).
Mr President, Commissioner, ladies and gentlemen, it is perhaps useful to start by saying that European legislation on working time is a matter of safety and health at work, and as such it is a right to which workers are entitled. It was enshrined in a directive in 1993 and upheld in 1996 by the European Court of Justice. But a number of sectors and activities have so far not been covered by this directive, namely a number of transport sectors, sea fishing and other activities at sea, and doctors in training. We are required today to look at the legislative proposals to bring these excluded sectors within the scope of the directive. The Commission has opted for a twin-track approach, on the one hand amending the existing horizontal directive and on the other hand putting forward three specific vertical directives for the transport sector, EU seafarers and seafarers aboard vessels entering EU ports.
The Committee on Employment and Social Affairs has followed this dual approach, with Mr McMahon's report on sectoral legislation and my own report on adaptation of the existing directive. Broadly speaking, the committee favours bringing all the excluded sectors and activities within the scope of the directive. That will require, amongst other things, a revision of Article 17 on derogations so that better account can be taken of the specific features of each of these sectors and activities.
For these reasons, I stand by my original proposal that the exclusion of seafarers should be reversed. Like transport workers, seafarers can make use of the derogations provided for in the directive. And maritime transport, like road transport, can have recourse to a separate directive. There is in any case a European agreement between shipowners and unions. So why exclude them further? That is not defensible in either legal or political terms. One may even wonder if it is still defensible to single out another occupational group, the armed forces in peacetime. I think, Commissioner, that we need answers to these questions when the directive is revised in the near future.
The second point of debate was Sunday as a day of rest. The 1993 directive provided for this, but the 1996 judgment of the Court of Justice declared it invalid. It is not Sunday as a day of rest as such which is being abandoned, but Sunday rest as an element of worker health and safety protection. So Sunday as a day of rest ought not really to be abandoned. What we need is a different legal basis to justify Sunday as a day of rest. The European Parliament adopted a position on this in its resolution of 12 December 1996. That resolution calls on the Member States and the social partners too to acknowledge the special character of Sunday as a day of rest.
You backed that resolution, Commissioner, and you also confirmed it in a letter to me dated 8 January 1999. In seeking a solution, I would point to the entry into force of the Amsterdam Treaty and in particular Article 151(4), which together with Article 128(1) of the Maastricht Treaty provides a suitable legal basis.
A few words now on doctors in training. I think one of the most important merits of this legislation we are now enacting is that it brings to an end the inhuman working conditions, and various abuses, which a junior doctor has to endure. It is most important to patients too, since it has often become apparent that junior doctors who have been on duty or gone without sleep for 60, 70 or 80 hours on the trot are often not best placed to make the right judgements when emergency intervention is required.
The European Commission's suggestion is to allow a temporary exemption, making the limit not 48 but 54 hours, for a period of seven years. The Committee on Employment and Social Affairs arrived at a compromise, to accept the extension from 48 to 54 hours but for just four years, not seven.
As we know, the United Kingdom would like to go further than that, with a derogation for 15 years, but that takes us well into the 21st century, and I think we might ask whether members of the British Government would be happy to be treated in those conditions or not. They might prefer to go to a different hospital. In other words, we have to discuss and vote on all these things today and tomorrow. I believe that this, together with the Ghilardotti report, is one of the most significant pieces of social legislation we shall have produced by the end of this parliamentary term.
Mr President, I should like to begin by congratulating the Commission on bringing forward legislation for the excluded sector. We have in front of us today a comprehensive package of proposals to protect about five million workers in road, rail and sea transport, as well as junior hospital doctors in training and offshore oil workers who are not covered under the original working time directive.
The debate today is the first step in this Parliament, following the new Amsterdam Treaty, to ensure that minimum standards of working time are established for all workers throughout Europe. This is not an easy task. To match minimum health and safety standards and at the same time to have some operational flexibility, which may be necessary in certain circumstances given the nature of these sectors, is not going to be easy. We can be encouraged by the fact that the social partners reached an agreement in the rail industry and in maritime transport.
I particularly welcome the seafarers agreement, given that it was a European social model, which formed the basis of our own wider agreement in the ILO Convention 180. Unfortunately, when we come to the road sector, the social partners were unable to reach an agreement. But they held important negotiations and they have learned valuable lessons.
In drafting my report, which deals with the various transport sectors, my paramount concern has been the need to protect workers against the adverse effects on their health and safety of working excessively long hours. The report is also about ensuring safe and competitive transport systems in the interests of the general public. If we fail to deal with the regulation of working time in the transport sector, we run the risk not only of endangering the health and safety of the workers but at the same time of distorting competition within the internal market. This is particularly true in the road transport sector, where 78 % of transport companies are small businesses operating with less than five vehicles. It therefore makes sense to adopt European-wide rules on working time, which will operate alongside a tachograph and will ensure a level playing-field in road transport.
I fully support, therefore, the Commission's proposal to extend the working time rules to all mobile workers in road transport, including self-employed drivers. These rules would protect road haulage workers, who are subcontracted out and end up becoming self-employed without any choice and without any health and safety protection. Not only will the Commission's legislation protect workers in the transport industry but it will improve road safety in the interests of road users and passenger safety. Up to 45 000 people are killed each year on the roads within the European Union and 18 % of all these fatal accidents involve either trucks or coaches, often as a result of driver fatigue. Only by providing adequate rest breaks, restrictions on hours and working patterns for mobile workers can safety be ensured.
I have consistently argued in this report that too many derogations to the maximum working week, to rest periods or night work for mobile workers, would endanger health and safety standards. I am inclined to argue that the possibility to derogate from the 48-hour working week up to a maximum of 60 hours is, in itself, a substantial derogation and that no further derogations beyond that should be allowed. However, following a compromise we reached in committee, I have agreed that derogations can exist for weekly working time and rest periods, provided that this is negotiated and agreed by the social partners and the workers are offered compensatory rest.
I would like briefly to address the situation of taxi drivers under these proposals. I fully support the Commission's proposal that taxi drivers should come under the scope of this proposed legislation in the interests of health and safety and fair competition. The Commission has been rather unfairly attacked on this. I do not believe that by introducing special categories of workers, we can fulfil our aims of providing basic level protection for all workers in the transport industry.
Turning very briefly to Mr Chanterie's report I would like to congratulate him on his work and thank him for the discussions that we have had. I am particularly concerned about two areas. One is the offshore oil industry, which he has touched upon, where there are traditionally very hazardous hours for health and safety - we saw what happened with Piper Alpha. Some arguments have been put forward for the oil industry to annualise working time. Obviously this will have to be as a result of negotiation.
Finally, on the question of share-fishermen. I welcome a clearer definition of what is a share-fisherman. I look forward to the Commission's proposals for a forthcoming directive on the whole issue of working time and fishermen. This is another area where there are very serious dangers and risks.
Mr President, I should like to say at the outset how happy I am to be speaking on behalf of the Committee on Transport and Tourism on this report as it is the transport sector that this legislation will have the greatest impact upon.
Back in 1993 the working time directive excluded some six million workers. Over 80 % of these were in transport jobs. We said at the time that in particular the exclusion of these non-mobile workers was unfair and illogical. We are pleased now that this anomaly will be put right with this proposal.
The European Parliament has always appreciated the problems that existed within the various mobile sectors, but it has always been a priority for the Transport Committee to ensure that a way forward is found to eventually bring them under the scope of the directive.
We are delighted, on the whole, that the social partners, working with the Commission, have managed to come up with proposals that will put an end to excessively long hours that are dangerous to the health and safety of the workers themselves and to the travelling public as a whole. As far as the Transport Committee is concerned, our bottom line is safety. Safety has always been our guiding principle.
In the rail and maritime sector, agreement was reached. We welcome those agreements. Unfortunately in the road sector there was no agreement between the social partners. We congratulate the Commission on taking an initiative to bring forward legislative proposals. I would also welcome here the trade unions' readiness to negotiate on working time for flight crews in civil aviation, within the joint civil aviation authority. I really hope that an agreement can be reached there.
This issue is very dear to our hearts. It is the implementation and the monitoring of the legislation that now becomes important. It is all very well having good legislation, but making sure that it is adhered to is key. We want to see proper controls and all sections of public transport involved and included.
As draftsman of the opinion of the Transport Committee I would like to thank Mr McMahon for his cooperation and say that this has been a very good example of cross-committee joint work on legislation that will make a very great deal of difference to the health and safety of our citizens.
Mr President, my group is naturally delighted that we are able today to look at two reports which in effect deal with cornerstones of social policy. It is remarkable too that all this is possible in the final months of the term of office of Messrs Chanterie, McMahon, van Velzen and Flynn. In my opinion, they will be sorely missed in future. But what pleases us most is that we now have an end to the situation in which whole sectors are arbitrarily excluded altogether from normal directives, whereby it is claimed that workers in those sectors are so special that they can be expected to work extremely long hours and with particularly short or ridiculous rest periods.
I do accept that there are sectors in which exceptional circumstances obtain. We said to begin with that these were so special that they had to be excluded, but now we are saying that they must in principle be included and that if an exemption is granted, it can be granted only on the basis of an agreement between the social partners in the sector concerned. And that sits very well with Fiorella Ghilardotti's report. We have had people lobbying us, because take it from me, a great many lobbyists have been very busy. People have lobbied us saying that this will not work, because they do not have a social dialogue. We see the requirement that an agreement can only be accepted if it is based on social dialogue as a kind of incentive for people in those particular Member States to revive the social dialogue.
Lastly, I think that after this debate we ought to have a further discussion, involving amongst others the Socialists and Christian Democrats, because there are a number of amendments which I think are very risky, in that grey area between self-employed and employed taxi drivers, for example. I am particularly afraid that there may be no parallelism between the circumstances of employers and employees, so that employees are forced into 'sham' self-employment. I would like a little more debate on that, because to my mind some of the PPE Group's amendments present a dangerous opening.
Mr President, first of all I should like to thank the two rapporteurs. This is a difficult subject and they have both done a fine job. So thank you very much, Mr Chanterie and Mr McMahon!
I can only agree with Mr van Velzen. We cannot exclude sectors from legislation of this kind just because they are problematic. One reason for this is the health of the workers. When I consider the demanding jobs done by mobile workers and self-employed drivers, I cannot see any difference between employees and self-employed drivers in terms of danger to health. I believe that protection needs to be provided for both groups. Of course this also applies to seafarers on board ships, offshore workers and in particular doctors, who certainly do not have an easy job. That is one reason, the workers' health. The other is of course safety, and unfortunately this also affects those who do not work in these sectors. You see, if an overtired lorry driver runs into my car, although I am driving properly, that is certainly not exactly good for me. If a ship carrying oil - and this is something we have experienced - runs aground because the master is asleep, this puts the whole environment at risk. It is therefore very easy to see the wider implications of the safety issue. I think that for this reason alone, this is very, very important.
Mr van Velzen, I think that we should actually make renewed efforts within the two large groups - and perhaps with all the others who are willing to cooperate - to reach compromises on the amendments. I would see this as particularly important in these two areas. I also hope that we find a reasonable solution to the Sunday rest issue, one which the Commission is also able to endorse, without the European Court of Justice raising difficulties once again.
Mr President, we are dealing here with sectors which have been excluded for a long time. The occupational groups concerned have in recent years asked us on many occasions, as Members of the European Parliament, to bring about a solution to their situation. I am thinking for example of aircrews, seafarers and doctors too, as mentioned by Mr Chanterie. My group will be supporting an overwhelming majority of the proposals and also some of the amendments. Our main concern here will be on the one hand the safety and protection of the personnel in question, but on the other hand the safety of society, which is also a factor here. Some speakers have already referred to this. From that point of view, I have also argued in my group that you cannot make a distinction between the self-employed - people who work for themselves - and the rest, because if he is overtired, a payroll employee is no less of a danger than a self-employed person. In virtually all the sectors we are dealing with here, there are two sides to the coin: not only the safety of the personnel in question, because otherwise you could say that employers should look after safety themselves, but also the safety of the rest of society, because there are always going to be sectors in which damage can be caused to the rest of society. So for us that is good reason to have the same legislation applying to both categories of people and to support that element.
Let me add a brief remark on the subject of doctors in the United Kingdom. I find it bizarre that the United Kingdom continues to squabble over this, and given that we have so many UK Socialists in the House, I should like to ask whether, now that the colour of the government has paled somewhat, its position might not change?
Mr President, firstly I must underline the importance of the working time issue for the excluded sectors, in particular road transport, as this involves both social justice and road safety.
In view of the dramatic accident in the Mont Blanc tunnel which has plunged both France and Italy into mourning, we need more than ever to develop sustainable means of transport, offering maximum safety guarantees and fully respecting the environment. These means include rail, inland waterway and sea transport.
Everyone here agrees on this need which must be translated into acts containing provisions to improve road safety in particular. This would specifically involve combating the social dumping practised by the road transport sector whereby drivers have to work shocking hours under conditions which are outrageous in the present day. This should be the main aim of the reports presented today.
The inclusion of self-employed drivers and a better definition of working time are steps in the right direction, as also is the assertion by Mr Chanterie of the importance of Sunday rest. But that is not all that is needed. Accepting a 48-hour working week when 35 hours is being considered in many countries is a major departure and we must not go beyond this. Allowing the possibility of a working week of 60 hours, provided that the average of 48 hours is respected over a four-month reference period, constitutes a blank cheque for all kinds of abuse. Remember that accidents increase after 55 hours' work.
On the subject of night work, the two-month reference period is also too long. For effective control, the reference period should not exceed one month for day work and one week for night work. The trade unions are firm in their demands for this.
My amendments specify these requirements and they also demand a break after four and a half hours' work. Why not when the highway code recommends that car drivers should take a break every two hours?
Finally, I must mention something which is purely linguistic. It concerns the translation into French of the term 'standby'. This is given in the report as 'période d'attente '. I propose that this should be replaced by 'période de grande interruption ' which corresponds more accurately to the spirit of the proposal.
To conclude, we are dealing here with an issue which is of great significance. We must firmly establish the objective of a labour-oriented Europe which can really improve the situation of the employees concerned.
Mr President, I too would like to congratulate the two rapporteurs on their work and also the draftsmen from the various committees for their assistance on what is a very difficult area to legislate on. While I welcome the general commitment towards ensuring the health and safety of workers and also guaranteeing that there is cohesion across the Member States with regard to the minimum protection that will be available, I fear for certain sectors. In particular, when we mention imposing similar restrictions on self-employed people we are in danger of becoming too much of a nanny state where we try to control everything and regulate what everyone does. Allowance should be made for the self-employed running their own businesses, who should not be confined in the same way as other people.
However, be that as it may, the matter of transport in particular impacts very much on the general public. Because of the dangers which are present because of lack of proper controls and rest periods for people involved in the transport sector, it is essential that we have common regulation across the European Union.
The only criticism I have of that section of the reports is that I do not feel there is enough flexibility built in to ensure that the so-called standby or waiting period is taken into consideration. Having read the report and the amendments I am still not fully convinced that the distinction is clear enough between the standby duties and the waiting time.
Secondly, with regard to the question of junior doctors in training, it was unfortunate that when the original working time directive was proposed by the Commission, this sector was excluded. Junior doctors play a critical role in patient care. There are instances where junior doctors in training are working 120 hours a week. Some of them are working straight shifts of 36 and 37 hours without any rest period or sleep. It is impossible for any human being to perform properly under those circumstances but, more importantly, it is more difficult for a doctor to make proper clinical judgments with regard to the treatment of patients while working under those conditions. So I welcome the proposals put forward by Mr Chanterie to try to bring some regulation and flexibility into that sector.
Finally, I should like to pay tribute to the Commissioner himself. It may be the last opportunity I have to do this in this House. When he started off in this job many years ago, he came forward with many legislative proposals which many people in this Parliament said were pie in the sky and would never be achieved. I hope this Parliament, the media and the public will recognise his tremendous record in not only completing his legislative programme but bringing Parliament along in support when people said it could not be done.
Mr President, I think that we should start with the concept of flexibility. It is true that in a complex situation, we need rules which vary slightly and which are adaptable. But at the same time, we need clear minimum standards which ensure that the quality of the work, the safety of third parties and also the safety of the employees themselves are not at risk. I do not think that there should be room for any flexibility here, and nor do I see how anyone, regardless of the type of contract they have - whether they are a franchise-holder or an independent trader or whatever - can suddenly be exempted from these minimum requirements, which concern their own and other people's safety.
Having said that, I must also welcome the compromise reached here, because it is a first step towards bringing these sectors - whose exclusion, when we have an internal market and when these very activities are expanding, was unjustified from the outset - back into a system of statutory regulation. They are complex, and therefore need rules which vary slightly. In this context, we need to give much more recognition to the role played by the social partners in terms of implementation, and I think that experience shows that all those who are involved in the practicalities of implementing rules of this kind on the ground - which means experts, which means the two sides of industry, as the British call them - should be given a tangible role in the implementation process.
Basically, this is what has happened. In this respect, I think that the two reports are on the right track. I have one further comment on Sunday rest: I do not see why it should not be possible - in our modern flexible world of production - for us to agree on a time of rest. That too is an important part of social cohesion and communication and ought to be attainable.
Mr President, the main principles underlying the directive on working time are important and are indeed worthy of this Parliament's support. The stated objectives are fairness to all workers in their conditions of employment, as well as recognising issues of health and safety that are able to be addressed by at least some of the Commission's proposals and some of the rapporteur's opinions. However, measures designed to achieve desirable objectives, I would contend, must be practical and be capable of recognising the special nature of certain sectors and the unique working conditions and practices therein.
I represent, for example, offshore workers in two very different industries: in fishing and in oil. On the one hand share-fishermen, who work for themselves, resent the possible imposition of yet more restrictions on their working practices. Yet, on the other hand, I know from many letters from constituents on this subject that hundreds of offshore workers in the North Sea oil and gas industry would welcome being brought under the working time directive.
However, I am concerned that, as things stand, its implementation may not have much direct and positive impact on those it is really designed to target. For example, I am concerned that many offshore contract labourers would still not be entitled to paid annual leave because of the shift rotas which they work. It would be an irony if the working time directive was imposed upon fishermen who do not need or want it but fails to benefit oil workers who do.
We must make sure that our policy is flexible enough to target the real problems. We must ensure that our proposals are workable and acceptable to those most directly affected by them.
I am aware that Mrs Bonino's officials are exploring possible ways of taking account of the special needs of the fishing industry. I certainly hope that a satisfactory solution to that will be found with the support, I hope, of Mr Flynn. Here in Parliament we have a chance to show that we are responsive to the real needs of sectors such as offshore workers and to prove that we are not a remote and inflexible bureaucracy.
Mr President, ladies and gentlemen, the Commission proposal now before us is based on the 1993 working time directive and concerns the sectors and activities which were excluded from it. We know from the background to the process of adopting that directive that it met with considerable resistance in the Council. This change is intended to bring the sectors which were excluded - some of them without good reason - within the scope of the directive. Of course, like previous speakers, I am concerned about protecting the health and safety of both employees and the others who are affected. At the same time, this begs the question of whether having extended and all-embracing rules at European level is compatible with the principle of subsidiarity. This week we shall also be discussing the need to modernise the organisation of work. Working time is an essential part of this.
We know from statistics how much working time varies across our European countries, and that it is dependent on factors such as production technology and particular cultural features. European legislation applying to all sectors and to the whole of Europe should not stand in the way of these traditions. I also have a comment on Sunday rest: in my opinion, Sunday rest is particularly important in today's restless world, especially for family life, social occasions, keeping up traditions and for clubs and organisations.
Mr President, ladies and gentlemen, I would like to thank the rapporteur for an excellent and well-informed report. There are many objectives behind the regulation of working time, and recently a lot has been said about the effect on employment of reduced working time. The subject is also linked to the idea of promoting health and safety, as has been mentioned here, and in many Member States we have seen that it is this area that has been affected most by experiments in reducing working time, in spite of the fact that the purpose was often to increase employment. The need to promote workers' mental and physical capacity for work through the regulation of working time still exists. Seen from this viewpoint too, Mr McMahon is largely right to support the Commission's directives, as he does in his report.
There are good reasons for extending the health and safety protection accorded to employees to include self-employed drivers, not just for the sake of the drivers in question, but for the sake of the other drivers on the road. I myself dozed off at the wheel of a lorry in Finnish Lapland. Finland is the size of Germany and is Europe's most sparsely populated country, and a long road, a tired driver, and the fact that it was dark was a disastrous combination as far as I was concerned. Conditions are different among the Member States of the Union, and we also need to take account of the problem of night work. In Finland, for example, which is a big country, good, efficient services depend on a long-distance transport network. I therefore propose a qualification, but otherwise I am happy to endorse the report.
Mr President, first of all my compliments to the rapporteurs, Mr McMahon and Mr Chanterie, for all the hard work they have put in on this directive. The working time directive is one of the most complex, but also one of the most important directives in the area of safety and health. Nothing is more of a factor in stress and poor performance than excessively long hours of work. The 1993 directive on the organisation of working time was therefore a major achievement.
The UK Government got nowhere when it claimed that working time was not a health and safety issue. That position was rejected by both the Court and the Council. What was strange was that so many sectors were taken out of the scope of the 1993 directive. We in Parliament accepted that, but we did insist that equivalent systems should be introduced in the sectors that were excluded. In some sectors, the social partners have concluded agreements. These we can accept and transpose into legislation.
In a number of other sectors, the Commission has had to resolve impasses, for example over doctors in training. Problems arose over these, to which satisfactory solutions have been found in the Committee on Employment and Social Affairs.
Two problems still remain. One concerns off-shore operations, and the other Sunday working, which was mentioned in the old directive. The Court has declared the sentence on Sunday working in the current text to be inapplicable. The sentence read as follows: 'The (minimum) rest period referred to in the first subparagraph shall in principle include Sunday'. This sentence relates to the principle that it is possible to limit Sunday working. That is an important value in our in some respects totally unregulated society. The Commission is totally ignoring this. It wants quite simply to delete the sentence, although the Court judgment does not inherently indicate that this is necessary. The Commission would do well to reconsider. This is a very important question of principle which has to be resolved in the light of the Amsterdam Treaty. We do not want to discard the article but reshape it. Consequently, we are not in favour of Article 1(b) of the Commission's proposal and will request a separate vote on it.
Mr President, this working time directive concerns employees' working conditions, which is an important issue. A directive of this type should be based on agreements between the social partners as to what constitute reasonable working conditions, both for employees and firms. If it is to be applied in the right way, it is vital that it should have strong support from the social partners. With particular reference to my own country, Sweden, we make a point of ensuring that such support exists, so that rules of this kind have some meaning.
The directive also concerns other important issues, namely protection of workers' health and safety, as well as of the surrounding environment; it is important to ensure that transport does not endanger either people or the environment. In this respect, the directive is of value. Its scope has now been extended to cover a further five to six million people, which means that it is even more important to ensure that the rules are both practical and constructive.
There are one or two points that I should like to emphasise. Firstly, that it really is a question of minimum standards. Every Member State should therefore have the right to draw up tougher rules in the interests of both the environment and safety: that much is crucial. Secondly, regulation should be on the conservative side, rather than too detailed. Instead, those with practical experience should be allowed to interpret the minor details, in order to avoid being hemmed in by petty restrictions.
Having made these few comments, I would in general support the proposal. In my view, it is a step along the road to a safer and healthier Europe.
Mr President, I want to congratulate Mr McMahon on the presentation of a very fine report.
I will confine my remarks to the fishing and maritime sector. The fishing industry in my country and in Europe generally is not like any other commercial and economic activity. It is a peculiar industry with its own special characteristics and needs and European legislation should be tailored at national level to suit the unique circumstances. I have represented the fishing industry's interests in Ireland, both at local and national level, for many years and at European level for the past five years.
While I support the broad thrust of the working time directive for many sectors of social and economic life, I believe that more specific legislation is needed so as to guarantee the exemption of the fishing industry from the demands of this working time directive.
I fully agree with the rapporteur when he states that the specific derogation for share-fishermen's needs to be adequately defined. I agree with this proposition, but the European Union must at all times take cognisance of the special nature of the industry and of fishing villages throughout the length and breadth of the Union.
The proposals in the maritime sector also include the European Commission's recommendation on the ratification of the ILO Convention on seafarers' hours of work and the manning of ships. The agreement reached between the social partners largely reflects the content of the Convention with regard to the minimum hours of rest, as well as introducing new provisions on health assessments and annual leave.
With regard to the verification of working hours, the European Commission has annexed a model format regarding hours of work and rest for seafarers and has suggested that the Member States should harmonise their legislation in this manner. Any changes which are going to be brought about in this regard can only be done in agreement with the fishing industry in Ireland and in Europe.
In conclusion I wish to congratulate Commissioner Flynn on his persistence in having the original directive accepted despite the many obstacles at Member State level. I would now ask him to begin to consider Parliament's view, the Committee on Fisheries' view, in relation to the unique circumstances of the fishing industry.
Mr President, Directive 93/104/EC establishing the general rules on working time excluded several sectors including the transport sector. In this sector, the rights of employees are more often than not disregarded. It was under pressure from Parliament and also to plug this gap that the Commission adopted a White Paper on excluded sectors and activities.
In its opinion on this report, the Committee on Transport and Tourism advocated extending the directive to non-mobile workers and including other aspects such as annual leave and rest periods for mobile workers. The reference period for these workers is quite naturally the whole year and I do believe that our discussions must remain within this framework. This is because this is a very specific sector which carries serious risks in terms of both working conditions and health and safety. For this reason, I believe that talking about annualising working time should not be regarded as outrageous, as long as this provides a clearer view of the real situation in this profession and provided that we can perhaps tackle its shortcomings more effectively. Working time could be reduced by taking the average weekly working time, calculated over the year, and prohibiting anything over 48 hours per week.
However, on a more general level, by this I mean taking into account mobile and non-mobile workers, the basic question is as follows: has the directive changed the life and work organisation of European employees? Clearly the current answer is no. Once again we have a fairly vague framework which does not define strict enough limits. As a result, our labour-oriented Europe solely consists of a minimum framework and although harmonisation favours a limited number of European citizens, it represents a backward step for the majority. While Europe as a force for labour remains restricted by this framework, it will never become sufficiently visible to the public, just like the monetary side of Europe today.
Mr President, like Mr Sainjon I believe both that this directive is long overdue and that its content does not match the hopes of employees in this sector. It is overdue because the road transport market in the Community was fully deregulated over a year ago and the social dumping which was already very apparent in this sector is simply increasing. It is inadequate because it does not provide any significant progress overall in terms of either public safety or the working conditions of employees or self-employed workers in this sector.
The figure of 48 hours proposed as the maximum working week is more than what was specified in Regulation 3820/85 establishing the organisation of road transport. In order to be consistent with this regulation we would have to consider a maximum working week of 46 hours. Yet it is clear that this figure of 46 hours is well in excess of the target of 35 hours and is by no means a massive reduction in working time, which seems to be one of the main areas of progress to be prepared and achieved in this century; this will also leave gaps in terms of public safety.
Even worse are the exceptions, or rather the exception, provided for by the directive and involving the maximum working week of 60 hours. You can imagine the effect that this will have on public safety and the living conditions of drivers. This exception is not acceptable. However, in order to improve the directive, even though we condemn the principle behind this exception, I would ask you to support Mrs Moreau's proposals. She believes that this time should be less than 60 hours - I would remind you that the authorised driving time is 56 hours - and in particular that this should be calculated over a period limited to 28 days. This corresponds to the time which can be monitored and appears more reasonable than a period of four months during which abuses will be easy to perpetrate.
To conclude, this directive is inadequate despite the small hesitant steps which I must welcome, specifically the similar treatment of self-employed workers and employees. Although this is a start, it largely does not match the hopes of this Parliament and of employees in this sector.
Mr President, Commissioner, ladies and gentlemen, we have not always been able to take it for granted that Parliament and the Commission would regard rules on working time as part of protecting health and safety in all sectors. Thanks to the two reports we are debating today, this does at least seem to be clear now. I should therefore like to thank both the Commission and the two rapporteurs for their work, and in addition express my hope that the same opinion will prevail in the Council.
I am speaking here on behalf of the PPE members of the Committee on Transport when I say that it is good that road transport - a sector with over five million employees - is not going to be excluded any longer; in my view, it is simply obvious that this should be the case. In road transport in particular, there is a direct correlation between working time and the numbers of accidents. I should like to stress once again how important it is for this to be implemented quickly, but also for compliance with all the measures to be enforced in all the Member States. Even though there is strong competition in the transport sector, it should not come at the expense of health or public safety.
The two directives are being dealt with and adopted in parallel. This shows that we intend to be consistent. It seems to me that it is important - as the rapporteurs also emphasise - for these directives to establish minimum requirements, and thus for certain countries which might have stricter criteria on safety not to interpret the directives as a licence to dismantle them. Although these directives certainly resolve the working time problem to a large extent, let me nevertheless draw your attention to a particular problem, that of local transport. Local transport covers the carriage of passengers by both road and rail. To my mind, given that many countries already have appropriate rules in this sector, the derogation in Article 7 of Directive 98/319 ought to be maintained, or this sector should quite simply be incorporated into the 1993 directive. I believe that this is what both the Commission and the employees and employers in this sector would wish to see.
Mr President, I would like to congratulate the rapporteurs and in particular Mr McMahon, to whose report my remarks are particularly addressed. I welcome the attempt to provide greater regulation and I regret that agreement could not be found with the social partners on road transport. However, I think there is a problem with the Commission proposals to which the rapporteur pays insufficient attention. That is that coach and bus drivers are effectively being categorised as road hauliers though they carry out very different tasks, requiring very different working hours. This leads to problems in two areas.
The first is safety. These proposals are designed to ensure a high level of social protection for workers as well as a high degree of safety for passengers. No one would disagree with that. But the Commission statistics are slightly misleading. They tell us that 18 % of fatal accidents involve trucks or coaches and yet buses and coaches are actually one of the safer forms of road transport. Indeed, in the United Kingdom, only 2.2 % of fatal road accidents involve buses or coaches. It seems to me that the extra costs that these proposals will put on small businesses - in particular small coach companies - will lead to reduction of investment in safer and newer vehicles, which will hit the industry and perhaps undermine passenger safety.
My second point concerns service. I am sure that Mr McMahon, like myself, regrets the destruction of the UK railways by the Conservative Governments and the way in which the road industry therefore developed. But the fact is that in rural areas, such as the one I represent, bus services are becoming increasingly rare. People rely on buses and coaches and the extra costs and lack of flexibility in using existing staff which these proposals would bring will have a knock-on effect which will lead to cutbacks in services.
In conclusion, I propose that we ought to be looking at classifying road passenger transport with rail transport for the purposes of such regulation. This would allow services to be enhanced with no cost in terms of passenger safety.
Mr President, earlier today Mrs Green, the Socialist Group leader, said that our agenda is for jobs - really? If that is true, then we wait to see the Socialist vote against these two reports because these proposals would cost jobs. My own group has put down some very helpful amendments to them, but, as amended by our rapporteurs, these show old-style, old-Labour, Euro-social-engineering at its worst: inflexible, authoritarian and unrealistic.
Everyone knows that the sectors originally excluded from the working time directive were left out because of the difficulty of including the workers they cover. Nevertheless, the Commission has put the proposals forward. In my view, Parliament's contribution might have been to try to help find a way of combining protection of workers with a flexibility that enables Europe to retain its competitiveness. The contribution of our two rapporteurs is to make things worse. Mr Chanterie confirms that he wants to include share-fishermen in the working time directive, cutting their working week, their ability to work as they wish and ultimately cutting their opportunity of making a likelihood. What sort of message is that to the fishermen in the south-west of England who are having a hard time making any living at the moment?
Mr McMahon hammers the taxi drivers of Europe by insisting in his amendment that the 48-hour week they are compelled to work within must include standby time, that is, time when they are not earning anything. He also insists that all self-employed drivers must have a tachograph.
Mr McMahon and Mr Chanterie should listen to the words of a taxi driver - Mrs Wendy Smith - who has written to me from Sidmouth in Devon. She says: this directive would destroy private hire completely and I am afraid no-one is going to work under these conditions; there is a lot to consider before destroying the taxi service, but perhaps they are only interested in dictatorship.
How embarrassing it must be for Britain's Labour Government to read the McMahon report! We have asked in vain what the British Government thinks about it. Here, at last, they are faced with the consequences of Mr Blair's handiwork in signing up to European social policy and whatever he may say, such laws will be adopted by qualified majority. Get out of that Mr Blair! I urge colleagues to vote against these damaging reports.
Mr President, I wish to begin by congratulating the two rapporteurs on two excellent reports. The Commission and Parliament have been working together for over six years now to ensure that workers currently excluded from the working time directive have appropriate protection.
I shall begin with Mr Chanterie's report. There is complete agreement between the rapporteur and the Commission on the objectives to be achieved. There are, however, a considerable number of amendments which have been tabled by the rapporteurs and other Members. Most of these are acceptable to the Commission. They are Amendments Nos 1 to 8, 10, 11, 13 and 16. In particular, I welcome Amendment No 11, which provides a useful definition of share-fishermen. I also welcome the support from the rapporteur for the Commission's proposal in respect of the annual leave as far as share-fishermen are concerned. I have much sympathy with the arguments put forward in favour of most of the other amendments but none of them represent a fundamental opposition to the Commission's approach but rather a difference of emphasis in certain ways.
I completely agree, for example, that no sector or activity should be excluded from Community legislation on working time. The only difference between the Commission and the rapporteur in relation to seafarers is the way in which this is to be achieved. The Commission proposed, at the express wish of the social partners in the maritime sector, that only the directive implementing the agreement between the social partners should apply to the workers concerned, but only these workers are excluded from the general directive. There can be no gaps here.
In the case of Sunday rest, the situation is rather different. The provision in the working time directive that the weekly rest period should in principle include Sunday was deleted by the European Court of Justice. The Commission's proposal merely recognises that, it does not seek to alter it. I know that the rapporteur would like to reinsert that provision, and I understand his reasons for doing so. However, whatever the merits of the case, I suggest that this is not the time to do it. The sole purpose of this proposal is to protect workers in the sectors and activities currently excluded and it has taken over five years to get this far.
I do not want to open up the debate on other issues as we would then lose sight of our prime objective. I cannot, therefore, accept this part of Amendment No 9.
The most controversial area is the issue of doctors in training. Here the Commission proposed a transitional period of seven years for the application of the maximum of 48 hours on average, under certain conditions. In the Council a number of Member States are seeking longer limits on the basis of the time needed to provide basic university education to sufficient numbers of would-be doctors.
While I would dearly love to support Parliament's Amendment No 15 on this point, I believe that the Commission's proposal is more realistic. While the health of doctors and patients is paramount, we must take into account the effect of a radical change on the provision of health-care services.
Another issue in this report concerns the annual limit on working time. Again I can understand the amendment proposed but our proposal seeks to establish minimum provisions which can be applied right across the board. In certain circumstances, in particular in the sea-fishing and transport industries, the calculation of the limit on an annual basis is justified and Amendments Nos 17 and 20 are too restrictive, while Amendment No 18 does not really add value to the proposal.
Finally, Amendment No 19, which seeks to expand the definition of mobile workers to include rail workers, is not acceptable.
I turn now to Mr McMahon, our other rapporteur. I should like to mention first of all the maritime proposals. I am very pleased that the rapporteur accepts the Commission's proposals, subject to the two directives being implemented simultaneously, with the ratification of ILO Convention 180 and the Protocol of Convention 147. This is entirely consistent with the Commission's approach.
On road transport, I welcome the broad support in the report for the initiative on working time in this sector and, in particular, for the inclusion of the self-employed. Clearly this is not just a health and safety issue for road-transport workers, it is also a matter of public safety, as Mr Crowley said. In addition, there is an obvious need to combat distortions in competition in a highly competitive sector, which Mr McMahon referred to.
I am very happy to say that the Commission can accept those amendments which clarify the text. They are Amendments Nos 4 to 7, 11, 14 and 15 and the first half of Nos 1 and 16 and the second half of No 8. The Commission accepts in principle the need to insert a definition of a self-employed driver, as proposed in Amendment No 10, but intends to cover a wider scope in its definition.
In order to maintain the integrity of our proposal, we must reject Amendment No 25, which seeks to exclude urban passenger transport from the scope of the directive.
As regards the derogations, we are prepared to accept part of the compromise Amendment No 12, which relates to Article 7(2) of our proposal. We have found a general lack of support for the existing proposed derogation of up to 12 months, not only in the Council but also in the industry itself. As a result, we are prepared to delete this derogation.
There are elements that the Commission cannot accept. Parliament is aware that the Commission's stance on derogation is generally to maintain a balance between flexibility in work organisation and a minimum level of social protection. It was on this very issue that the original negotiations foundered. While I appreciate the emphasis given by Parliament to collective agreements or derogations in Amendment No 12, nevertheless the Commission considers that Member States should be offered the opportunity to provide clear rules through national legislation as in the general working time directive. This amendment is therefore not acceptable.
In addition, the Commission is still convinced that, to facilitate the organisation of work in the urban transport sector in general, the derogation offered in Article 7(3) should be retained and so we cannot agree with Amendment No 13. The same argument obliges us to reject Amendments Nos 22, 24 and 27 to 30.
There are other amendments which the Commission cannot accept as they fall outside the remit of the proposal, thus Amendment No 19 and the regulation of contracts between transport agencies relate to contract law. As to Amendment No 18, on establishing a common range of penalties, it is difficult to see how Member States acting individually can establish a common range while detailed prescription by the Community in this sensitive area would be inappropriate.
Similarly, we must reject the second half of Amendment No 16 which is over-prescriptive. Certain other amendments would not clarify the text. Amendment No 17 adds a non-regression clause which is already in Article 11(3) and the Commission text reflects what is set out in the general working time directive. Amendments Nos 21 and 23 would potentially cause some confusion. As the rapporteur has accepted the Commission position on the location of the maximum weekly working time provision, in Article 3, the part of our Amendment No 1 which proposes to change recital 16 should also be deleted.
Amendments Nos 2 and 20 include a clarification on emergency mobile workers and as the primary function of these workers is not road transport, the Commission considers that they come under the general working time directive and therefore we cannot accept these amendments. Amendment No 3 and the first part of amendment No 8 include standby duty within the definition of working time for the self-employed. The Commission considers that standby duty, as defined in the proposal, is purely an aspect of an employee's duties.
Finally, as regards Amendment No 9 on night work, in recognition of the diversity of geographical locations and legislative arrangements within the Member States, the Commission considers the proportion of annual working time which determines whether workers may be classified as night workers should be left to the Member States in consultation with the social partners rather than applying a rigid 48 days. That is to say, the amendment would conflict with the general working time directive. I hope I have clarified the Commission's position on this difficult proposal.
I am grateful to Parliament for the broad support it has given to the Commission proposals and for the speed with which it has dealt with them. I know that this view is shared by my colleague Mr Kinnock and that as a result the Council, under the German presidency, will be able to adopt the directive putting into effect the seafarers' agreement and to reach a common position on the other three points.
Finally, I should like to say to Mr Hudghton that share-fishermen are covered except for paid holidays. To Pat the Cope Gallagher I would say that the Committee on Fisheries agreed to all these matters and we are pleased to have that support. The question about the 48 hours, the reference period of one year, the holidays - unless we are dealing with share-fishermen - the question of medical assessment and adequate rest will be defined in a further directive which has been promised.
My final word is to Mr Crowley. I thank you for your kind words. I would suggest to you and to the House that the social agenda has advanced quite a lot over the past number of years. That has been achieved by a lot of determination by certain individuals, the support of good people in cabinet services and the great support I received here from the European Parliament. I am grateful for your comments.
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
Democracy, rule of law, human rights and fundamental rights
The next item is the joint debate on:
the recommendation for second reading (A4-0135/99), on behalf of the Committee on Development and Cooperation, on the common position adopted by the Council (5240/1/99 - C4-0036/99-97/0191(SYN)) with a view to adopting a Council Regulation laying down the requirements for the implementation of development cooperation operations which contribute to the general objective of developing and consolidating democracy and the rule of law and to that of respecting human rights and fundamental freedoms (Rapporteur: Mr Torres Couto); -the report (A4-0153/99) by Mr Galeote Quecedo, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the proposal for a Council Regulation (EC) laying down the requirements for the implementation of Community operations, other than those of development cooperation, which, within the framework of Community cooperation policy, contribute to the general objective of developing and consolidating democracy and the rule of law and to that of respecting human rights and fundamental freedoms in third countries (9582/98 - C4-0508/98-98/0813(CNS)).
Mr President, ladies and gentlemen, we are today debating an extremely important subject for cooperation and development at European level. This debate concerns a recommendation for second reading, which I am presenting, on the general objectives of developing and consolidating democracy and the rule of law and of respecting human rights and fundamental freedoms in developing countries. The report by Mr Galeote Quecedo on the same subject but applying to third countries is also being considered in this debate.
With regard to the Council's common position, I must mention the following issues. The Council's common position does incorporate - sometimes only in part or with changes - a number of the amendments made by Parliament at first reading on the basis of the report by its Committee on Development and Cooperation. However, I note with regret that the majority of the most important amendments proposed by Parliament have not at this stage been adopted by the Council. This applies in particular to the amendments relating to budgetary aspects, those linked to comitology - which, it must be stressed, are of key importance for Parliament - and those seeking to strengthen the procedures for informing Parliament and to give the draft regulation an unlimited duration.
Just as important as the amendments promoting democracy, the rule of law, human rights and fundamental freedoms are those aimed at extending the scope and objectives of the draft regulation to cooperation operations for promoting the proper management of public affairs. This is a vital aspect which has nevertheless not been accepted by the Council, and Parliament should take a determined stance on this because it is fundamental for development and healthy cooperation with developing countries. Regrettably, without any controls we must acknowledge that aid from the European Union is frequently lost due to corruption, warmongering and inappropriate management of the resources which we provide to developing countries.
Our cooperation has to be aimed at eradicating the hunger, poverty, misery and illness which are increasing at an alarming rate in most developing countries. This aid must not be used for more armoured cars, more weapons of destruction, more mines and more potential wars which simply decimate the defenceless civilian populations, thereby constantly attacking the human rights which we are trying to defend. Consequently, this premise must form a cornerstone of the EU's policy for cooperation and development with the developing countries.
I must also underline that the reasons which led the Committee on Development and Cooperation and the European Parliament to table their amendments at first reading are still as relevant and topical. In these circumstances, I take the view that all the amendments not accepted by the Council should be retabled at second reading.
I must also draw your attention to the importance of an amendment which I am tabling together with Mr Galeote Quecedo and Mrs van Bladel. This concerns the adoption by the Commission of measures needed to establish a code of conduct for partners involved in actions governed by this regulation.
I must also make a final political point on the following issue. The Community action for promoting human rights and democratic principles must respect the principle of the universality and indivisibility of human rights as these form the key elements of the international system for protecting human rights and the basis of European construction. In this respect, the European Union cannot have different levels of action and different measures according to whether the context is Kosovo, Africa or East Timor. We must end the hypocrisy which is rife and the idea that the economic interests at stake must prevail. I would highlight and strongly protest at the position of the German Presidency which is heavily involved in the military action in Kosovo. When international public opinion is told about the Indonesian Government which is carrying out terrible massacres in East Timor and is continuing to attack the basic rights of the Timorese population, it should also be told that the German Presidency, which is fighting Milosevic in Kosovo, is in favour of President Habibie in Indonesia. The German Presidency is stressing and supporting what it calls good governance and the process of democratisation which is being implemented in Indonesia. It is this type of duplicitous position and these double standards which frequently discredit the Union and ensure that international public opinion does not always understand the value of our measures and policies.
Mr President, today sees the culmination of a procedure which turned out to be longer and more complex than expected, due to the need to break down the Commission's initial proposal into two texts according to the various geographical areas where Community cooperation action regarding human rights and the development of the rule of law and democracy might be called for.
Nevertheless, in our capacity as rapporteurs for the two reports we set ourselves the task of processing both texts in as coordinated a manner as possible. In this way, we hoped to achieve one of Parliament's key aims since the beginning: ensuring that when the two regulations were presented to the House, they would prove identical in content and would have the same aims and objectives, despite being officially divided into two separate regulatory texts. In this connection, it is important to mention that the texts we are considering today are the result of a broad consensus.
Taken as a whole, the operations we are studying today already have obvious quantitative significance. Since 1991, Parliament has been attempting to make this more evident by grouping together all the articles of the Communities' budget referring to the promotion of human rights and democratic principles in a single budget line, B7-70.
These operations are much more significant from a political point of view, however. They involve a genuine European philosophy of support for the development and consolidation of the rule of law, the defence of democratic values and respect for the rights and freedoms of all people.
Our main aim has been to strengthen a range of principles and criteria that are considered to be of fundamental importance for the promotion of a coherent, systematic and effective policy in this area. In brief, we have sought to guarantee appropriate planning and programming of operations to establish the Community's priorities in these matters. We have also sought to strengthen the identity and visibility of Community actions, to establish well-regulated, clear and uniform procedures for all those involved, and to ensure that the actions have a real and sustainable impact on the societies in which they are undertaken. Further, we have worked to facilitate better monitoring, to guarantee that the best possible use is made of the resources devoted to this end, and to ensure that our actions are coordinated as closely as possible with the Member States' policies and initiatives in these areas.
There is no need to dwell on the details of the significant procedural components of the regulation. It is suffice to say that every effort has been made to ensure that the procedures are as transparent and effective as possible and that they are adequately monitored.
I do however think that special attention should be paid to the changes proposed in order to introduce coordination instruments at all levels. In particular, I believe that the suggestions included in the proposal concerning cooperation with the Member States of the Union are most relevant.
Lastly, I would like to refer specifically to the various proposals contained in the reports that have been approved in committee and that relate to the European Parliaments's role in the development of programmes concerning human rights and democracy. In my view, Parliament's role as outlined in the initial version of the proposal is clearly inadequate.
Of course, the proposal I am discussing today includes a range of significant amendments designed to ensure a valid role for Parliament in those procedures. To this end, specific measures have been introduced, including the plan to set deadlines for the Commission to complete its assessments and submit the results to Parliament. Commission communications are to be forwarded to the European Parliament, not just to the Member States. The Commission is to present an annual report to Parliament and this must include details of the implementation of the programmes for the previous financial year and of the programming and selection of the programmes for the current year. It must be submitted to Parliament in good time to allow Parliament to hold a full annual debate during the first half of the year and before it considers the relevant budget item in the general debate on the annual budget.
If these measures are incorporated into the text, they will provide for a substantial increase in Parliament's control. Nevertheless, administration will not be affected and will remain the exclusive responsibility of the European Commission.
Ladies and gentlemen, I trust that all these proposals and suggestions enabled us to attain the objectives we set ourselves, not only in terms of studying and debating this particular regulation but also as regards the long-term aim of this House, which, for years, has been striving to enhance and regulate Community cooperation aimed at promoting human rights and political freedoms.
I trust, too, that these arrangements, as presented to us today, will help us to establish new and more effective channels of cooperation with those who are engaged in a daily struggle to this end. Finally, I hope that all this will eventually result in the improvement of the Community's procedures for managing and making use of resources.
Mr President, Mr Galeote Quecedo has produced an excellent report on the proposal for a Council regulation concerning strengthening the legal base for aid to promote democracy, the rule of law, and the reinforcement of human rights. The report relates to a Commission initiative which the Council divided into two some time ago. The other proposal for a regulation is on the agenda for second reading under the cooperation procedure and is the subject of a report by Mr Torres Couto. Mr Torres Couto's report mainly concerns developing countries, and this report by Mr Galeote Quecedo relates to other countries.
The Committee on Budgets drafted similar opinions for both reports, with comments on funding frameworks, technical support and comitology. When the budget for 1998 was being debated, Parliament agreed that an advisory working party on human rights should be set up. Its purpose was to coordinate action annually, and it would comprise MEPs and representatives of the Commission and Council. We have had good results with a similar working party, inter alia within the framework of the MEDA programme. This working party would be treated in the same way as committees made up of Member States' representatives. The establishment of the working party was already proposed in Parliament's opinion as set out in Mr Torres Couto's report, but this was rejected by the Council, so the rapporteur is now proposing it again, and I support this. Unfortunately, the report we are now discussing by Mr Galeote Quecedo does not include these provisions concerning the working party, so Amendments 38 and 39 have been tabled on behalf of the Committee on Budgets. I support these amendments and I hope Parliament will adopt them, as they are consistent with the position Parliament has so often adopted in the past.
Mr President, thanks to the generosity of your predecessor I had five and a half minutes to present my proposal for second reading on this subject. So that my time now is not wasted, I will reiterate some points which I aimed to stress in my draft opinion on this matter and which, in essence, Mr Galeote Quecedo has already highlighted extremely well in his speech. Due to the coordination between the two committees and between the two rapporteurs, with all the political groups participating extensively in the work of the two committees - I had personal experience of this in the Committee on Development and Cooperation - it was actually possible to determine a whole range of proposals. These aim to reinforce the coordination, efficiency, transparency, rigour and control of the implementation of an instrument which is fundamental to the future development of the countries with which the European Union is aiming to strengthen its links, namely the developing countries and third countries.
This work therefore resulted in a combined effort and was carried out with a great sense of responsibility. We were even able to accept a range of very important proposals put forward by other political groups. For example, I must highlight the importance of the proposals put forward by Mr Telkämper on behalf of the Green Group involving measures to combat racism, xenophobia and sexism. I must also emphasise the proposals submitted by Members from the Group of the European People's Party supporting initiatives to abolish the death penalty. Mention should also be made of the important role assigned by both documents to reinforcing the participation of new partners who may be able to act constructively in this area. In particular this participation of new partners will not be subject to any discrimination and in fact, on the contrary, will respect full and total pluralism in political, religious and social terms.
After a long process of negotiation on this subject, both in Council and in Parliament, I therefore believe that we have arrived at a final text which is highly encouraging for this House. Saying this, I must once again take the opportunity to congratulate Mr Galeote Quecedo on his excellent work. In particular he has made himself available so that we could work together constantly in order to combine our efforts and produce a document which would merit not only the widest approval of this House but also the acceptance of the Commission and Council. I must thank the political groups, in particular the Group of the European People's Party, the UPE Group and the Green Group, which have all contributed in a decisive manner to the vast improvement of these documents. Congratulations, Mr Galeote Quecedo.
Mr President, I have here the text of the speech I made on this report by Mr Torres Couto in December of last year. It would not be very sensible of me to read out again what I said at the time, but believe me when I say that it would be highly relevant to what we are discussing today. This is actually a good example of how the heavy burden of procedures prevents our parliamentary work from being as versatile and flexible as we would like.
I certainly hope that today's debate will be the last on this important matter. It is worth remembering that this is the fourth occasion on which we have debated the issue in scarcely four months, that is, since last December.
Mr Torres Couto's report has been debated at first and second reading. Mr Galeote's report has been debated too. A further debate on my own report on the same issue took place in January. As was only to be expected, all the speakers tended to rehearse the same or similar arguments.
I should point out that I did not discuss this previously prepared speech with Mr Galeote. However, in his own recent speech, Mr Galeote quite justifiably expressed his regret at the duplication of effort involved in a dual processing procedure for what ought really to be a single regulation for Community actions to finance cooperation and actions promoting human rights and democratic values in third countries and in developing countries.
Mr Torres Couto has also said today how much he regrets having to table exactly the same amendments today. The Commission had already stated that it accepted and supported these amendments, but in the end it was not prepared to include them in the regulation. Most of these amendments are also identical to those tabled by Mr Galeote.
However, we are continuing to call for a new framework for the Union's relations with the countries we are cooperating with. We wish to facilitate more effective and transparent actions in support of the rule of law and human rights which aim to prevent corruption and to enable civil society to play a greater role in the countries benefiting from European funds allocated to development and cooperation.
I am convinced that this is not a good example of how to carry out a task efficiently.
My parliamentary group has been active within the Committee on Development and Cooperation and has tabled amendments. We supported Mr Torres Couto's report and I should like to reiterate my group's support for it today. Nevertheless, I am most unhappy with the procedural arrangements. I am particularly concerned because, in actual fact, this does nothing to enhance our reputation.
Mr President, ladies and gentlemen, in the opinion of the Liberal Group, Mr Torres Couto has without doubt taken great pains in his report to sum up relations between the EU and the developing countries in respect of human rights, consolidation of the rule of law and the close links which must exist between development cooperation on the one hand and, on the other, development which is not merely economic but also - and perhaps above all - human, cultural, ethical and civil. This is why the work done so far by Mr Torres Couto and the Committee on Development and Cooperation is so important.
I should also like to speak in support of the amendments tabled, which restate the position of the European Parliament. Development cooperation must not only be geared to introducing that often general but important formula - the rule of law. Something more, something better is needed: a good administration, a fair legal order and proper judicial authorities - as referred to in the European Convention on Human Rights and Fundamental Freedoms, drawn up by the Council of Europe in whose building we are meeting - so that the general aim of assisting in the establishment of human rights does not amount to a rhetorical exercise. Europe's great merit is to have turned principles into reality. This must apply likewise to the developing countries.
Mr President, I can return Mr Torres Couto's compliment. I think that a fine report has been produced here, thanks to some good cooperation in Parliament. For our group, in any event, it was very gratifying to see how well we worked together.
This is an important report. It is about upholding or actually creating fundamental freedoms and democracy in order to promote respect for human rights. We can see how important this is in Europe at the moment: once again a war is being waged here. I think that a democratic state with the participation of the people is the only way in which peace can be created in the long term, as we have seen over the last 50 years in Europe. In the southern hemisphere, authoritarian regimes abound, as do aristocracies and regimes in which the people play no part. In this respect, it is right and necessary for us to support efforts to encourage a transition to democracy and respect for human rights there.
That is why we can support this report more or less in full. We have not gone along with you on one point, Amendment No 1, the reason being that we did not want 'proper management of public affairs' to be included - not because we are against it, but because the funding for this whole programme is so minimal that we need to focus our efforts. We need to focus on respect for human rights and promoting fundamental freedoms.
Three other amendments which you accepted were important to us, the first of which is to Article 2. Until now, the phrase on everyone's lips has been combating racism. Fifty per cent of the world's work is done by women. Women are particularly oppressed in these countries. The inclusion of the phrase on opposing a policy of sexism is important, and the Council really should accept it too, as it should accept this whole Parliament report.
Finally, I have two further points: it is important to support smaller non-governmental organisations and smaller state-run bodies, because they are the ones which have a multiplier effect.
My last point is that supplies and payments in kind from the countries to ...
The President cut the speaker off
Mr President, I believe that these reports are very important. We would be well-advised to ensure that they are adopted quickly, indeed very quickly, so that we finally have a regulation on the human rights policy. This policy is one of the most important conducted by the Union over the years but its bases have unfortunately been rather shaky. This, it should be said, has been due to the accumulated delays in regulating this issue, caused particularly by the Council. We must now seize this opportunity to reinitiate this policy on solid bases. We are currently well aware of the problems of many NGOs and of many people fighting for this cause and the EU would therefore be honoured to contribute to their financing. However, we can also see the difficulties posed in implementing these projects, particularly due to all the problems of which we are well aware.
In this respect, I listened closely to Mr Virrankoski's speech. I have been assessing for some months and even years this idea of involving Parliament in administration or, in any case, in decision-making on projects. Thankfully, we are sparing ourselves this prospect. This House has a duty which it has fulfilled more than ever in recent months. In particular it has complained about all the structures, all the TAOs and all the artificial creations which could hinder the action of the Commission in order to ensure that one body implements, a parliament scrutinises and a court of auditors or another institution audits and so on. We must not mix these tasks up but should keep them as they are. I am against the two amendments. I hope that my colleagues will follow the rapporteur's opinion. I believe that what matters is being sensible and respecting the work of others.
Mr President, the two very thorough - and fortunately also well coordinated - reports by Mr Galeote Quecedo and Mr Torres Couto are an attempt by the European Parliament to adopt a position on the measures which are so important to us and which are intended, within the framework of Community policy, to contribute to developing and consolidating democracy and the rule of law and to respecting human rights and fundamental freedoms. When this was first discussed, we said that we would have liked the measures on developing countries and third countries to be adopted on the same basis, so that the same article of the Treaty could be used as a legal base. But the Council insisted on different procedures: Article 130w for developing countries and Article 235 for third countries. Of course, this has more to do with the balance of power between the institutions than with a rational consideration of legal bases. This is comparable with the way in which portfolios are distributed in the Commission, which is illogical as far as human rights are concerned and is done instead on the basis of Commissioners' responsibilities.
The cooperation which is urgently needed in these areas in both cases ultimately needs a solid foundation, however. That is why we also support this. This policy is becoming an increasingly significant part of Community policies - that has already been said here - and needs legal protection, as we know of course from the unfortunate experiences of recent months. However, promoting the rule of law, democracy, human rights and fundamental freedoms is a need which we have already made a prerequisite - or wish to do so in the future - in the democracy programmes under PHARE, TACIS and MEDA, and also when granting financial aid to developing countries. We have introduced this into many cooperation agreements in the form of so-called democracy and human rights clauses.
Our definition of human rights has not been dictated by Europe, but is based on conventions and definitions as they appear in texts ranging from the UN Charter to European Conventions. It is therefore not something which we have invented. It has helped us to have a period of stability and peace in the European Union, and this is what we want other countries to have as well. We also wish to have a solid basis for cooperation with the NGOs. The many examples mentioned in the report are precisely what we want to support. We therefore very much support the proposal to set up an advisory committee. We have already requested this in Parliament on more than one occasion. Certainly, there must be a clear division of responsibilities, but of course advising does not necessarily mean deciding.
The Council has rejected a whole series of amendments. The European Parliament should insist on these amendments if it wishes to strengthen its own role in the future. It is and remains the spokesperson for its own message and for the people who are hoping to see this become a dimension of their own countries' policies. I am pleased to note once again that our views are so similar where human rights, the principles of democracy and the rule of law are concerned.
Mr President, the general principles in these two reports are broadly accepted by this House. They quite rightly encourage the Union to link these cooperation and development agreements with the improvement of respect for human rights, the consolidation of democracy and the proper management of public affairs by our partners.
I must stress this last point. Furthermore, I agree with the rapporteurs who are again proposing amendments which extend the draft regulations to measures to promote the proper management of public affairs. These amendments, previously adopted at first reading by Parliament, were not incorporated into the Council's common position. This is to be regretted.
Having said this, the Union must demonstrate humility and caution in these matters. Our partners may from time to time ask us for explanations about how judgments are passed on the internal situation of a particular country. The Union cannot give the impression that it preaches at everyone else but is not itself always irreproachable. The development in the right direction of the internal situation of certain countries is, in my opinion, more important than the excellence of a situation at a given moment. I therefore feel that, when passing judgment, we must take account of each country's history right from its beginnings, rather than simply noting the situation at the specific time when we make these judgments. After all, true democracy has only recently been achieved in some European countries.
I can cite two examples in this respect. The first one relates to Togo. In my opinion, the intellectual and political development of this country must be assisted by the Union which should, in order to do this properly and appropriately, resume in full its cooperation with this country. You will remember that this cooperation was suspended some years ago.
My second example is Cuba which we discussed a few weeks ago with Mr Galeote Quecedo. This country has been accepted within the ACP countries as an observer. The current developments in Cuba seem to me to be problematic and must be subject to the utmost rigour on our part.
First of all, I should like to say that my colleague, Mr van den Broek, cannot be with us today. He is with the presidency on a troika mission to Kiev and he sends his regrets to the House. I would like to thank Parliament for its considerable efforts as regards both the time taken and the quality of its work in the process of adopting the future legal basis for the appropriations of the European initiative for democracy and human rights, an initiative launched in 1994 at your instigation.
In particular I would like to thank the two committees and the rapporteurs. The amendments that were discussed in December are logically enough retained in the reports that are before us today. Please excuse me, therefore, for having to repeat some of the comments made at that time, even though the scope of the debate has broadened to include programmes for countries outside the developing world.
The Commission is ready to accept most of the amendments as long as they do not call into question institutional roles. It supports proposals that are in harmony with its initial proposal dealing with the setting up of an advisory committee, doing away with the restrictions on the duration of the regulation's application and the abolition of the financial reference amount.
The Commission also shares the rapporteur's concern about the need to make provision to keep Parliament informed of the work of the committee and about emergency operations. However the Commission is hesitant about the idea of publicising the committee's discussions as it does not take account of the need for confidentiality inherent in project selection. The Commission's position is also qualified when it comes to the series of amendments calling for clarifications or adjustments, especially on the subject of strengthening of programmes, annual evaluations and the relative importance accorded to recipients' experience.
The Commission cannot support the references made to the interinstitutional working party. This would directly infringe on its management and implementation powers and could well render the regulations inoperable. Looking ahead, Parliament will have to decide on the committee structure by which it will take account of the human rights issues. I know there has been much heartsearching as to the best way to handle these issues. Whatever solution is adopted you can rest assured that the Commission will continue to look to Parliament as a key interlocutor, not only in its formal role as a Community institution, but also because of its wealth of experience in this field and the deep personal commitment that has been exemplified by so many of its Members.
This cooperation will give ample opportunity for the representatives of civil society to be heard too, for the Commission appreciates that policy in this field cannot be made in the absence of a true dialogue with civil society as a whole.
I should like to touch on two further issues specifically related to management of the European initiative for democracy and human rights. Firstly, in November, Commissioner van den Broek discussed with this Parliament the need for technical assistance to help in managing the budget headings covered by the European initiative for democracy and human rights. Since then the 1999 budget has been adopted with specific provision for the financing of such assistance from within these budget headings, unlike 1998 when it was not possible to conclude a contract. This will now be possible in 1999. The preparatory work for the conclusion of the contract has been finalised, though the Commission has yet to take a formal decision. It has been decided that there should be a contract to cover the services related to the budget headings managed by DG IA, including the needs of the RELEX common services and DG IA itself, and those related to the running of an enhanced programme of micro-projects led by the delegations. As soon as a Commission decision is taken a contract will be concluded, thus ending this gap in support for the initiative.
Secondly, the initiative for democracy and human rights will operate this year through two main windows, apart from activities such as joint programmes with the Council of Europe which are concluded directly by the Commission. The first main window is the micro-projects programme which has been extended to cover each of the countries of Central and Eastern Europe, former Yugoslavia, and the former Soviet Union and Mongolia. This window provides for extensive support to local NGOs and is to be managed at a local level without need to refer to Brussels for each financing decision.
This scheme has already been praised in the past and its extension in 1999 is the cornerstone of a strategy of keeping NGOs closely involved in the democratisation programme despite the limitations on managerial programme support which have militated in favour of larger projects.
The second window is a call for proposals to be issued any day now which will cover not only all the budget headings managed by DG IA but also those concerning ACP countries, including special programmes for Nigeria and for Southern Africa. The decision to run the budget headings together is part of an ongoing process of unifying the approach to human rights support right across the world. The call for proposals has already elicited the interest of NGOs which look to these budget headings as an important source of support for their activities.
I should like to make one comment to the rapporteur, Mr Torres Couto, concerning a remark, which I may have misunderstood, as I cannot accept a criticism that you may have made. There is evidence, both from the Court of Auditors' reports and from the independent evaluation of PHARE and TACIS democracy, that there is no mismanagement and fraud in this programme. The funds made available by this budget sometimes have been spent more slowly that we would have wanted. That is your point as well. But they were, in fact, well spent. This is an important thing that, on behalf of the Commission, I should say to the House.
To sum up, we are at the closing stages and soon we can look forward to the legal and financial framework that puts an end to the uncertainty that has surrounded this particular initiative. I should like to thank Parliament and the rapporteurs once again for their hard work in bringing about the adoption of these two very necessary regulations.
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
Pollution from large combustion plants
I would now propose, contrary to our usual practice, that we begin with the opinion drawn up by Mrs Estevan Bolea, to whom I now give the floor for two minutes, during which our rapporteur will no doubt join us.
Mr President, this directive is very significant because there are so many large combustion plants in Europe, and particularly since hundreds of thousands of additional megawatts will be generated between now and the year 2010, according to the statistics compiled by the Commission and the electricity companies. The investment will therefore be substantial.
We do agree in principle that we must continue to reduce emissions and improve air quality. Nevertheless, Commissioner, we must also bear in mind the proportionality principle and the Batneec concept: the use of best available technology not entailing excessive cost.
Commissioner, I do believe we should take measures which are genuinely necessary, but only those which are necessary at the moment. Others could perhaps be taken later. The gas and electricity markets have been liberalised. Great efforts are being made by all the companies involved. The directive now under review came into force ten years ago. Much good work has been done on desulphurisation and denitrification and improved technology has been introduced.
The levels proposed by Parliament's Committee on the Environment are particularly demanding. It might be possible to attain them where natural gas is used, but it will be very difficult to do so in the case of coal and residual fuel. The point I would like to emphasise, however, is that it does not make sense to set these levels because there is no need to do so.
The problem of acidification needs to be dealt with, but not all countries are affected. The Spanish delegation will therefore oppose most of these amendments, given that gradual progress will be made in the future. At present, these amendments do not make much sense.
The wisest course of action might be for the Commission to issue a directive or a recommendation on negotiable permitted emission limits or to apply the 'bubble' concept used in the United States. The Commission could also introduce negotiated agreements which can work and not just insist on setting strict levels which are not met, as you must certainly be aware, Commissioner. For as a result, all environmental legislation does for Europe is to generate intense frustration.
Mr President, the purpose of revising the directive we are looking at today is to cut the level of emissions from large combustion plants. The measures proposed form part of a European strategy for combating acidification. It remains unclear as yet when work will begin on a directive on national emission limit values for sulphur dioxide, nitrogen oxides, ammonia and volatile organic compounds. The large combustion plants directive is directly relevant to the question of emission levels. The forthcoming emission limit values will be a policy package allowing Member States the freedom to decide for themselves how they achieve the required cuts in emission levels.
I really agree with everyone else that things ought to have been done in a different order - first the limit values and then this directive. But in any event, given that there is still a good deal of wrangling going on over the other directive and because we set a period of ten years in the 1988 directive, we now have to do something. And I know a little about this directive on large combustion plants. In the mid-1980s, as a member of the Dutch Parliament, I asked our environment minister to take action in the Netherlands and in Europe in the light of the proposed rules on them.
I have the feeling that if I were now to show this Commission proposal to Japanese and American industry, it would produce the reaction 'no wonder you will never manage to establish a proper industry for the environment.' I would point out that the requirements for new plants, and indeed also for old plants, which can remain operational up to the year 2014, are considerably tighter in a number of Member States than those which the Commission is now proposing to us. As rapporteur, with the backing of the Committee on the Environment, Public Health and Consumer Protection, I therefore amended those requirements. When I was called this morning by a spokesman for Scottish industry, for example, asking if this directive had implications for Scotland, I told him yes, not only for Scotland but for the whole of the United Kingdom and Spain as well. I am confident that the United Kingdom will not wish to go on living in the stone age, but that there too something will have to be done for the environment, for the natural world and indeed for human health. I am confident that the British too will wish to act, and the transitional period I am proposing will be the best way of tackling the problem of existing combustion plants.
When I look at what goes on in Germany with brown coal, for example, and knowing that mines producing brown coal are essentially far dirtier than ordinary coal mines, I have the feeling - and I say this for my Spanish colleague's benefit - that requirements for these could and should be far stricter than those now being proposed. I do not understand it.
The Committee on Research, Technological Development and Energy asked me if I had considered carefully the technical basis of my proposal. Yes, I did. As we were drafting this directive, I came across the Dutch Government's 1997 order which contains requirements for large combustion plants which are considerably stricter than the ones before us today. So I had a frame of reference, a yardstick. The new Dutch requirements, those in Germany, in some of the Scandinavian countries and in Austria too are far stricter. I wonder why we should not have the same.
I would add one more element and that is liberalisation. I am all in favour of liberalising electricity supply markets. I always have been, but in that case you have to be confident, when setting the price per kilowatt hour, that differences in environmental quality will not be so great that pollution limits in one Member State and pollution tolerance in another Member State are ultimately a barrier to liberalisation. So from the point of view of liberalisation as well, I think we have to seek requirements which are as far as possible the same. I would urge my Spanish colleagues to think again.
My colleagues from the Socialist Group have tabled amendments to the effect that the requirements which I propose to apply in respect of existing plants by the year 2005 should be postponed to the year 2010. I most strongly advise against that course. Why? Because it would further weaken our negotiating position vis-à-vis the Council. I am familiar with David Bowe's argument, who urges the rapporteur and Parliament to be careful not to be too tough, because then the Council might attack us and might change the legal base. In response to these colleagues, I would say that if the Council wants to act and wants to change this result of codecision, it has to do that by unanimity, and unanimity means that Parliament and the European Court of Justice also have to have their say.
Mr President, I should first of all like to welcome the work done by the rapporteur and her report. It is certainly a very impressive report and it is one which the Socialists will be happy to support for the most part. It will bring about substantial improvements in the emissions from very large combustion plants, usually burning coal or oil, which make such a substantial contribution to the amounts of sulphur dioxide and nitrous oxides that go into the air, which cause acid rain and which have health effects upon human beings, such as asthma.
This is not just a question of controlling these plants by one particular means - there are other means to controls these plants as well. There is pollution control - and I was the rapporteur some years ago, on measures which are now being implemented to control emissions. There are also the negotiations on the national emissions ceilings limits which we are expecting the Commission to bring forward as quickly as possible. These two together will exert an effective and proper control.
Parliament's report and the amendments tabled tend to extend the scope of the directive and make the limits with which both existing and future plants must comply more stringent. I do not think it is a particular problem for new plants to comply with these regulations though I recognise that there are problems for some of the older plants. It is therefore our suggestion that a little more time is given to them, a reasonable timescale in which the necessary investment can be made so that these plants can comply.
As regards extensions to the scope elsewhere, I would draw the Commissioner's attention to the deletion of some of the exemptions, with regard to offshore plant and with regard to some of the large gas turbines used in mobile machinery etc. where, again, the emissions are significant and need to be addressed, recognising of course the particular circumstances that exist in those cases.
I am very conscious of the issue already mentioned by Mrs Oomen-Ruijten, that if we try too hard to set very tight limits, many Member States fear that we will be dictating their energy policy to them, which, of course, is not our right as a Parliament. For that reason we have to recognise that and recognise that we have to give a degree of flexibility within this proposal. Coupling this proposal with the national emissions ceilings limits and with IPPC we can do that. The whole thing has to be taken in that context.
Finally, I believe that we will get a result, after second reading, where we have substantial improvements in emissions from these plants, where we have substantial improvements in the environment and in the air quality around these plants. I recommend this proposal to the House.
One last comment. I have visited large combustion plants in two or three different states in the Union, particularly in my own, the UK. I have not seen anything that is stone-age and I would invite Mrs Oomen-Ruijten to visit, perhaps, the Drax power station in Yorkshire. She will see that it is her knowledge of the industry which is prehistoric and not the plant that is operating.
Mr President, first of all I should like to congratulate Mrs Oomen-Ruijten on an excellent report. Some time ago, Parliament approved another report concerning future strategies for dealing with the acidification of soil and water. One of its objectives was to resolve the problem of acidification by 2015, when emissions were to have reached a level that nature could accommodate. The Commission agreed with the line taken by Parliament. To achieve that objective, however, we have to tighten up the requirements, for example as regards combustion. This report, with the stricter measures proposed by Parliament, is a step in the right direction. Furthermore, the Commission has carried out extensive studies into the effects of combustion emissions. Of course, it is not just their effect on the environment that is a major cause for concern; people's health is also at risk.
A comparative study of coal combustion with flue gas cleaning and nuclear power, carried out over a ten-year period, shows that 20 000 lives have been saved as a result of reduced emission levels achieved by using nuclear power in the EU. The proposal concerning the premature phasing-out of nuclear power therefore has some very serious implications for both the environment and people's health.
I am also convinced that the use of economic instruments, for example taxes on sulphur and nitrogen emissions, could serve to improve developments and in practice tighten up our existing requirements. Taxes of this kind have been a great success in Sweden. Trading of emission rights might also be worth investigating, since this practice can have a beneficial effect on the environment at a low cost.
The burning of fossil fuels also produces large amounts of carbon dioxide which contributes to the greenhouse effect - possibly the most serious problem. In any event, it is a sign that we should cut back on the burning of fossil fuels as much as possible. This is also an area in which the trading of emission rights provides a means of achieving some stability in our efforts to reach the requirements laid down in the Kyoto Protocol.
Mr President, acidification still presents a serious threat to Europe's forests. In Germany, 67 % of the forests are exposed to acid emissions containing sulphur dioxide and nitrogen compounds which exceed the critical level. In France, 22 % of forest areas are affected. There are of course other countries whose forests are relatively unaffected, for example Spain, where the corresponding figure is only 1 %. But at the same time, emissions from Spain contribute to the acidification of an area five times the size of its own forest areas. Moreover, nine EU countries are net contributors to the acidification of areas outside their own borders, while five countries - Germany, France, Austria, Sweden and Finland - contaminate in this way an area smaller than that of their own forests.
These figures show that emissions from large combustion plants create a problem which should be a priority for common, supranational regulation. It is therefore a good thing that the Commission has submitted this directive, even though it is not nearly strict enough. Parliament's proposal on the other hand, in the shape of the Oomen-Ruijten report, comes significantly closer to what is required from both an objective and an environmental point of view. For the most part, the Greens can therefore endorse the Oomen-Ruijten report.
I really must take the floor because Mr Gahrton has made a number of unfounded statements in the short time he had available.
The problem of emissions does not affect Spain, as one third of its energy is hydroelectric and another third nuclear. I would advise you to do some research, Mr Gahrton, and not to talk any more nonsense.
Mr President, large combustion plants account in total for 63 % of sulphur dioxide and 21 % of nitrogen oxide emissions in the European Union. SO2 and NOx are the principal causes of acid rain and they are hazardous to health. So it is very important that emissions of these substances should be reduced as a result of this proposal. I am therefore pleased that the European Commission is also applying the directive to gas turbines. However, there must not be derogations for off-shore platforms.
Given that existing technology allows SO2 emissions to be cut to 100 mg per cubic metre, a general emission limit value of 200 mg per cubic metre certainly warrants support from Parliament. Standards for NOx emissions can also be tightened up. An essential point made in the report is that existing large combustion plants too must ultimately comply with the emission limits, since these plants as a whole are responsible for much of the pollutant emissions. Otherwise, the measures will not have any substantially discernible effects in terms of cleaner and healthier air.
Lastly, very dirty fuels must not be given an advantage in the form of higher emission limits. Rigorous standards apply to waste incinerators, but the emissions caused by the burning of fossil fuels may also impair air quality, and consequently public health. This proposal represents a major advance, and I am grateful to Mrs Oomen-Ruijten for her hard work.
Mr President, on the way here, most people presumably came along the corridor where an exhibition of pictures from my home region is on display. One can see images of nature with water, animals and snow. It looks clean and healthy. Unfortunately, most of what you see is pretty much dead as a result of acidification and pollution imported from afar - from countries and regions which shall be nameless, but which are certainly very much aware of the fact that within their borders they have large combustion plants which are making these beautiful images virtually lifeless, in spite of appearances.
The Oomen-Ruijten report is therefore particularly relevant for my home region, for the survival of both animals and plants, as well as for the streams and everything else that is touched by acidification. I am therefore pleased to note that the majority in the Environment Committee has actually had the good sense to support the rapporteur's proposals to tighten up the requirements contained in the directive. I would refer in particular to the proposal that the directive should be extended to cover existing plants, an aspect which the Council obviously has not been able to tackle adequately.
The existing plants are responsible for a considerable proportion of the emissions. Should the Oomen-Ruijten proposal be adopted, it would mean a reduction in sulphur dioxide emissions of 1 to 1.5 million tonnes a year. That is equivalent to between 10 and 15 times Sweden's total output of sulphur emissions. By comparison, the United Kingdom spews out 2 million tonnes every year.
It would therefore be virtual madness to wait for a further five years until these combustion plants stop of their own accord. Of course there are objections: the proposal would cost money - but the technology is there. We know that it would be expensive for all of us, because we all have these plants. But the benefits would be incalculable. I only hope that more people in the House can be persuaded to think about saving more lives.
Mr President, when we recommend new limit values for combustion plant emissions, we have to examine emissions as a whole, and pay special attention to the impact of regulations on the generation of greenhouse gases. There is a proposal in Amendment 19 for longer time limits when abatement equipment malfunctions or breaks down. The twenty-four hours proposed by the Commission is by no means enough for equipment to cool down, to discover what the problem is, for the repairs to be carried out, and for the equipment to be started up again. This is especially true if problems happen to arise at a time when the plant is being manned by fewer people than is normal, such as at night, on public holidays or at the weekend. If the time limit is not changed an efficient, modern power plant will have to be closed down temporarily virtually whenever there is a problem, and replaced with plant that cannot match it in terms of its ability to protect air quality. This cannot be in the spirit of the proposal for a directive.
At Community level we want to promote both the increased use of biofuels and combined heat and power production, to minimise greenhouse emissions. To attain these goals higher emission limits should be permitted for biofuels, as the proposal prescribes, and the air protection requirements for small combustion plants must be technically and economically reasonable.
Mr President, many speakers here have said that we still have a lot to do before our air quality objectives are achieved, although they are objectives we are committed to both as a Community and individually as Member States. We therefore have to do everything we possibly can, and one indication that we can do more than the Commission has been prepared to is this report on large combustion plants which has been produced by Mrs Oomen-Ruijten on behalf of the Committee on the Environment, Public Health and Consumer Protection.
I believe the most important aspect of the report is that it includes old plants - those which came into use before 1987 - in its provisions concerning harmonised legislation and limit values. Without this, this directive would be fairly hollow, as these plants have a long lifespan, and if we did not extend the directive to include old plants, the effects on emissions into the air would be nil. I therefore wholeheartedly support the proposal that old plants should be included.
But we also have to make sure that these rules are extended to the applicant countries, as we cannot allow any sort of freeloading in this area. Obviously, resources have to be allocated to achieve this goal. I also believe we must improve methods for exploiting biofuels and for combined heat and power production, but, as far as biofuels are concerned, I believe it is essential that they should be subject to the same limit values as apply to other fuels.
Mr President, a technical directive being is amended and there are many aspects being addressed by different speakers. Problems concerning older plants obviously depend on which energy source is used by which Member State, and these vary enormously. We know that existing large combustion plants are responsible for about two-thirds of the EU sulphur dioxide pollution and nearly a quarter of nitrogen oxides, and these have very serious effects on health and the environment. Therefore this revision is urgently needed. I very much favour trying to move to more cogeneration, as other Members have mentioned.
However, as rapporteur on air quality, I wish to concentrate on two main aspects. The first is covered in Amendment No 1 which links what has been done in this directive to the still-awaited long-term ozone strategy. The aim of this must be to bring harmful emissions from these plants in line and to below the level of critical loads. If we fail in this, we are doubly failing, both in protecting the environment and in protecting public health. Although we do not yet have the ozone strategy because of the paralysis in the Commission, we know that sooner or later the emissions limit values will have to come in line with it. We need to make it plain to the new Commission, when it is sworn in, that the ozone strategy and the national emissions ceiling, that Mr Bowe mentioned, are urgently needed.
My second point relates to Amendment No 15, which argues for greater public information. This is the same approach we took in the daughter directives on air pollution. Some people do not seem to like public information very much but the people who live near these large combustion plants need to be fully aware of whether their health is at risk from increased air pollution.
I commend them to the House and trust that they will have the support both of the Commission and, more importantly, of the Council.
Mr President, ladies and gentlemen, first of all I should like to thank the rapporteur, and not least for the courage she has shown here to withstand conflict, because of course we do have conflicts on this question. It is certainly true that because of the liberalisation of the internal electricity market we also need to harmonise environmental legislation. That is an important step forward. Hopefully it will be the first of many!
Paradoxically, however, harmonisation in turn results in distortion of competition. I will explain this using the example of NOx emissions. Let us assume that NOx emissions are equal to 200 mg/m3 . In the case of large plants, technological improvements can definitely be made. I understand that. But for coal, and in particular lignite, this means an increase in the price of electricity of between one and two German pfennigs. That is not a negligible amount. These producers might well be forced out of the market as a result. This will mean the end of the competitive advantage - or the fair terms of competition - which they have enjoyed hitherto. Incidentally, producers of nuclear energy will be pleased about this, since nuclear energy will not be affected and will thus be relatively cheaper. Anyone who advocates it will certainly be pleased.
If we want to have fair terms of competition, however, we must at least bear this in mind. In Germany, the rule is 200 mg/m3 . When it was introduced, it required considerable investment; it was fairly expensive. People can live with that. If we now want to bring it down to 100 - and from a technical point of view, this is no problem for gas - it will mean a corresponding increase in price. In terms of competition, this means being forced out of the market. What will happen then? Then the regions concerned will receive regional aid from the European Union or the nation state. The taxpayer will pay for it in the form of regional aid. That cannot be the intention!
I believe, therefore, that we need to strike a balance here. I do not say this lightly, because of course I know that clean air is always better than dirtier air. But 200 mg/m3 is, I believe, a perfectly appropriate value, and we should stick to it.
Mr President, ladies and gentlemen, I should like to express my particular thanks to the rapporteur, Mrs Oomen-Ruijten, a member of my group, for presenting the report and for her careful work. For many Members, including some in the Committee on the Environment, Public Health and Consumer Protection, the limit values put forward by the rapporteur for reducing emissions of certain pollutants from large combustion plants up to the year 2005 went too far. We are hearing similar arguments in the discussion on car exhaust gases. It is my impression that the technology is available to achieve these values. Of course, it requires a considerable financial effort. That is also why it is so important for us to promote, through the LIFE programme, the development of and scope for using modern technology which is able to achieve these aims and these limit values. Who else, if not the European Parliament, would already be fighting to push through ambitious targets to reduce air pollution? Up to now, it has been thanks entirely to the European Parliament that values and aims have been achieved which were frequently presented as being unattainable in the time available.
Mr Linkohr, you are familiar with the car debate. Ladies and gentlemen, please do not forget that the Amsterdam Treaty enters into force on 1 May 1999. Then we will also be consulted on this proposal under the codecision procedure, and will therefore have the possibility of pushing through not only what are admittedly quite ambitious demands for limit values for both sulphur dioxide and nitrogen oxide, but also demands to include old plants, which have hitherto been ignored and which present a particularly urgent problem. I would ask you to bear in mind that this is the first reading. We shall then see how the Council responds, and in the second reading we will have to discuss where we go from there. In my view, we should already be making proposals which are technically feasible, and then later we will have to calculate what goals we can achieve.
There is one comment which I cannot leave hanging in the air, Mr President. I have to repudiate the caricature which Mr Linkohr made of my proposal concerning NOx , on the basis of solid information which he too might perhaps obtain from RWE in Germany, because RWE checked my NOx figures and what I wrote down are figures ...
I am sorry, Mrs Oomen-Ruijten, but I have to cut you off. I interrupted Mrs Estevan Bolea just now for the same reason: these are neither points of order nor questions to the Commission. I can only allow Members to speak to make personal statements, and provided they are such, which I doubt to be the case.
Mr President, I would like to begin by thanking in particular the Committee on the Environment and the rapporteur, Mrs Oomen-Ruijten, for the very detailed consideration the proposal has received, in spite of the fact that we are discussing a very technical proposal. As many speakers have emphasised here this evening, large combustion plants account for a substantial proportion of the emissions of sulphur dioxide and nitrous oxides in the EU. Precisely because of the extent of these emissions, and because they are transnational, it is necessary to have solutions at EU level, and it is also vital to ensure that EU legislation is brought up to date. That is why this proposal was one of the elements of the Community's pollution strategy, which several speakers have also referred to.
In many areas, the Commission is able to support what are constructive amendments. The European Parliament is right to refer to the aim of the Community's pollution strategy, so the Commission is able to accept Amendment No 1. I share the view expressed by both Mr Bowe and Mrs Pollack that we need the two proposals which were ready to be presented and which will now have to wait until a new Commission has reached a decision on them.
The Commission understands very well the European Parliament's interest in allowing economic instruments to be considered as a means of reducing emissions of sulphur dioxide and nitrous oxides, as expressed in Amendment No 3. We shall be able to consider the possible use of such instruments against the background of the development of the proposal for energy taxes, so I shall not say any more on that subject. We have discussed it several times.
The Commission supports the European Parliament's wish that technological development should continue to have an impact on large combustion plants, and is able to accept Amendment No 5 in principle. How the committee's aims can best be met in this respect must be considered against the background of how the directive on integrated pollution prevention and control is implemented in this sector. The Commission also agrees that information about the environmental impact of large combustion plants should be readily available. From this point of view, the Commission is able to accept Amendment No 15, which Mrs Pollack in particular referred to, in so far as it can be achieved through the register of polluting emissions which is under development.
The Commission is still working on a proposal for a directive on national emission ceilings, which I mentioned before. It is a vital part of the Commission's strategy for combating acidification and tropospheric ozone and for the protection of human health. This will set national limits for emissions of a number of pollutants. They will be cost-effective at EU level, and will be determined on the basis of the relationship between the emissions and their environmental impact. This will give Member States the opportunity to achieve the required reductions in emissions in the most cost-effective way, while at the same time the EU's environmental targets will be met. Consequently, the current proposal only covers new plants which receive operating licences after 1 January 2000. Against this background, the Commission does not consider it appropriate to extend the scope of the proposal to also cover existing plants. This affects a number of amendments, and I shall list the ones we cannot accept. These are Amendments Nos 8, 10, 12, 14, 16 to 18, 20 and 21.
The proposed emission limit values are intended as ambitious minimum requirements to be met throughout the Community, which is something Mrs Oomen-Ruijten and Mr Bowe touched on in their speeches. We have therefore chosen to set what are ambitious minimum requirements which must be met throughout the Community. They are approximately twice as tough as the requirements contained in existing EU legislation. Even tougher emission limit values can be used if they are justified by local circumstances or are necessary to meet national emission ceilings. Therefore, the Commission does not consider it appropriate to accept Amendments Nos 7, 9, 11 and 13, although it has noted the European Parliament's wish to see tougher minimum requirements at EU level. I am quite sure this is a question we will return to later in the procedure. Amendments Nos 2, 4, 6, 19, 22 and 23 cannot be accepted for technical and other reasons.
In conclusion, I would like to express my satisfaction with the report. The European Parliament has shown a very constructive approach which can form a sound basis for discussions as the legislative procedure progresses. We are convinced that through its attitude, the European Parliament will help to bring us closer to the goals we are all aiming for, which are to combat acidification and tropospheric ozone and to improve public health.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Waste incineration
The next item is the report (A4-0183/99) by Mr Blokland, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Directive on the incineration of waste (COM(98)0558 - C4-0668/98-98/0289(SYN)).
Mr President, the report now before us deals with the directive on waste incineration and is important for two reasons: firstly for the health of people living close to waste incinerators, electricity generating plants and cement kilns; and secondly for air quality in the European Union as a whole. The main culprits are the pollutant substances sulphur dioxide, oxides of nitrogen, small particulates, dioxins and furans. When fully implemented, the European Commission proposal will cut dioxin emissions from 2 400 g to 10 g per year. The new Commission proposal is a good one, but can be improved in one or two respects.
The Commission's proposal for the incineration of municipal waste covers both hazardous and non-hazardous waste. Given that there is still a Commission proposal pending to amend the directive on the incineration of hazardous waste, it makes sense to combine the two directives. The clear advantage is consistent emission standards, because the distinction between hazardous and non-hazardous waste is based primarily on criteria applying to the collection, storage, transportation, management and processing of waste materials prior to incineration. During incineration, 'non-hazardous' waste may be transformed into hazardous substances which pollute the air. By and large, these are the same compounds as those generated during the incineration of hazardous waste, in other words what goes out of the plant is more important than what goes in. Clear rules are needed for what goes out, in the form of emission limits.
Combining the two directives will not lead to a different regime for incineration from what we have at present. It will not be the case that hazardous waste previously incinerated only in specialist plants can suddenly be incinerated in just any plant. Certain hazardous wastes have to be incinerated at a temperature of 1 100ºC to prevent the formation of dioxins. Keeping these directives separate will be of no benefit at all to the environment. On the contrary, if we do not combine the directives, this may lead to less rigorous standards for hazardous wastes than for municipal waste. Amendments Nos 7, 9, 15, 18, 19, 56 and 61 are needed to make the new directive applicable to hazardous waste as well. These amendments are derived from Directive 94/67/EC on the incineration of hazardous waste.
The Environment Committee urges the European Commission to do its utmost to persuade the Council to adopt the common position on a single directive in June. Care must also be taken over emissions where waste is co-incinerated. Ultimately, the same emission standards must apply to any plant which burns waste. The committee takes the view that electricity generating plants and cement kilns should be able to co-incinerate waste, provided they meet the relevant emission standards. The new Commission proposal lays down sound rules for the co-incineration of municipal waste in cement kilns. The same rules must apply to hazardous waste burned in them. This means that cement kilns will for a time be subject to standards which are less strict.
The necessary investment for cement kiln fume cleaning can be funded by the large profit generated by taking in hazardous waste and savings on fuel costs. Given that NOx emissions must be kept as low as possible, many plants will need a NOx reduction unit. These units use ammonia to remove the NOx . This process needs to be tightly controlled to prevent ammonia being released into the atmosphere. The Environment Committee is therefore proposing a standard for ammonia in Amendments Nos 24, 36, 38 and 41.
Lastly, I hear reports that there are still a lot of incinerators which do not comply with the 1989 directives, particularly French combustion plants. These plants thus need to invest in order to meet the new requirements of this directive. One advantage is that these plants only need to make the investment once, in other words it can all be done at one fell swoop. I would urge the Commission and the European Environment Agency to be strict in monitoring compliance with the current and future directives.
To sum up, Mr President, Commissioner, in order to ensure better health for people living close to incineration plants and also to ensure better air quality throughout the European Union, it is necessary to have one directive for the incineration of hazardous and municipal waste, which provides tighter rules on co-incineration and applies realistic standards to the emission of pollutant substances.
Mr President, waste is not an aim of production, although the amount of waste produced might well give that impression. We dump waste and we incinerate it, neither of which is good for the environment. I would like to thank Mr Blokland for the excellent work he has done on the report and the firm stance he has taken for the good of the environment. It is clear that pollution has a great effect on human health. One example is dioxins, which are a typical emission from incineration. Many women in Europe have high concentrations of dioxins in their breast milk. There is also some concern that dioxins interfere with hormones. This proposal on incineration brings the hope of a higher level of protection through a fall in dioxin emissions.
The report by the Committee on the Environment combines two directives - on incineration of municipal waste and incineration of hazardous waste. The idea of combining these directives is that the incineration of waste can create a pollution problem regardless of the type of waste being incinerated. In addition, there was a risk that Europe could have had tougher limit values for the incineration of municipal waste than for hazardous waste, if we had allowed the Commission's division of the areas to continue as presented to us. There could perhaps also be a risk of cheating in the classification of waste. The Commission's proposal on municipal waste mentions kinds of waste which to the best of my belief are hazardous, such as waste oil and hospital waste.
Emissions from waste incineration, such as sulphur, nitrous oxides, dioxins and soot, should be treated in the same way, regardless of what is being incinerated. There has been a great deal of concern about co-incineration and the cement industry, and as a compromise we have chosen to maintain the three categories: dedicated incinerators, co-incineration and cement kilns. But the point is that they should all comply with tighter emission standards. We will not allow a loophole for a kind of waste tourism which could undermine the economy of the dedicated incinerators. So co-incineration, including in the cement industry, must comply with the requirements for tough emission values.
Let me stress that we are still in favour of treating different kinds of waste differently. That is why critics who say that the combining of these two directives will lead to less protection for the environment are mistaken. You only have to read the text to see that different demands are made within the framework of the directive.
The Commission should also follow up the waste strategy which has been adopted, where we stress the importance of recycling and reuse. If there was a requirement for the pre-sorting of waste through waste management plans, we could save raw materials and have less air pollution.
Mr President, ladies and gentlemen, Commissioner, I wish to thank the rapporteur for his dedicated work. In 1994, I had the good fortune to be rapporteur for the directive on the incineration of hazardous waste. At that time, we proposed some extremely strict limit values, as I still believe we should be doing today. Results now show that of the 15 Member States of the European Union, 13 have not incorporated the strict values decided upon at that time into national law. Two countries have transposed them, with the result that these countries and these companies have invested a great deal of money and will probably have to do so once again if we reach different conclusions today. I therefore believe that it is absolutely right to set strict values, but that we have to do this seriously, and that obviously the concerns about health, which I fully share, must also be taken into account.
I do not, however, consider it to be a particularly good thing that some countries and therefore some incineration plant operators abide by the rules and obey the laws in Europe and have spent a great deal of money, for example in France, but in my own country too - and I would be happy to show you this, Mr Blokland, after all you do not live so far away - while others have done nothing at all, and I do not see why, with these new values, some of which you want to halve, these others should now be able to save themselves the cost of the first investment. That is a competition policy which I cannot support. I therefore believe that we should adopt a cautious but strict approach here. That is why I am very much in favour of the best available technology being used. But Mr Blokland should please define the 'best available technology' in Europe for me. It will not do for some to define it in one way, and others in a different way.
That is also why I have criticised the issue of measuring methods. If we prescribe figures here, then we must also prescribe how we measure, when we measure and where we measure. Here too, there are enormous differences in Europe. Co-incineration is a good thing, if it is carried out properly - I support it. But different values must apply here, because there are two combustion components: on the one hand the combustion of oil or waste, and on the other hand that of ores. There must be a rule for this. The old mixed formula was not too bad. The present Commission proposal is more stringent, and I support it because it makes sense.
If we go along with Mr Blokland's proposals, I believe that in the long term the sensible process of co-incineration in cement kilns will be banned, and that does not make any sense at all, precisely from the point of view of environment policy, because they will still have to use gas or coal, and you want to ban that too. Proper co-incineration in accordance with strict standards is therefore the right way forward. In this context, I would like to see not only standards but also measuring procedures, because we do not have any of these in Europe. In this respect, we are back in a federalist system where everyone does what they want. That is precisely the point which I should like you to bear in mind, Mr Blokland, and which I would ask you to reconsider.
Mr President, the prediction is that in the year 2000 we shall burn 50 million tonnes of waste. That is of course an enormous quantity. So we shall need a lot more incineration plants. Incineration must not be the ultimate aim. As we all know, the priorities are first to prevent waste and then reprocess or recycle it, and only then to incinerate it. But the bottom line is that we shall have 50 million tonnes of waste to deal with in the year 2000. I think the Commission proposal makes sense, but above all, we as Liberals welcome Mr Blokland's proposals to tighten things up. I have two comments to make.
I agree with the rapporteur that the two incineration directives should be combined, that is to say non-hazardous waste and waste which may be hazardous must be combined, but only of course on condition that Amendments Nos 7, 15 and 18 are adopted, and I hope the European Commission will respond positively to those amendments. If they are adopted, existing legal loopholes will be closed once these two directives are combined.
Lastly, I turn to the cement industry. Everyone has been talking about the cement industry. Everyone has been busy visiting cement kilns. At the moment, the cement industry processes a lot of waste, hazardous waste. It is highly profitable for cement kilns to co-incinerate waste. And I agree with Mr Blokland that this additional income and the savings on fuel costs can be put to good use to fund cleaner working methods. The cement industry too must comply with the strict emission standards. I do not think derogations are appropriate, especially in view of the fact which Mr Florenz mentioned just now, that this standard of 500 mg NOx per cubic metre is already met in the Netherlands, Austria and Germany. Why not encourage the other countries to emulate these three countries which have already met the standard?
Mr President, Commissioner, ladies and gentlemen, the incineration of waste has already been the subject of various European directives, the most recent of which is Directive 94/67/EC, which deals in particular with the incineration of hazardous waste.
The proposal for a Council directive concerns the incineration of waste that is not covered by this directive, that is, non-hazardous waste, such as urban waste and certain other types of hazardous waste that are excluded from the scope of the previous directive.
We shall not dwell at length on the numerous amendments that were tabled, but we would like to protest strongly against those tabled by the rapporteur which seek to merge the two directives on hazardous and non-hazardous waste into one. The rapporteur bases this proposal on two arguments. The first of these is the desire to ensure an administrative simplification of the texts, and therefore have one directive instead of two. As Mr Florenz said, the directive on hazardous waste has not yet actually been transposed into the legislation of all the Member States, and in amending it, by merging it to some extent, we would ensure more confusion rather than simplification.
The second argument put forward is that the limit values, the quantities of emissions from residues, are very similar. In actual fact, it is not just the limit values that are important. The handling, management and treatment of both categories of waste - hazardous and non-hazardous waste - vary a great deal. A genuine waste treatment policy requires selective sorting and treatment, rather than an anachronistic and anarchic mixing of waste. If waste were to be mixed in this way, it would result in hazardous waste being incinerated in incinerators used for household refuse. This is all the more likely since some Member States have equipped themselves with oversized incinerators for household refuse, and they would be tempted to make use of this extra capacity by filling the incinerators with hazardous waste. Such a course of action would be unacceptable, because it would represent a serious risk to the health of the people living in the vicinity and to the area that surrounds the incinerators.
The text presented by the rapporteur is quite vague about the need for and the specific nature of the controls for incoming waste, as well as the specific nature of its reception and storage, staff training, and so on. This is to say nothing of the difficulties for manufacturers of monitoring the treatment of their waste and clarifying their responsibilities.
I should like to finish by saying that the proposal to merge the directives on hazardous and non-hazardous products contained in the rapporteur's text seems to be completely unreasonable and a source of grave danger. We should also like to point out that if we fail to distinguish between the specific nature of co-incineration plants, co-incineration would be banned, which would be catastrophic for the industries involved and the fossil fuels saved as a result of using this waste as fuel.
Finally, we are against certain amendments that call for controls that are too stringent with regard to emission standards. These measures would require significant and costly investments but would not have any real benefits for the environment.
Mr President, on behalf of my group, I should like to thank the rapporteur who has produced an excellent piece of work. We have complete respect for the political line he is proposing with regard to both co-incineration and linking the two directives. However, we believe that some of our amendments that have been rejected by the Committee on the Environment, Public Health and Consumer Protection are essential and I should like to say a few words about them.
Firstly, I would like to mention the problem of discharges into the aquatic environment. It is abnormal not to demand zero discharges into the aquatic environment. The European Commission already proposed such a measure in its draft directive on the incineration of hazardous waste in 1992. That being the case, we might wonder about the reasons for a backwards step in this area and the fact that the main political groups in this House have not supported our proposal. In fact, all the evidence points to the need for such a stringent measure. I would point out in particular that when Mr White's report on the framework directive on water was adopted a few months ago, we agreed to eventually - and by 2020 at the latest - make a zero rate the requirement for discharges of any dangerous substance into the aquatic environment. An initial step would consist of adopting a measure to that effect for plants which cause as much concern as incineration plants.
The second aspect I should like to mention is the problem of dioxin. We know that dioxins represent the main problem posed by incinerators, whether they are used for hazardous waste or household waste. Less than a year ago, the WHO published new recommendations on the acceptable daily limit values of substances that can be ingested by human beings. This means that 10 picograms per kilo of body weight would be reduced to a minimum of 1 picogram - that is, ten times less - and a maximum of 4 picograms. I would point out that in many European countries, and particularly in my own country, Belgium, these limits have already been exceeded.
We therefore take the view that for new plants we must aim from the outset for dioxin emission limits that are below the detection limit. Naturally, this requires some improvements to be made to the older plants, but we need to set ourselves a target of zero dioxin emissions.
Mr President, it is clear that incineration capacity requirements are constantly increasing, but it is wrong to automatically present the burial of waste as an anti-ecological concept. In fact, there is no such thing as beneficial incineration and harmful discharges.
Incineration which is not controlled properly is just as dangerous - and even more so - for our health and for the environment as the random dumping of waste. An example of this is PVC, which is completely inert when it is buried, but which releases highly toxic by-products of chlorine when it is burned. It also contains dioxins and a long list of molecules whose effects on the human body we are not even fully aware of.
Finally, one thing is clear. By its very nature and for reasons of profitability, incineration conflicts with recycling. In order to function properly, whether it be technically or financially, it needs to burn more and more fuel. This is obviously not the way to combat the use of excess packaging or save raw materials.
Conversely, technical burial is entirely in keeping with a genuine recycling policy, all the more so because there are not many possible sites and they can therefore only be used for a limited period of time.
On the other hand, we do not look on energy recovered from incineration as recycled energy. It is a matter of making the end waste products viable, and nothing more than that. For example, the energy conserved when recycling a plastic bottle is ten times greater than the energy saved when incinerating the same plastic bottle.
Mr Blokland's report is an excellent piece of work, and we shall be voting in favour of it, but incineration must remain first and foremost a method of processing final waste, once all the possible operations for sorting and recycling it have been carried out.
We shall suspend the debate at this point. It will be resumed at 9 p.m.
The sitting was suspended at 7 p.m. and resumed at 9 p.m.
Waste incineration (continuation)
The next item is the continuation of the debate on the report (A4-0183/99) by Mr Blokland, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Directive on the incineration of waste (COM(98)0558 - C4-0668/98-98/0289(SYN)).
Madam President, I agree wholeheartedly with Mr Blokland that the incineration of waste should be carried out in such a way that emission levels generally correspond to those we deem acceptable in the burning of biofuels and fossil fuels. If incineration can be carried out with strict emission requirements and the efficient use of energy, then the incineration of waste represents a satisfactory means of disposal. We are using a resource that is virtually comparable with a biofuel, and thereby helping to combat global warming. And compared with the dumping of waste, we can also help to reduce emissions of the greenhouse gas methane.
As is pointed out in the report, it is obviously very much better to sort and recycle or reuse waste. However, it is important for there to be careful studies of what is best for the environment, since research of this kind often shows that, in spite of everything, incineration can be the best alternative.
In Sweden, the manufacture of pulp has traditionally used wood residues for burning in the manufacturing process. In my opinion, this particular use should be exempted from the rules governing the incineration of waste. It forms part of an industrial process for which such rules are not really appropriate.
Madam President, Commissioner, ladies and gentlemen, firstly my compliments to Mr Blokland on his excellent report. I have just one minute's speaking time, so I will confine myself to one specific point, namely the requirements which a new incineration plant has to meet. I think it is important that new incineration plants must be kept a minimum distance away from densely populated areas, and I have tabled an amendment suggesting a minimum of two kilometres.
In my own country we face the proposed plant at Drogenbos near Brussels. The limits for particulates and cadmium have already been exceeded, and still the government has given the green light to construction of what will be a new source of pollution. The Commission has already brought an action against Belgium for infringement of the directive on environmental impact assessment. My country's policy on incineration plants is anything but exemplary. Proceedings are also under way on irregularities in the implementation of existing directives on incinerators.
I would like to use this debate as an opportunity of asking the Commissioner firstly how these infringements are being dealt with, but above all how things stand with the complaints about Drogenbos. I should be grateful if the Commissioner could provide some answers to these questions today or, failing that, as swiftly as possible.
Madam President, I do not support the integration of the two directives - namely on municipal waste, waste oil, solvents and clinical waste, as well as other non-hazardous waste - into one composite European piece of legislation. Agreeing to the integration of the two directives would amount to allowing hazardous waste to be burnt in plants intended for household waste, and vice versa.
For more than 20 years European policy in respect of waste management has been based on the principle of treating hazardous industrial waste and household and similar waste in a different way. Each category of waste should be subject to treatment which is specific to it. From an Irish perspective, we generate over 42 million tonnes of waste each year. In the light of Ireland's strong economic growth, we must ensure that resources are invested in alternative waste-management schemes.
The future of waste disposal must not and cannot lie in the continued search for more landfill up and down the length and breadth of our country. Investment in a clean environment in my country will in the medium to long term justify any additional expenditure incurred and the European Union will support any innovative measures in this regard.
The Irish Government is presently putting together a national development plan outlining our economic and social investment priorities for the seven-year period post-1999. Included in this plan must be a comprehensive and integrated proposal that deals with the issue of eliminating the use of landfill sites in Ireland in the medium to long term. The facts speak for themselves in this regard: only 8 % of all municipal waste is recycled in my country. This figure is simply too low. The cost of disposal of this waste would drain the resources of our local authorities in terms of landfill sites, transport and manpower, and there is also the loss to the economy of the valuable materials which were dumped. For example, it is estimated that over 70 million polyester bottles are sold in Ireland each year and the improper disposal of even a very small proportion of these could make a significant contribution to environmental litter. Recycling rates for polyester bottles of up to 70 % have been achieved in Germany and the Netherlands to date. Recycling saves on energy, raw materials, waste-disposal costs, import bills and the need for landfill sites. As a people we need to develop a recycling mentality, which is now commonplace in all the European Union Member States.
Madam President, it is very regrettable that the Committee on the Environment, Public Health and Consumer Protection has voted to allow even higher levels of dioxins than the Commission had proposed, when you consider that dioxins are one of the most toxic substances known to man. In a number of cases, women who live near incinerators were told not to breast-feed their babies because of the amount of dioxins in their breast milk. It is an extremely dangerous situation that we have here. The Greens want to see a lot of improvement on this report before it is accepted.
The last speaker is a member of a political party in Ireland that is in government. They have done nothing about the waste problem in Ireland. Until now they have landfilled massive amounts of waste; basically, pushed it away so that it would not be seen. Now they are talking about incineration. It is clear that incineration of waste is not the solution. They are not coming up with ways of reducing the amount of waste: separating, reusing, recycling. Incineration means you have to encourage waste production to make it viable. It does not mean that you get rid of waste. You are incinerating it but it does not vanish into thin air without any consequences. You have serious dioxin emissions. You also have extremely toxic ash left afterwards.
The Irish Government really needs to get its act together. Incineration is not the way to deal with our waste, as landfill was not the way in the past. We have to look at the real options of dealing with waste: reduction, reuse, recycle. Unless the Irish Government does that it is only going to encourage more production of waste to keep the incinerators viable. That is not acceptable to the public in Ireland.
Madam President, the discussion about the incineration of waste and hazardous waste has shown once again how far our society still is from recognising the principle that the polluter should pay for environmental damage. On the one hand, we have endless discussions about the competitive disadvantages that result for industry, particularly for the disposal industry. On the other hand, it is exceptionally difficult to revise the limit values for highly toxic substances downwards. Yet some countries, including Austria, have proved that it can be done.
Mr Blokland's excellent report is certainly a corrective to the Commission's draft. In future, however, we will have no choice but to get involved in the basic discussion on the design of all production processes from the manufacture of a product to its final disposal. The closest attention must be paid to ensuring that any products and resulting compounds whose disposal can have serious consequences, particularly illnesses, cannot be produced or put on the market in the first place.
Madam President, Commissioner, ladies and gentlemen, I am actually against waste incineration because I believe that it does not solve the problem, it merely shifts it elsewhere, and in the end the volume of waste may be reduced a little but does not disappear. I would nevertheless like to congratulate Mr Blokland on his report and particularly on the patience he has shown, given that both these reports were in committee for a long time. I also believe that we still need waste incineration plants because we are still a long way from a circulation economy in which everything that is produced can be recycled or buried underground. If we need such plants we must ensure that they affect our health as little as possible and that they protect the environment as much as possible. For this reason I also believe that it is necessary to have more stringent limit values for emissions and to bring the limit values for the various types of incineration closer into line with each other.
I do not believe that we can expect someone living near a co-incineration plant to put up with different air quality than someone living near a municipal incineration plant or someone who does not live near an incineration plant. So we must look to improve the values here. I tried in committee to take a step in this direction by means of a number of amendments. I would also like to comment on the combining of the two directives, which I believe is right and for which I would like to express my support. In my view the fact that the same limit values apply for the incineration of hazardous and non-hazardous waste is not a step backwards in environmental terms; on the contrary, I believe that it makes the values for municipal waste incineration plants more stringent. I also believe that it may make it possible to change the way in which hazardous waste is transported in small countries such as mine, where waste from Bregenz, which is closer to Paris than to Vienna, has to be brought to Vienna. I would welcome that.
Madam President, the initiative now before us concerns a subject which raises particular passions in Portugal. We have with reason seen a very negative reaction in our country to the attempt by the Portuguese Government to allow two major national cement companies to co-incinerate toxic waste.
No one can be unaware of the need to solve the current problem. However, this cannot be solved at any price as it is essential to have a process which is 100 % safe and correct, both technically and legally.
To a certain extent which the rapporteur, Mr Blokland, is trying to determine, we must aim first of all to prevent, reuse and recycle waste, as other Members have said.
The problem is that some waste still needs to be incinerated and the use of existing installations is only permitted if there is an absolute guarantee that human health is not at risk. This safeguard must be particularly borne in mind in the case of cement kilns. This is why we are fully supporting Amendment No 36 which rightly requires more than the Commission's proposal in Annex II.1.1.
It is also not acceptable, as underlined by the rapporteur, that some countries have less stringent regulations and therefore attract waste from other countries. This is currently the situation with the cement works in Belgium which attract waste from Denmark, the Netherlands and Germany. This would have been the case with Portugal in relation to Spain if the Portuguese Government's initiative to encourage the national cement works to also burn the waste of their neighbouring country had gone ahead.
The following amendments, for example, must also be applauded: Amendment No 25 which deletes the provision that continuous measuring may be authorised instead of periodic measurements, and Amendment No 30 which specifies a more stringent requirement in Article 12 on the provision of information to the public on possible damage. However, having said this, we must be particularly careful to ensure compliance with competition rules, perhaps by using rules with this specific aim, so that highly profitable contracts are not awarded without the necessary transparency, as has happened before.
If there is any doubt about the danger of co-incineration - its effects are difficult to identify and only perhaps become apparent in the long term - we must ensure that the waste is incinerated in special incinerators, away from any population centres, as has just been said. Although these incinerators are expensive, their price is justified. They could be set up as joint ventures between neighbouring countries in order to share the costs. This must happen in the Iberian Peninsula, in view of the scope provided by Portugal and Spain.
Madam President, the French Socialists are completely in favour of making standards more stringent and, in particular, of substantially improving the standards provided for in both directives to combat dioxin levels.
But we are totally opposed to merging the directives on hazardous waste and household refuse. This is a matter of principle. The protection of the environment is based on the precautionary principle. However, mixing the two categories of waste creates great confusion, prevents hazardous waste from being traceable, and makes it very difficult to monitor and carry out controls, and we know that the processes for certain types of hazardous waste are highly specialised. In addition, it leads to serious risks for the quality of the environment and safety. Indeed, in Europe we have already witnessed the catastrophic effects of mixing hazardous waste and household refuse in this way.
The second reason why we are against merging these two directives is that we do not believe that the protection of the environment has been the prevailing concern, but rather an economic interest. The overcapacity of the kilns for household refuse in some countries tends to encourage these countries to allow household refuse to be mixed with hazardous waste. We might therefore end up in a situation where hazardous waste will be processed as cheaply as possible, under conditions where it is not properly controlled, and where the transfer of waste within the European Union increases with all the risks that this entails.
To sum up, it seems to me that this is a step backwards in relation to the precautionary principle and the Union's environmental practice. While we congratulate Mr Blokland on persevering in his efforts to convince Members, we cannot agree to the merger of the two directives.
Madam President, ladies and gentlemen, we must thank Mr Blokland particularly for the enormous work he has done, as we have now been working on the issue of waste incineration for one and a half years in committee to ensure that it is dealt with carefully.
I believe we all agree that there must be stringent guidelines for limit values for waste incineration. However, a number of amendments pursue very ambitious objectives that I cannot support, as we must realise that they involve huge costs. That would in turn create a new incentive - with record cases of avoidance and criminal offences - because waste disposal would then be extremely expensive.
I would like to comment further on the issue of the different types of waste. In this area too we have witnessed significant abuse in the past because we did not have a uniform definition of waste, and because of the different definitions we were constantly faced with cases of avoidance. In this respect I must say that in my view the idea of combining the two directives into one is not bad because it is much easier to work with one law than to have to comply with two different laws, and because it different rules and different interpretations. In other words, I am in favour of a single directive but I am not in favour of all the strict guidelines that have been suggested, as these are not feasible. On the other hand, it is high time that we had a clear policy on waste disposal, and I believe that we have created a good basis for this. I am keen to see the outcome of tomorrow's vote, and I am also interested to know the Commissioner's views on the various amendments.
Madam President, I strongly support Mr Blokland's report. I have just one observation to make. Parliament has, quite rightly, presented its own addition to the Commission's proposal, stating that the directive should seek to impact on the common aim and hierarchical structure for European policy on waste: waste prevention, recycling and reuse, and its exploitation as an energy source. However, the Committee on the Environment, Public Health and Consumer Protection has approved the suggestion that untreated wood should not come within the scope of this directive, from which people might get the idea that it is only 'virgin' wood that is being referred to, but we would not even be able to burn or exploit sawdust or chips. In my opinion, however, this is good quality biofuel, and there should be no sort of restriction on its use.
Madam President, let me be clear: I support new regulation on incinerators tonight, not simply to protect people living nearby from suffering from the cancers and the birth defects which British and Japanese research have demonstrated, but to shift the economic balance towards recycling and reuse.
In Basildon, Braintree, Chelmsford, Colchester, Epping Forest and Rochford, our county council in Essex currently plans eight new major waste facilities, including incinerators, over-providing by some six times local waste generated, according to Friends of the Earth. This is lunacy! It consigns Essex to remain the waste-tip for London, it underestimates the potential for recycling by half, it threatens areas of natural beauty close to people's homes and to schools and sites of historic interest. It is predicated on landfill at full capacity in ten years, whereas district councils project some thirty. Like every major incinerator proposal it sends up in smoke not just the waste but the prospect of small recycling centres and the jobs with which they are associated.
In France the Ministry of Environment surveyed incinerator emissions last year and closed a number of its facilities. Denmark too is switching from incineration to recycling. America estimates that the greenhouse effect of a one per cent increase in recycling is equivalent to taking one million cars off the road. Europe can and should follow suit. Tonight's resolution, by regulating the incinerator, relegates it to the option of last resort, and gives hope to 10 000 individual people who have submitted objections in Essex.
Madam President, I very much welcome the report and thank Mr Blokland for the work he has done.
I have been quite amazed by the amount of time this Parliament has spent over the years on the issue of waste incineration. I go back to the times when we looked at this directive in the first place. But in the end we have come up with something which is equitable, sensible and just. We are going to impose tighter Commission limits on municipal waste because we recognise that when it is burned it is as dangerous as hazardous waste.
We are going to continue to ensure that there are additional requirements upon dangerous or hazardous waste disposal because it poses risks over and above that posed by municipal waste in terms of handling and other controls.
We must also take care to ensure that where co-incineration is proposed, it is used correctly and not abused or used covertly. We must accept that there are some forms of hazardous waste that can be well disposed of in cement kilns and that is where it should go, but under the strictest of controls.
We must ensure that co-incineration does not undermine the economics of the industry and essentially stop the working, or close down the working, of dedicated hazardous waste incinerators whose use is absolutely essential for some forms of waste.
I would again like to thank Mr Blokland for the work he has done. The Socialist Group will be supporting the vast majority of his amendments. The combination of the two texts make sense. We look forward to a successful second reading in Parliament after the elections.
Madam President, as a Socialist and Frenchman, I should just like to mention the great interest we have taken in the study of waste incineration and in the need to improve the standards in this area. We also believe that it would be worthwhile if Europe provided more assistance to the countries or local authorities that have been making great efforts over the last few years to reduce the dangerous nature of incineration. For this reason, we cannot support the co-incineration of household and hazardous or industrial waste. We feel that there are still too many uncertainties and that we must continue to carry out studies in this area. Otherwise, some of our local authorities might end up with catastrophes if household and industrial waste are mixed in incinerators destined solely for household waste.
Madam President, the Commission would like to take this opportunity to thank the Committee on the Environment and in particular its rapporteur, Mr Blokland, for the efforts they have made and for the attention to detail with which the committee, and especially the rapporteur, have dealt with this very technical proposal. The Commission has worked hard to be able to present a balanced proposal which can achieve a high level of protection for the environment and human health, while at the same time taking into account the special needs of incineration plants and co-incineration. The combining of the two directives on incineration has been a very important point in the debate here this evening, and the report also quite rightly focuses on that. From the Commission's point of view, the combining is a good thing because it satisfies the general demand for streamlined EU legislation. I can therefore also say that I do not agree with the comments made by Mr Cabrol and Mrs Lienemann here today. Neither the Commission's proposal nor Directive 94/67 contains any provision which prevents co-incineration of hazardous and non-hazardous waste.
We are therefore able to accept the amendments which Mr Blokland and Mr Eisma in particular underlined as important for their positions. These are Amendments Nos 7, 9, 15, 18, 19, 24, 50, 56, 60 and 61, which we accept either in part, in principle or in full. In addition to what the report says about the combining of Directive 94/67 and the Commission's proposal, we consider it necessary to introduce a transition period for existing plants for the incineration of hazardous waste, in accordance with Article 14 of Directive 94/67. Parliament's Amendments Nos 8, 14, 23 and 55, which are aimed at including certain questions of waste management, are unacceptable on grounds of principle. The aim of the Commission's proposal is to set emission limit values and operating conditions for all waste which is incinerated or co-incinerated, and not to interfere with the rules on waste management. However, it is important that the recitals draw attention to the fact that incineration is only one of the ways in which waste can be treated. The same applies to some of the comments which have been made here this evening, in other words that the Community has both specific and general rules for waste treatment. We are therefore unable to accept Amendment No 1 for reasons of principle.
The Commission cannot accept Amendments Nos 12, 16, 17, 21 and 22, which seek to introduce provisions on quality standards for air and water. For this we already have legislation either in existence or under preparation, such as the IPPC directive or the proposal for a framework directive on water. The proposed amendments would simply duplicate or encroach on these documents.
Then there are Amendments Nos 36, 37 and 43, which are aimed at changing the emission limit values which the Commission has proposed for co-incineration. This is unacceptable, because the values the Commission has proposed are based on cost-benefit analyses and take into account the special characteristics of the various processes. The Commission believes that the Member States and the operators concerned should have a certain amount of flexibility with regard to the recovery of heat. It would not be realistic to demand that the heat produced by incineration should always be recovered. This would be impossible for incineration plants in remote areas, for example. Therefore we do not accept Amendments Nos 13 and 20.
We can accept in part, in principle or in full Amendments Nos 4, 10, 19, 24, 28, 33, 35, 56, 59 and 64, which we think clarify the Commission's intentions and otherwise improve the quality of the document. For technical reasons, we have to reject a number of other amendments, including Amendments Nos 3, 6, 11, 25, 26, 30, 31, 32, 34, 38 to 41, 44 to 49, 51 to 54, 57, 58, 62, 63 and 65 to 71. I received a specific question from Mrs Kestelijn-Sierens about Drogenbos. I can say that three months ago we sent a letter of formal notice concerning the EIA directive. We have sought a reply to this letter and in the course of this week, during which the matter will be discussed in the Commission, we shall be proposing an additional letter of formal notice because the Flemish authorities issued planning permission after we had sent our letter.
Let me therefore conclude by saying that the Commission thinks that the proposal being dealt with here today, strengthened by the inclusion of those of Parliament's amendments which I have said that we accept, forms an effective and balanced basis for the control of incineration plants and co-incineration. I am very pleased with the role which Parliament and the rapporteur, Mr Blokland, have played by taking the initiative to propose that certain existing legal requirements should be integrated into the Commission's proposal, thereby taking account of the general need for more streamlined legislation.
Thank you, Mrs Bjerregaard.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Financial instrument for the environment
The next item is the report (A4-0180/99) by Mrs Lienemann, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Regulation (EC) concerning the financial instrument for the environment (LIFE) (COM(98)0720 - C4-0074/99-98/0336(SYN)).
Madam President, ladies and gentlemen, LIFE is the only financial instrument the European Union has to intervene directly in the field of the environment.
LIFE has been extremely successful because it is one of the Community programmes which give rise to many projects. In fact, there are many more projects than can be supported by the payment appropriations, and 98 % - even 100 % - of the appropriations are used. This instrument is original in that it benefits the guiding principles of environmental policy. The programme comprises three main components: LIFE-Nature, LIFE-Environment, and LIFE-Third Countries. The breakdown of the appropriations is as follows: 47 % for LIFE-Nature, 47 % for LIFE-Environment, and 6 % for LIFE-Third Countries.
LIFE-Nature mainly accompanies the Community policies that are connected with the protection of the biotope, the conservation of wild species, the implementation of European directives - particularly the directive which protects migratory birds - or the Natura 2000 directive, and the protection of the natural habitats of different species of fauna and flora.
LIFE-Environment is geared more towards what could be termed urban ecology and industrial practices, particularly practices and technologies which are said to be 'clean'. The actions implemented within this framework cover a wide range of areas from water policy to air pollution control. LIFE-Third Countries provided an opportunity for applicant countries, enabling them to prepare to implement European environmental standards.
This new programme encompasses various objectives. It is not a matter of radically changing its content; it is a matter of revising the corresponding regulation. The analysis of these programmes is very positive with regard to their impact and importance. Yet, along with the conclusions of the experts, it reveals that we need to give more consideration to the results, make greater use of the programme as an accompanying instrument when drawing up our rules and European policies, and, more generally, increase the total appropriations allocated to accompanying measures. These would include increasing awareness of the instrument and good practices, exchanging information and experience, and producing a summary report. That is why, generally speaking, the regulation states that the appropriations set aside for accompanying measures should be increased from 3 % to 5 %.
The regulation itself seeks to redefine the priorities, bring them together and make them clearer for those involved. As a result, LIFE's broad guidelines in each of the sectors have been somewhat tightened up. However, it has been proposed that guidelines should be introduced to help the authors of the projects make the specific priorities in each of the areas clearer.
LIFE is being implemented by the Commission's services with the help of a management committee made up of Council representatives and with the help of experts. Given the numerous debates Parliament has had on the implementation of the budget for European programmes, I would stress that no technical assistance office was invoked in connection with this programme. These are technical experts who support the Commission's services, and I think we all should be very pleased with the methodical and rigorous approach adopted by the Commission in this respect.
In short, our report and the proposals by the Committee on the Environment, Public Health and Consumer Protection to some extent accompany the Commission's broad guidelines. I hope that our amendments will be supported by the Commissioner and I should perhaps emphasise two points. The first is the hope that a more explicit reference will be made to sustainable development, and not just environmental policy. This is clearly an important change of concept, since it introduces a social dimension, that of human development. Secondly, we would like to see special attention paid to the issue of job creation. We sincerely hope that the new environmental practices and technologies will help generate employment. We would like LIFE to give greater consideration to the social impact involved, and to employment in particular.
Finally, as regards budget allocations, which is a sensitive issue and always leads to heated debate, Mrs Marinucci, the rapporteur for LIFE II, had proposed to the House a sum of ECU 800 million over a period of four years, and we supported her on this. I am more modest than she was, since I am suggesting a sum of ECU 850 million over five years, which is a little less than what she wanted for each year, but a little more than what the Council had granted the programme.
I therefore hope that Parliament will support this proposal. Some people will think it is a little modest, since more is required for certain amendments, and others will perhaps think it is too ambitious in view of the Union's budgetary requirements. However, I feel that it is a happy medium which could earn the broad support of Parliament.
Madam President, to start with I must compliment the Commission on the way in which it has drawn on the outside evaluation of the LIFE-II programme in drawing up this proposal for LIFE-III. The result is obvious: a high-quality proposal.
As draftsman of the opinion of the Committee on External Economic Relations, I have limited my opinion to the external effects of the LIFE programme. The committee would have liked to see a slight shift in favour of the non-Union countries taking part in this programme. Unfortunately, the rapporteur Mrs Lienemann was not prepared to agree to that in the Environment Committee. In any case, I hope that the budget for third countries will be spent in full.
Our committee also asked for due account to be taken of cross-border aspects. I see that reflected in a variety of amendments, mainly by the rapporteur. I am in favour of guarantees to protect the natural environment, because I have seen the destructive effects of other cross-border projects. There is one such project in the Dutch province of Limburg. The cross-border consideration must not be an overriding criterion. LIFE must be first and foremost an instrument of funding for the environment.
I would like to add a footnote to one or two amendments tabled by the rapporteur for the Committee on the Environment, Public Health and Consumer Protection. I do not think that the resources will be used in the best way possible if all her amendments are adopted. I am surprised that the Environment Committee has agreed to some additions which seek to use this instrument to create jobs.
I also have my doubts about the concept of sustainable development. At first sight this seems a very environmentally friendly concept, but it is being used here as a means of achieving economic advantage through LIFE on the sly. That is wrong. The purpose of LIFE is and continues to be the conservation of the environment and the natural world. If the economy and the environment are fighting for priority, nature and the environment have to come out on top. I would therefore urge the House to vote against the 'economic' amendments such as Amendments Nos 1, 4, 8, 15 and 25.
Madam President, ladies and gentlemen, the environment programme 'LIFE' is the European Union's most important instrument for the financing of environmental projects. It is thanks only to the action of the European Parliament that we now have access to considerable funding from the European budget, at any rate ECU 613 million for the next five years. Important though the goals are that were proposed by the European Commission for LIFE-Environment, I feel that it is urgently necessary, in view of the problems that exist and the priorities repeatedly called for by the European Parliament, to mention the objectives of air and water pollution too. If these were not included the result would be that projects based on these objectives would receive practically no funding over the next five years. In the light of the discussion in the House on climatic disasters and water pollution, this must not be the case.
There is a link here with a request which our group made as early as five years ago, that only those projects that are really new in terms of the current state of technological progress should be assisted, the problem being that currently, in certain regions of the Community, projects can be funded that are at a level of technological development already commonplace in other regions. This should not become common practice in future in view of the scarce resources available.
My group considers all projects funded by LIFE to be extremely important, of course, but we also fully support the objectives proposed by the Commission, such as the 'starter' and 'co-op' measures. However, I also considered it important in this context to promote measures for the targeted conversion and development of areas and their land use, which are necessary to protect species and biotopes. These are the subject of another four amendments tabled by our group, and I would be grateful if they could be supported.
Madam President, I did not agree with Mrs Lienemann's comments on the Blokland report, but I do entirely agree with what she says as rapporteur on LIFE-III. Shortly, in the year 2000, we shall have a LIFE-III. That will give Europe the chance to present itself with a new face as regards the environment and nature, but it will come at a price. Mrs Lienemann quoted a sum of EUR 850 million over five years. We are happy with that, but as a minimum. We shall certainly not be prepared to agree to anything less, because the current figure of EUR 450 m is decidedly inadequate. If you think about enlargement, we shall need a very great deal more money for LIFE-III if the new Member States are to take part as well. Just compare that sum with all the billions we spend on agriculture and structural policy. It makes this financial instrument for the environment look very meagre indeed.
I also find it a great pity that my own country, the Netherlands, is quite progressive on environmental matters generally, but wants to cut the amount of money spent on LIFE-III. Certainly if we consider that Natura 2000 already needs three to five billion euros a year, this sum of EUR 50 or 60 million a year which is currently available would appear to be well below the sum required.
If Europe truly wishes to look kindly on nature and the environment, it must be prepared to pay for it. I therefore appeal not only to the Dutch Government but also to the Council. Sadly the Council representative is not here with us. I nevertheless call on the Council to agree to an increase in the budget for LIFE-III.
Madam President, the rapporteur and other speakers have reminded us that LIFE is the only instrument devoted exclusively to the environment. As stated in one of the amendments tabled by the Committee on the Environment, it should contribute to sustainable development and to the inclusion of environmental policies in other Union policies. It should also facilitate the updating and implementation of environmental legislation.
In addition, LIFE needs special funding. The Committee on Budgets welcomes the fact that no specific proposal has been put forward concerning the LIFE programme. Although it recognises that the programmes are effective, it is pleased that no specific proposal has been made.
We have tabled and supported a number of amendments aimed at a specific financial proposal, bearing the Environment Agency's second report very much in mind. As the rapporteur has rightly pointed out, this report warns us of the recent reduction in biodiversity within Europe.
We also agree wholeheartedly with the Committee on the Environment's view that priority should be given to cross-border projects, to innovative projects and to projects generating employment. We believe that the LIFE instrument can contribute to job creation in the field of the environment. Reports on the LIFE I, LIFE II and LIFE III projects should be presented in 2002 as this will give the necessary impetus to a future LIFE IV.
Although the rapporteur does suggest changes, the distribution of funds across the three thematic components, LIFE-Nature, LIFE-Environment and LIFE-Third Countries is of secondary importance. What is crucial is to have an appropriate sum available to enable a start to be made.
Madam President, in principle the LIFE programme is extremely welcome from an environmental point of view. The most important prerequisite for success is sufficient funding. But we have just seen from the case of Altener II that environmental programmes are the first to come under threat where cuts are made in funding. Almost every type of environmental initiative also creates jobs. The involvement of the applicant countries in the LIFE programme is of enormous importance. But we must not forget that these countries do not always have the necessary determination to improve the overall environmental situation. The European Union should therefore signal to these countries that their own efforts in the whole area of environmental protection are an essential condition for closer relations and, finally, accession to the European Union.
In these countries there is the danger that environmental dumping is practised both in industry and in energy production. The improvement in the dissemination of information on LIFE projects and the associated increase in budget appropriations from 3 % to 5 % are also to be welcomed.
Madam President, ladies and gentlemen, the LIFE programme is the Union's main financial instrument for promoting action in the environmental sector. It was launched by the Commission in 1992 and will reach the end of its second implementation phase on 31 December of this year. The regulation under discussion will cover the administration of the third phase of the programme for the next five-year period 2000-2004, and funding of EUR 613 million has been made available. LIFE consists of three thematic components, as the rapporteur has reminded us: LIFE-Nature on the conservation of natural habitats, flora and fauna, helping to activate the Nature 2000 Network; LIFE-Environment for the incorporation of environmental considerations into other policies and to implement and update environmental policy locally; and LIFE-Third Countries for technical assistance to the Mediterranean and Baltic countries, to create the necessary administrative structures and draw up environmental policies and action programmes.
This new proposal for a Council regulation is important because it focuses on priorities such as: firstly, helping local authorities to integrate environmental considerations into land-use planning; secondly, promoting sustainable development and incorporating environmental aspects into industrial activities; and thirdly, distributing financial resources for the protection of nature, for other actions and for actions in regions bordering on the Mediterranean and Baltic Seas.
As far as third countries are concerned, it is particularly important to pay greater attention to the means and funds at their disposal, given that - as we all know - programmes drawn up by us, here in Europe, cannot be put into practice unless other countries' governments are able to cofinance them.
I nevertheless believe that the third phase of the LIFE programme should be extended from five to seven years, with a proportionate increase in funding.
Madam President, I would first of all like to thank the Committee on the Environment and its rapporteur, Mrs Lienemann, for the attention they have given to the proposal concerning a third phase of the financial instrument for the environment, LIFE. The report and the comments which have been presented here this evening are in line with the Commission's primary objectives, and many of the amendments emphasise the most important features of LIFE. I should also like to express my thanks for the comments made on the administration of the scheme in DG XI, and I am grateful to Mr van Dam for what he said concerning the evaluation which lies behind the proposal we are discussing here this evening.
Between 1992 and 1998, LIFE had considerable success in NGOs, businesses, local authorities and third countries. 8 500 proposals were received, of which almost a third met the requirements. Around 1 300 projects have been cofinanced, with a total EC contribution of EUR 643 million. I would like to take this opportunity to stress that in budgetary terms, LIFE has proved to be an extremely effective tool. All the available resources have been used on valuable projects. As mentioned in the Commission's report pursuant to Article 7(3), LIFE could use more resources, up to and even above the reference amount which is indicated for LIFE II. It is therefore important for us to do everything possible to ensure adequate funding for the LIFE scheme. It is also important that LIFE is not penalised if financial restrictions should become necessary in future, as many of the speakers have mentioned here this evening.
It is of course tempting to go into various details of the proposal, but I shall refrain from doing so and instead content myself with saying that I am pleased that the views of the Committee on the Environment and the proposed amendments are largely in line with the objectives. The Commission can therefore also accept 31 of the 47 amendments either in principle, in part or in full. I am interested to see that the Committee on the Environment is in favour of increasing the LIFE budget even beyond the amount the Commission has included in the financial statement for the proposed regulation. But as you know, the Commission does not accept the inclusion of reference budgets in the actual texts of regulations relating to financial programmes. Amendments Nos 33, 46 and 47 are therefore unacceptable. And the Commission is also unable to accept Amendment No 12 on a supplementary budget for the countries of Central and Eastern Europe. As such, this question concerns all the Community instruments which are available to applicant countries, and can only be dealt with in the context of Association Agreements.
As far as the committee procedure is concerned, for the time being the Commission is keeping to the 1987 decision. Changes can be made at a later stage, when a final decision has been reached about the new comitology proposal, and we are therefore rejecting Amendment No 37. Some of the amendments are aimed at extending the scope of LIFE-Nature and LIFE-Environment. This would run counter to the wish to concentrate the proposals on those areas where LIFE has the greatest added value. For this reason, we are rejecting Amendments Nos 39, 40 and 41. Amendment No 42 would entail a radical change in the purpose of preparatory projects, which is to develop new measures in the area of the environment, so we do not accept this amendment.
Then there are a number of amendments requiring various reports to be submitted to Parliament. The Commission is prepared to give Parliament all the information necessary for the effective supervision of the programme, but this should not entail a large increase in the number of reports which have to be submitted to Parliament. That would in fact entail a further burden on the limited human resources. So we do not agree with Amendments Nos 31, 19 and 32. I would like to stress that the human resources for the administration of the LIFE scheme are limited. The administration of projects in third countries could become difficult in the coming years unless more resources are made available, and we would of course see it as an advantage if more resources were to be provided. We expect increasing participation by the countries of Central and Eastern Europe in LIFE-Nature and LIFE-Environment. If we were to take on additional administrative tasks, it would mean that we would have to limit the resources that are needed for proper administration of the scheme, and the Commission cannot accept that, particularly not at this time when we have had so many discussions with Parliament about precisely this problem. For technical reasons, we therefore do not accept Amendments Nos 13, 14, 36 and 45.
Finally, I would like to stress that I am pleased with Mrs Lienemann's report. Most of the amendments help to strengthen the LIFE strategy. I am convinced that the Community has benefited from the LIFE projects already carried out, and with the new regulation this potential will be able to be realised in full in the years from 2000 to 2004.
Thank you, Mrs Bjerregaard.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Community Eco-Management and audit scheme
The next item is the report (A4-0139/99) by Mr Valverde López, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Regulation allowing voluntary participation by organisations in a Community eco-management and audit scheme (COM(98)0622 - C4-0683/98-98/0303(SYN)).
Madam President, I must first congratulate the European Commission on its proposal for revision of the regulation governing the environmental audit, first approved in 1993. This reflects satisfactory progress in terms of the Commission's work.
This new proposal has been made after five years of working with these arrangements and assessing their effectiveness in the various Member States. In my role as rapporteur, I support the broad principles of the proposal.
I should like to take this opportunity of conveying to Mrs Graenitz, rapporteur for the Socialist Group, how much I appreciated her determination to work together and reach a joint position on many amendments. She has also tabled interesting amendments that I have been very pleased to support.
The amendments tabled by the Committee on the Environment relate mainly to deepening and broadening the scope for implementation. This is certainly necessary and it was provided for in the previous regulation. Pilot projects undertaken in various Member States in non-industrial fields have proved very successful. Here, I could mention, for example, the pilot project carried out in the field of tourism in Spain, or to those carried out by certain public administrations in the field of transport, the universities and so on.
Some amendments are aimed at making the reports on environmental audits more attractive to organisations, while others are intended to avoid overlap with ISO standards. Our regulation must be more advanced and far-reaching than international standards, despite being based along largely the same principles.
An attempt has also been made to provide greater facilities for small organisations, along the lines of the European Commission's proposals. In addition, we propose greater decentralisation of the system at regional level and even at local level.
In another context, we stress the need to standardise the public assessment report that organisations have to produce, and to ensure that its content and transparency are improved. This is something we already referred to in the 1993 report. We would also like to see the auditor's role strengthened. In this connection, we have come up against a problem. It involves an issue of interpretation which has surprised us.
We felt that according to the spirit and the letter of the regulation, environmental auditors had to be natural persons. This involves certain requirements as far as training and experience are concerned, and calls of course for professional people with the relevant qualifications who are accustomed to discharging the responsibilities associated with the liberal professions in relation to penal, civil, administrative and professional matters. To our great surprise, however, it appears that some Member States have a different interpretation of the concept of an auditor, applying it to legal entities. I believe that this would be to misinterpret the report. I further urge you to investigate the application of this report by the various Member States and ascertain if any departure from the spirit of the report has taken place.
We should also be sending out two political messages, Madam President.
According to the Commission's assessment report, certain countries have not yet managed to get their verification structure up and running. The countries in question may as well be named: they are Greece and Portugal. I feel that a direct approach to the authorities in these countries is called for, offering them support if necessary. The aim must be to ensure that the regulation concerning assessment of the environmental impact of organisations is applied in all Member States.
In other countries, very few organisations have become involved. The most notable examples are Belgium, France and Italy. It is surprising that so few organisations have taken advantage of this regulation. In my view, actions aimed at promotion, cooperation, and encouragement are called for, and more information should perhaps be made available to organisations.
I am sure you will agree with me, Commissioner, as to the nature of the second political message which needs to be sent out at the moment. In the course of the enlargement negotiations with the countries of Eastern Europe, we must bear in mind the transitional aid to be provided to those countries to enable them to take advantage of this opportunity and to carry out self assessment.
Thank you for your patience, Madam President.
Madam President, I would firstly like to reciprocate the thanks and praise expressed by the rapporteur. It was very pleasant working with him, and I hope that we can be very pleased with the result. I also hope, Commissioner, that you will be able to accept a number of amendments agreed by the Committee on the Environment, Public Health and Consumer Protection and that Parliament will also vote for these amendments tomorrow.
The Treaty of Amsterdam requires that environmental policy should be incorporated into all areas and that sustainable development should genuinely be achieved in the European Union, and I believe that we need a lot of instruments to be able to implement this. The improved version of EMAS is one of those instruments which puts companies in particular in a 'win situation', allowing them to protect the environment and reduce costs. In my view we must publicise this opportunity much more. My small country has the highest percentage of EMAS-certified organisations. I have inspected some of these and was really able to see the enthusiasm with which the staff, the managers and the owners or shareholders support EMAS, as it is not only the environment that it benefits.
The changes mentioned by Mr Valverde López will certainly make the programme more attractive. Member States will have to recognise the input already made by the companies which led the way in environmental legislation, and opportunities may have to be created in awarding public contracts.
However, there was one point on which I did not agree with the rapporteur, but which my group considers to be very important along with worker participation, and that is the point about best available technology. This Parliament has defined best available technology very precisely for industry and has also - rightly, in my opinion - excluded SMEs from this. But if we want EMAS to become widespread and other sectors to become EMAS-certified as industrial companies or very large institutions, we must apply best available technology differently. Why do we always think only of industry? A hotel business has best available technology for sewage. A transport company has best available technology for its logistics. In order to achieve the goals of sustainable development and the Kyoto objectives, I think we need to make further progress in this area. I very much hope that this amendment by my group - requesting that we include best available technology in this EMAS law - will be adopted.
Madam President, ladies and gentlemen, I felt rather helpless as I had dropped my glasses. The aim of European environmental policy to guarantee sustainable development with a high level of environmental protection should be achieved not only with the conventional instruments of regulatory law. The statement in the fifth environmental action programme that industry is not just part of the environmental problem but must also be part of the solution to the problem, continues to be relevant today, and an alternative to environmental regulatory law is the environmental audit scheme that we are now discussing. The voluntary implementation - I emphasise this particularly - of eco-management and audit schemes allows companies to meet the requirements of environmental protection in a flexible way.
As we have already heard several times today, the current regulation has proved itself, in particular in industrial firms, and we have also established - here I must contradict you slightly - that 75 % of companies participating in the environmental audit are from Germany. I too have visited the firms - a Commission list - and I can tell you that I too have seen the efforts that the people there have made, but under the simple conditions presently contained in the environmental audit scheme.
If we now include services I find this very positive. But I think we must also recognise another problem, which is that we have to motivate small and medium-sized enterprises to agree to implement these requirements. In doing so we must ensure that the demands we make are not beyond the capabilities of small and medium-sized enterprises, otherwise there is the danger that - as SMEs have always told me - they will then not participate in the environmental audit programme, they will implement only ISO 14001, and they will not have an environmental audit. So once again we would have adopted an excellent decision here in Parliament but it would not actually be put into practice.
I believe the debate in the Committee on the Environment, Public Health and Consumer Protection showed this too. I have seen how our desire to involve interested parties is put into practice, in a company that produces environmental technology. When we say that the available technology should apply, in my view this is a concept which has no place whatsoever in legislation, Mrs Graenitz, as it changes every week and would have to be constantly redefined. It cannot be defined once and for all. There is no end to technology. It continues to develop and it is not necessary the best thing.
I appeal to you once again: let us try to change these proposals a little more, as we need widespread participation. We will not achieve this with the current version, I warn you!
Madam President, I would like to thank Mr López for an excellent report on a very complicated subject. I think it is important, as Mr Schnellhardt also emphasised, for us to ensure that EMAS is a useful tool for our businesses here in Europe. We should make sure that good environmental intentions do not make EMAS indigestible for small and medium-sized businesses. It must be understood that participation in the EMAS scheme is voluntary. It should not be misused in an attempt to impose tougher environmental legislation on businesses. It is important that this scheme is as flexible and unbureaucratic as possible. Otherwise we will not be able to persuade small and medium-sized businesses to participate in it under any circumstances.
Now, if I may, I would like to comment on some amendments. To begin with, there are Amendments Nos 24, 28 and 29. I hope very much that my colleagues - and the Commission too - will welcome them. I would also like to draw attention to Amendment No 23. We in the Liberal Group are opposed to this proposal, because it would allow the use of the EMAS logo on products and packaging. I think that this would undermine the work we have done in the past and are in the process of doing in the area of labelling, and would be of no benefit to consumers or business. I heard my Austrian colleague talk about best available technology, or BAT. We in the Liberal Group have asked for split votes on the amendments dealing with this concept, because we cannot support the inclusion of BAT in EMAS. If BAT is included in this legislation, it will only make the scheme even more unacceptable for businesses. At the moment, the Commission is only preparing BAT advice for those businesses and sectors which will have statutory IPPC approval, and even this advice will not be ready before 2004, so we are opposed to this.
Madam President, we support Mr Valverde López's proposal concerning revision of the regulation allowing voluntary participation by organisations in this eco-management and audit scheme. Unfortunately, the scheme is not yet sufficiently widespread. We also support his proposal to broaden the objectives as regards using cleaner technology, avoiding environmental pollution by organisations, preventing environmental accidents and replacing substances, products or means of transport which cause pollution.
As part of the process of drawing up an environmental declaration like this, we feel that information should be made available to everyone, and that worker participation should be facilitated. In our view, the proposal concerning the future participation of consumers and clients in the work of companies who adopt these measures is of fundamental importance. So, too, is the need to make the results of the assessments widely available together with information on the organisations participating in these projects.
As the rapporteur suggests, it would also be helpful to introduce tax concessions for these organisations, particularly for small and medium-sized enterprises for whom the use of the best technologies can be a problem. In addition, these small and medium-sized enterprises should have preferential access to finance. After all, according to Eurostat, most of the jobs in Europe - more than 85 % - are generated by small and medium-sized enterprises.
We feel very strongly that if we encourage small and medium-sized enterprises to participate in the scheme, we shall also be encouraging job creation.
Madam President, ladies and gentlemen, the present amendment aims to make the eco-audit, which is voluntary and will also remain voluntary in future, more attractive to businesses. I believe we all agree with this objective. After initially grave reservations, the eco-audit has now become a real hit with industry in those areas where it is used, and I can say on behalf of Germany that the figures speak for themselves: in absolute terms, Germany has the highest number of participating companies, even if it is only 1 % of all companies. Austria is in first place per capita of population, but then Austria is smaller, which is perhaps what has caused the misunderstanding referred to earlier.
Denmark and Sweden are next, with considerably lower figures. However, there are a number of Member States in which the eco-audit is almost non-existent, as the rapporteur pointed out. It is therefore very important to provide incentives to encourage an increasing number of companies, particularly the many small and medium-sized firms, to introduce the eco-audit; I think we all agree on this. This is particularly important because, as Mr Schnellhardt already said, the international ISO standard 14001 means a certain level of competition which could be undermined as a result.
A number of our amendments, also tabled by our group, were accepted by a majority in committee. I must say, however, that a number of amendments were also accepted in committee which in our view run counter to the objectives and are indeed at odds with the whole purpose of the exercise. If we now suddenly lay down standards it is no longer a voluntary system but one in which the companies are to be given incentives to achieve more in the relevant areas than the legislation requires. That is the incentive. But if I now lay down fixed standards, then it is no longer a voluntary eco-audit but one that is difficult for some companies to achieve. I must say quite honestly, on behalf of a number of colleagues and myself, that if the amendments that run counter to the objectives are adopted, we cannot vote for the report. We want the audit to remain voluntary and incentives to be increased; we also want the administration to be reduced, in other words no further conditions to be imposed but instead to improve management. I come from Bavaria and I can say that German companies have carried out most eco-audits because the incentives have really worked here. I wish this were also the case in other Member States too.
Madam President, I should like to tell the Commissioner that the regulation has been greatly improved, as Mr Valverde has already said. This second version is very much better, particularly Annex VII which is new and which concerns the initial assessment. In the light of my considerable experience in this sector, I feel that the initial assessment is the key to setting up a management system successfully. I would say it stands for 80 %, yet it in the past it did not exist.
Nevertheless, ladies and gentlemen, I think you have failed to take into account how industry actually operates. Hundreds of organisations have adopted ISO standard 14001, along with others the world over, and they have been registered. A few - a very few - are registered with the EMAS scheme. But why so few? Even the 2 000 registered in Germany represent only a tiny percentage of the large organisations. This is because the system is terribly complex. In my opinion, Commissioner, the entire verification procedure should be simplified. Why are there many verifiers in Germany? The reason is that they are natural persons. As Mr Valverde has said, what happens in a great many other countries is that the accrediting bodies will only accredit insurance companies or standardisation companies and that makes the complex procedure even more difficult.
I trust the new version will help to improve this situation. Nevertheless, I suspect that most organisations will continue to be certificated under ISO 14001, and environmental audits under ISO 14010 and 14011, because it is so much more practical and useful to do so. In fact, it comes to the same, because ISO 14001 constitutes 80 % of the EMAS scheme. The remainder is made up by the verification the Commissioner is called upon to simplify.
Madam President, I would like to take this opportunity to thank the Committee on the Environment and especially its rapporteur, Mr Valverde López, for the effort which has been made to ensure the rapid progress of this proposal revising the existing EMAS scheme. We are talking - as has been emphasised - about a voluntary market instrument aimed at improving the contribution which businesses make to the environment. But I shall not repeat the proposal. There have been many excellent speeches about it, so instead I will concentrate on the 65 amendments which have been tabled. The Commission finds 20 of these amendments acceptable in full or in part. We are able to accept Amendment No 1, the first part of No 4 and the second part of No 26, because we believe they help make the Commission's proposal more attractive to business. Then there is the second part of Amendments No 18 and Amendment No 51, which also strengthen the credibility of EMAS and can therefore be supported.
The comparability and conformity of the scheme between Member States is also of great importance, and for that reason Amendments Nos 34 and 43, which demonstrate Parliament's support, can be accepted. Other key principles in the proposal are intelligibility, clarity, transparency and subsidiarity. The rapporteur, Mr Valverde López, touched on the problem of making the scheme sufficiently well known, and intelligibility, clarity, transparency and subsidiarity are all important in this respect. The Commission can therefore support Amendments Nos 5, 8, 11, 20, 21, 24, 27, 42, 45, 48 and 61 in principle, because in the main we think that they reinforce these aspects.
We are unable to accept the other amendments. As far as the most important of these are concerned, I shall now discuss some of the reasons why the Commission cannot accept them. Because EMAS is a voluntary instrument, it is important for it to have a logical structure and to be intelligible. For this reason, we cannot accept Amendments Nos 7, 12, 13, 14, 36, 41, 44, 53, 54, 59, 64 and 65 because they repeat elements which are already covered by the text, especially in Annex I A. Support and incentives for organisations taking part in EMAS are included in the proposal and improved by the amendments we are accepting, as I have just mentioned. Amendments which lower the requirements for SMEs are not acceptable. The proposal has been framed in such a way that it can be applied by businesses of any size. The attitude of SMEs themselves is that they do not want a lower level scheme because they fear it would be of less value in the market-place. For this reason, we do not support Amendments Nos 2, 52 and 56.
The added value for the environment of the EMAS scheme compared with ISO 14001 is an important aspect of the proposal, as has also been mentioned in the debate. The Commission therefore does not support Amendments Nos 16, 17, 52 and 63, because they weaken the transparency and control of information concerning environmental outcomes by reducing the validation frequency. An important element of the proposal is that it extends the scope of the EMAS scheme to cover all business sectors. The Commission is therefore unable to accept amendments relating only to a single sector, such as Amendments Nos 7, 12 and 25, which require organisations to apply best available technology, and I can understand why opinions have been divided on this in Parliament.
As the directives on public tendering now stand, the first part of Amendment No 26 and Amendment No 30 are not acceptable. However, I personally have some sympathy for the thinking behind these amendments, and future developments in this area could lead us to take the matter up again.
The Commission is convinced that in its improved version, with the addition of those amendments from Parliament which have been accepted today, this document provides an effective and balanced instrument for improving the environmental impact of economic activities throughout the Union, and with those comments, Madam President, I would like to thank the rapporteur, Mr Valverde López, and the Committee on the Environment for their work.
Thank you, Mrs Bjerregaard.
The debate is closed.
The vote will take place on Thursday at 11.30 a.m.
Pollution-related illnesses
The next item is the report (A4-0167/99) by Mr Cabrol, on behalf of Parliament's delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council Decision adopting a programme of Community action on pollution-related diseases in the context of the framework for action in the field of public health (1999-2001) (3603/99 - C4-0125/99-97/0153(COD)).
Madam President, Commissioner, ladies and gentlemen, allow me to begin by briefly outlining the background to this matter. During its sitting of 11 March 1998, Parliament delivered its opinion at first reading on the proposal for a European Parliament and Council Decision adopting a programme of Community action on pollution-related illnesses. I would point out that the purpose of this programme is not to take direct action to combat the emission of pollutants, but to review existing knowledge by collecting all available data on pollution-related diseases and to list the pollutants concerned with a view to planning preventive action. The programme is aimed at the Member States, which must collect the data, and at the people of the European Union so as to enable them to protect themselves as well as they can from pollution.
At the end of first reading, Parliament tabled a number of amendments which the Council considered before presenting a common position. The President of Parliament announced that he had received this at the sitting of 18 June 1998 and, on the whole, the Council's common position seemed satisfactory. Nevertheless, Parliament adopted 14 amendments to that text. By letter of 18 December 1998, the Council announced that it could not approve all of Parliament's amendments. Therefore, the President of the Council, in agreement with the President of Parliament, convened a meeting of the Conciliation Committee to be held on 4 February 1999.
The conciliation procedure was relatively difficult because the Council did not show any particular interest in the programme. Nevertheless, following three sets of tripartite talks with the Austrian and German Presidencies, Parliament's delegation was satisfied with many of its amendments, which we shall group together according to their objectives. As regards the three amendments on strengthening the follow-up of the programme, two were accepted, guaranteeing the programme's continual assessment, the drawing-up of a Commission report during the final year of the programme, along with actions being planned for the future.
The extension of the scope of the programme through a policy of prevention and increasing awareness of the risks was also accepted, as was the issue of complementarity with other health programmes, and an annual report on this subject must be provided by the Commission. Moreover, the Council approved the principle of public information, admittedly by means of professionals, but it included some very important points, such as the risk of pollution on foodstuffs. The conduct of epidemiological studies was approved and, finally, certain parts of the Council's text which were incomprehensible were clarified.
As regards comitology, a compromise made the recital more acceptable and easier to understand. Unfortunately, a number of amendments were not accepted, in particular, the amendment on the prevention programme for pollution-related allergies. More importantly, Parliament's delegation noted that the Council was unwilling to give way on the budget for the programme. We had asked for ECU 7 million instead of ECU 3.9 million. It became evident that, in view of the negotiations on Agenda 2000, several Council delegations had been instructed not to make any concessions on the budget. Whilst regretting this situation, Parliament's delegation accepted the amount specified in the common position, subject to a joint declaration by the three institutions relating to the Commission proposal for the adoption of a new framework programme in the field of public health after the entry into force of the Treaty of Amsterdam. The declaration reads as follows: 'The European Parliament, the Council and the Commission declare that, among the priority issues to be addressed within the framework of the future programme on public health, they will pay particular attention to rare diseases and pollution-related diseases and will duly take account of the budgetary implications.'
In conclusion, our delegation welcomes the outcome of the conciliation procedure on this programme, which, along with that on rare diseases, is the latest in a series of public health programmes. As a result, we recommend that Parliament adopt the legislative decision in accordance with the joint text approved by the Conciliation Committee.
Mr President, ladies and gentlemen, I would firstly like, also on behalf of my group, to express my thanks and appreciation to the rapporteur, Mr Cabrol, for leading the negotiations. I believe this subject - the link between pollution and health - is an important one. It is also an issue which greatly concerns the people of Europe, and I do not believe that it is simply a question of exaggerated fears.
Pollution has repercussions for health, and we must focus more closely on this. This programme can make only a modest contribution, however. It cannot solve the problem of pollution-related illnesses; it can merely develop strategies or help to develop strategies. For this reason, our group, unlike the Commission and the Group of the Party of European Socialists, agreed from the beginning that we immediately need an integrated programme that includes all aspects of public health and also this programme. At first reading we were therefore against a five-year period and in favour of a three-year period. However, we did not agree that funds should be cut in the way that was unfortunately proposed and ultimately implemented by the Council of Ministers, as with slightly greater resources we could have done more in the first three years, including preparing for a comprehensive health programme.
I regret especially that the specific measures such as in the area of allergies were deleted from the annex, and my group and I regret in particular the fact that self-help groups were no longer expressly mentioned, as I believe that we would have genuine added value if the European Union supported self-help groups and exchanges between them, but this is unfortunately no longer referred to in the programme. However, I would call upon the Commission, within the scope offered by the programme, to support those self-help groups which are committed to pollution-related illnesses and to combating these illnesses.
It is very important to me and to my group that this programme should not merely produce figures that are put to one side and forgotten, as it is all very well to collate data at European level but none of this is of any use if we do not take concrete action. The Commission and the Council of Ministers have in the past been too hesitant. For example, in terms of car exhaust emissions Parliament had to force through the introduction of strict standards and ensure that the ozone problem was really approached effectively in Europe.
I believe that we must also take health aspects into account as part of the CO2 question, as illnesses that have to date existed only in the tropics will appear in Europe as a result of global warming, and there will also be other problems. We must also take concrete action in the area of consumer health protection if this programme is to serve any purpose. We must include the recommendations that are developed from this in our legislation in other areas too.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Rare diseases
The next item is the report (A4-0166/99) by Mr Viceconte, on behalf of Parliament's delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council Decision adopting a programme of Community action on rare diseases in the context of the framework for action in the field of public health (1999-2003) (3602/99 - C4-0124/99-97/0146(COD)).
I give the floor to Mr Parodi, who is deputising for the rapporteur, Mr Viceconte.
Mr President, in the Conciliation Committee on 4 February, Parliament and the Council reached an agreement on the programme of action relating to rare diseases, for which Mr Viceconte is rapporteur and which the European Parliament discussed at first reading on 11 March last year and at second reading on 8 October. It is a five-year Community programme, running from 1 January 1999 to 31 December 2003, and its main aim is to improve information on rare diseases which affect fewer than five in 10 000 people in the EU but are all the more dangerous for this very reason.
Parliament and the Council reached an agreement in the Conciliation Committee on 4 February, especially in respect of the establishment of a European database on rare diseases and access to it, encouragement and support for professionals with a view to improving the early diagnosis, identification and prevention of rare diseases, transnational cooperation among voluntary bodies, networking of groups of people directly or indirectly concerned and coordination at Community level, EU support for the monitoring of rare diseases in the Member States, training and refresher courses for professionals, and the promotion of networks of experts interested in a rapid response to the phenomenon of clusters.
Allow me to stress certain key points. The first is that the action programme has to do with information, in particular the establishment of a coherent and complementary European information network on rare diseases and access to it through existing databases. The establishment of a European network is vital. Early diagnosis is of the essence, and there is currently no Europe-wide database; only France, with its Orphanet system, has a database on rare diseases.
A second priority measure is training and refresher courses for professionals so as to improve early diagnosis, identification, intervention and prevention. Another element is the promotion of transnational cooperation and the networking of groups of people directly or indirectly affected by these rare diseases or groups of volunteers and health professionals, as well as coordination at Community level to ensure continuity and transnational cooperation.
Another significant point concerns Community support for the monitoring of rare diseases in the Member States and early warning systems relating to clusters, as well as networking and training for experts involved in handling these diseases and in responding rapidly.
This programme, along with the one on pollution-related diseases, for which Mr Cabrol is rapporteur and which is likewise to be put to the vote tomorrow, forms part of the Community's activities in the public health sector: a sector in need of expansion - as we have been stressing for some time - bearing in mind that we are not targeting major health scourges here but the few sufferers who are dying because no one pays them any attention.
We therefore believe that it is only right to implement these measures. Unfortunately, the funding of EUR 6.5 million approved for the five-year period 1999-2003 is quite insufficient. One need only think that the National Organization for Rare Diseases, in the United States, has earmarked a substantial USD 3.2 million over the past three years, and that France alone has spent FRF 3 million on the primary operating system for the Orphanet database. Nevertheless, this is one step on the way to a more incisive and effective Community health policy, which the new provisions of the Amsterdam Treaty should help us to achieve.
This report leads to a conclusion. Allow me to say, even if I am slightly overrunning my allotted time - but after 15 years, this might perhaps be the last time I speak in this House, which is of great significance to me - that health must not be included in other sectors. The European Parliament must have the courage of its convictions and discuss health as a sector in its own right, because it is not true that diseases are on the decline. I believe that we are facing a very difficult future; only if all 15 countries sing in harmony can we safeguard health, which is the prime asset of each and every one of us. Without health, we cannot even engage in politics.
Mr President, I too think that to conclude the European Parliament's activities on health policy with two programmes - this one on rare diseases and the one on pollution-related diseases - demonstrates the importance we attach to health policy. We must highlight the problem of rare diseases in particular, because it is a typical issue which can only be tackled on an international and transnational scale. EU-wide cooperation is therefore crucial, and that is why we consider this programme so significant. We were therefore satisfied to note, at conciliation, that there was agreement on most of Parliament's amendments.
We nevertheless regret the fact that the funding for the programme remains greatly inadequate, and we hope that the joint statement by Parliament, the Council and the Commission - indicating that this programme and the one on pollution-related diseases must be given more scope, including in budgetary terms - will be followed up properly by the next Parliament and the next Commission.
First of all I should like to thank all those who have contributed: Professor Cabrol, Mr Parodi, Mr Liese and Mr Tamino. I thank them for their contributions and their continued support for the development of public health in the Union.
I welcome the joint texts adopted by the Conciliation Committee on 4 February 1999 on the rare diseases and pollution-related diseases programmes. The points of difference between Parliament and the Council have now finally, as Professor Cabrol has indicated, been ironed out. I hope that the role played by my services and the action that I myself took in assisting with these compromise texts was useful and that we have finally brought matters to a conclusion.
I know that Parliament has not been very happy that the budgetary resources for both programmes were so limited. In the context of the current budgetary perspectives it would, however, have been difficult to achieve much more in this respect. Nevertheless, on the basis of the proposed joint declaration of Parliament, the Council and the Commission, we are now in a position where it is possible to anticipate that these issues can be more fully addressed in the context of a new framework programme on public health. I hope that the joint texts and the common declaration will be confirmed here today. I can confirm the commitment of the Commission to the declarations agreed at conciliation.
Let me emphasise from the Commission's side that we attach very great importance to both these programmes even if, in their duration and scope, they essentially constitute really just a first step in the right direction. I very much hope that the European Parliament can approve both programmes here today and that we can move quickly to put them into effect.
Mr Liese made two points: one was concerning the self-help groups. I would like to assure him that it is our intention that in the future framework of understanding we hope to be in a better position and have a real capacity to do something to assist the self-help groups.
I would also like to indicate that Article 152 of the Amsterdam Treaty puts an obligation on us to take account of other Community policies in the development of our health programmes.
Finally, to you, Mr Parodi. It may be your last contribution to the development of our public health programmes, but you have made a significant contribution. The point you made about the United States being ahead of us in these matters is well taken. But I would like you to agree with me that perhaps we now have here the possibility of a first good step to try and catch up. When the new framework is put in place it will bring us on-line. I would hope that in your retirement you will recognise that you have made a considerable contribution to the development of these programmes.
I would like to say a special word of thanks to Professor Cabrol for his continued dedication and commitment to these matters throughout my time here with the European Parliament.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The sitting was closed at 10.50 p.m.